Exhibit 10.30

OFFICE LEASE

150 SPEAR STREET, SAN FRANCISCO, CALIFORNIA

150 SPEAR STREET, LLC,

a Delaware limited liability company,

as Landlord,

and

FORRESTER RESEARCH, INC.,

a Delaware corporation

as Tenant



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 PREMISES, BUILDING, PROJECT, AND COMMON AREAS

     1   

ARTICLE 2 LEASE TERM

     2   

ARTICLE 3 BASE RENT

     4   

ARTICLE 4 ADDITIONAL RENT

     4   

ARTICLE 5 USE OF PREMISES

     9   

ARTICLE 6 SERVICES AND UTILITIES

     12   

ARTICLE 7 REPAIRS

     13   

ARTICLE 8 ADDITIONS AND ALTERATIONS

     14   

ARTICLE 9 COVENANT AGAINST LIENS

     16   

ARTICLE 10 INSURANCE

     17   

ARTICLE 11 DAMAGE AND DESTRUCTION

     19   

ARTICLE 12 NONWAIVER

     20   

ARTICLE 13 CONDEMNATION

     21   

ARTICLE 14 ASSIGNMENT AND SUBLETTING

     21   

ARTICLE 15 SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES

     25   

ARTICLE 16 HOLDING OVER

     26   

ARTICLE 17 ESTOPPEL CERTIFICATES

     26   

ARTICLE 18 SUBORDINATION

     27   

ARTICLE 19 DEFAULTS; REMEDIES

     28   

ARTICLE 20 COVENANT OF QUIET ENJOYMENT

     30   

ARTICLE 21 SECURITY DEPOSIT

     31   

ARTICLE 22 SIGNS

     31   

ARTICLE 23 COMPLIANCE WITH LAW

     32   

ARTICLE 24 LATE CHARGES

     33   

ARTICLE 25 LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

     33   

ARTICLE 26 ENTRY BY LANDLORD

     33   

ARTICLE 27 TENANT PARKING

     34   

ARTICLE 28 MISCELLANEOUS PROVISIONS

     35   

EXHIBIT A – OUTLINE OF PREMISES

  

EXHIBIT B – TENANT’S WORK LETTER

  

EXHIBIT C – NOTICE OF LEASE TERM DATES

  

EXHIBIT D – RULES AND REGULATIONS

  

EXHIBIT E – SITE PLAN SHOWING CORRIDORS ON 11TH FLOOR

  

ADDENDUM 1 – RIGHT OF FIRST OFFER

  

ADDENDUM 2 – ROOFTOP SPACE

  

 

(i)



--------------------------------------------------------------------------------

150 SPEAR STREET, SAN FRANCISCO, CALIFORNIA

OFFICE LEASE

This Office Lease (the “Lease”), dated as of the date set forth in Section 1 of
the Summary of Basic Lease Information (the “Summary”), below, is made by and
between 150 Spear Street, LLC, a Delaware limited liability company
(“Landlord”), and Forrester Research, Inc., a Delaware corporation (“Tenant”).

SUMMARY OF BASIC LEASE INFORMATION

 

    TERMS OF LEASE    DESCRIPTION 1.       Date:    November 24, 2010 2.  
Premises   2.1       Building:    150 Spear Street, San Francisco, California  
2.2   Premises:    Approximately 15,560 rentable square feet of space located on
the eleventh (11th) floor of the Building and commonly known as Suite 1100, as
further set forth in Exhibit A to this Lease.   2.3   Project:    The Building
is part of an office project known as 150 Spear Street, San Francisco,
California, as further set forth in Section 1.1.2 of this Lease. 3.   Lease Term


(Article 2)

  3.1   Length of Term:    Sixty-three (63) full calendar months.   3.2  
Estimated Lease Commencement Date:    April 1, 2011   3.3   Estimated Lease
Expiration Date:    June 30, 2016 4.   Base Rent (Article 3):   

 

Months of Lease Term

   Annual
Base Rent Per Square Foot      Monthly
Installment
of Base Rent  

Months 1-12*

   $ 35.00 psf       $ 45,383.33   

Months 13-24

   $ 36.00 psf       $ 46,680.00   

Months 25-36

   $ 37.00 psf       $ 47,976.67   

Months 37-48

   $ 38.00 psf       $ 49,273.33   

Months 49-63

   $ 39.00 psf       $ 50,570.00   

 

* Base Rent for the first (1st) through third (3rd) full months of the initial
Lease Term shall be abated pursuant to the terms of Section 3.2 of this Lease.

 

BLI - 1



--------------------------------------------------------------------------------

5.      

Base Year

(Article 4):

   Calendar year 2011. 6.  

Tenant’s Share

(Article 4):

   Approximately 5.94% (15,560 rsf of Premises/262,047 rsf of Building). 7.  

Permitted Use

(Article 5):

   Subject to the limitations imposed under Section 5 of this Lease, general
office use only. 8.  

Security Deposit

(Article 21):

   $0.00 9.  

Parking Spaces

(Article 27):

   One. 10.  

Address of Tenant for Notices

(Section 28.19):

  

Forrester Research, Inc.

400 Technology Square

Cambridge, MA 02139

Attention: Chief Financial Officer

 

and

 

Forrester Research, Inc.

400 Technology Square

Cambridge, MA 02139

Attention: Chief Legal Officer

 

with a courtesy copy (which shall not be required for receipt of notices
hereunder) to:

 

Dionne & Gass LLP

131 Dartmouth Street

Suite 501

Boston, MA 02116

Attention: Joanne A. Robbins, Esq.

11.   Address of Landlord      11.1      

Address of Landlord for Notices

(Section 28.19):

  

150 Spear Street, LLC

c/o Principal Real Estate Investors

801 Grand Avenue – Department H-137

Des Moines, IA 50392-1370

Attn: Western CRE-Equities Team

 

with a copy to:

 

Pacific Eagle Holdings Corporation

3000 Executive Parkway, Suite 236

San Ramon, California 94583

Attn: David Hennefer

 

BLI - 2



--------------------------------------------------------------------------------

  11.2      

Address of Landlord for Rent Payments

(Article 3):

  

150 Spear Street, LLC

Property: 122610

P.O. Box 310300

Des Moines, IA 50331-0300

12.      

Broker(s)

(Section 28.25):

   Colliers International representing Landlord and Richards, Barry, Joyce and
Partners, LLC and Cornish & Carey, representing Tenant.

 

BLI - 3



--------------------------------------------------------------------------------

ARTICLE 1

Premises, Building, Project, and Common Areas

1.1 Premises, Building, Project and Common Areas.

1.1.1 The Premises. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the premises set forth in Section 2.2 of the Summary (the
“Premises”). The outline of the Premises is set forth in Exhibit A attached
hereto and the Premises contain approximately the number of rentable square feet
as set forth in Section 2.2 of the Summary. The parties hereto agree that the
lease of the Premises is upon and subject to the terms, covenants and conditions
herein set forth, and Tenant covenants as a material part of the consideration
for this Lease to keep and perform each and all of such terms, covenants and
conditions by it to be kept and performed and that this Lease is made upon the
condition of such performance. The parties hereto hereby acknowledge that the
purpose of Exhibit A is to show the approximate location of the Premises in the
“Building,” as that term is defined in Section 1.1.2 below, only, and such
Exhibit is not meant to constitute an agreement, representation or warranty as
to the construction of the Premises, the precise area thereof or the specific
location of the “Common Areas,” as that term is defined in Section 1.1.3 below,
or the elements thereof or of the accessways to the Premises or the “Project,”
as that term is defined in Section 1.1.2 below. Except as specifically set forth
in this Lease and in the Tenant Work Letter attached hereto as Exhibit B (the
“Tenant Work Letter”), Landlord shall not be obligated to provide or pay for any
improvement work or services related to the improvement of the Premises. Tenant
also acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty regarding the condition of the Premises, the Building
or the Project or with respect to the suitability of any of the foregoing for
the conduct of Tenant’s business, except as specifically set forth in this Lease
and the Tenant Work Letter. The taking of possession of the Premises by Tenant
shall conclusively establish that the Premises and the Building were at such
time in good and sanitary condition and repair (with the exception of latent
defects).

1.1.2 The Building and the Project. The Premises are a part of the building set
forth in Section 2.1 of the Summary (the “Building”). The Building is part of an
office project known as 150 Spear Street, San Francisco, California. The term
“Project,” as used in this Lease, shall mean (i) the Building and the Common
Areas, and (ii) the land (which is improved with landscaping, parking facilities
and other improvements) upon which the Building and the Common Areas are
located.

1.1.3 Common Areas. Tenant shall have the non-exclusive right to use in common
with other tenants in the Project, and subject to the rules and regulations
referred to in Article 5 of this Lease, those portions of the Project which are
provided, from time to time, for use in common by Landlord, Tenant and any other
tenants of the Project (such areas are collectively referred to herein as the
“Common Areas”). The Common Areas shall be maintained and operated by Landlord
in a manner consistent with other comparable office buildings in the vicinity of
the Building, and the use thereof shall be subject to such reasonable rules,
regulations and restrictions as Landlord may make from time to time, provided
that Tenant shall not be bound by any such rules and regulations of which it has
not been given reasonable prior notice and provided further that all such rules
and regulations shall be enforced in a non-discriminatory manner. Landlord
reserves the right to close temporarily, make alterations or additions to, or
change the location of elements of the Project and the Common Areas; provided,
however, that no such closure, alteration, addition or change, unless required
as a result of an emergency or by Applicable Law, shall materially and adversely
affect Tenant’s rights hereunder.

1.2 Rentable Square Feet of Premises and Building. For purposes of this Lease,
“rentable square feet” in the Premises, the Building and the Project, as the
case may be, shall be calculated in accordance with the Standard Method for
Measuring Floor Area for Office Buildings, ANSI Z65.1-1996, promulgated by the
Building Owners And Managers Association (BOMA) (“Measurement Standard”).
Notwithstanding anything to the contrary set forth in Section 2.2 of the Summary
or elsewhere in this Lease, the rentable area of the Premises and any ROFO
Spaces (as defined in Addendum 1) is subject to verification by Landlord’s space
planner pursuant to the Measurement Standard from time to time (the “Measurement
Verification”). In the event that Landlord’s space planner determines that the

 

1



--------------------------------------------------------------------------------

rentable area of the Premises shall be different from that set forth in
Section 2.2 of the Summary, then all amounts, percentages and figures appearing
or referred to in this Lease based upon such incorrect rentable area (including,
without limitation, the amounts of “Base Rent,” the “Tenant Improvement
Allowance,” and “Tenant’s Share,” as those terms are defined in this Lease,
respectively) shall be modified in accordance with such determination.
Notwithstanding the foregoing, if Tenant notifies Landlord that Tenant objects
to the Measurement Verification within thirty (30) days after Tenant’s receipt
of the Measurement Verification from Landlord, then, at Tenant’s sole cost and
expense, the Premises shall be measured by an independent architect jointly
selected by Landlord and Tenant and, if applicable, all amounts, percentages and
figures appearing or referred to in this Lease based upon such incorrect
rentable area (including, without limitation, the amounts of “Base Rent,” the
“Tenant Improvement Allowance,” and “Tenant’s Share”) shall be modified in
accordance with such determination. Notwithstanding the foregoing, Landlord may
remeasure the Building and/or the Project, from time to time, in accordance with
the Measurement Standard, and if the rentable area of the Premises, the Building
and/or the Project shall change as measured in such remeasurement, then the
rentable area of the Premises and/or the Building, as the case may be, shall be
appropriately adjusted as of the date of such remeasurement based upon the
written verification by Landlord’s space planner of such revised rentable area.
Any such remeasurement by Landlord shall be subject to verification by Tenant in
accordance with this Section 1.2.

ARTICLE 2

LEASE TERM

2.1 Lease Term. The terms and provisions of this Lease shall be effective as of
the date of this Lease. The term of this Lease (the “Lease Term”) shall be for
approximately the number of months set forth in Section 3.1 of the Summary,
shall commence on the date (the “Lease Commencement Date”) which is the earlier
to occur of (i) April 1, 2011, or (ii) the date Tenant commences business
operations in the Premises, and shall terminate on the date (the “Lease
Expiration Date”) which is the last day of the sixty-third (63rd) full calendar
month following the Lease Commencement Date, unless this Lease is sooner
terminated as hereinafter provided. For purposes of this Lease, the term “Lease
Year” shall mean each consecutive twelve (12) month period during the Lease
Term; provided, however, that the last Lease Year shall end on the Lease
Expiration Date. At any time during the Lease Term, Landlord may deliver to
Tenant a notice, in substantially the form set forth in Exhibit C attached
hereto, as a confirmation only of the information set forth therein, which
Tenant shall execute and return to Landlord within fifteen (15) business days of
receipt thereof; provided, however, that Tenant’s failure to execute and return
such notice to Landlord within such time shall be conclusive proof upon Tenant
that the information set forth in such notice is as specified therein. Landlord
shall permit Tenant to access and enter the Premises upon the mutual execution
of this Lease (the “Early Entry Date”), solely for purposes of installing the
Tenant Improvements. In no event may Tenant conduct its business or operations
from the Premises until the Lease Commencement Date. Such limited purpose entry
and use of the Premises by Tenant shall be at Tenant’s sole risk and shall also
be subject to all of the provisions of this Lease including, but not limited to,
the requirement to obtain the insurance required pursuant to this Lease and to
deliver insurance certificates as required herein, and to pay for all utilities
consumed in the Premises on and after the Early Entry Date. Notwithstanding the
immediately preceding sentence, Tenant shall not be required to pay Rent (other
than any utilities costs incurred) prior to the Lease Commencement Date. In
addition to the foregoing, Landlord shall have the right to impose such
additional conditions on Tenant’s early entry as Landlord shall deem reasonably
appropriate. If, at any time, there is an Event of Default that results in
termination of the Lease, then any such waiver by Landlord of Tenant’s
requirement to pay rental payments shall be null and void, and as a component of
Landlord’s recovery set forth in Article 19 of the Lease, Tenant shall
immediately pay to Landlord all rental payments so waived by Landlord.

2.2 Option to Extend.

2.2.1 Grant of Extension Option. Subject to the provisions, limitations and
conditions set forth in this Section 2.2, Tenant shall have one (1) option
(“Option”) to extend the Lease Term for five (5) years (the “Extended Term”).

2.2.2 Tenant’s Option Notice. Tenant shall have the right to deliver written
notice to Landlord of its intent to exercise the Option (the “Option Notice”).
If Landlord does not receive an Option Notice from Tenant on a date which is
neither more than twelve (12) months nor less than nine (9) months prior to the
initial Lease Expiration

 

2



--------------------------------------------------------------------------------

Date, all rights under this Option shall automatically terminate and shall be of
no further force or effect. Upon the proper exercise of the Option, subject to
the provisions, limitations and conditions set forth in Paragraph 2.2.5 below,
the initial Lease Term shall be extended for the Extended Term.

2.2.3 Establishing the Initial Monthly Base Rent for the Extended Term. The
initial monthly Base Rent for the Extended Term shall be equal to the then Fair
Market Rental Rate, as hereinafter defined. As used herein, the “Fair Market
Rental Rate” payable by Tenant for the Extended Term shall mean the Base Rent
for the highest and best use for comparable space at which non-equity tenants,
as of the commencement of the lease term for the Extended Term, will be leasing
non-sublease, non-equity, unencumbered space comparable in size, location and
quality to the Premises for a comparable term, which comparable space is located
in the Building and in other comparable first-class buildings in the vicinity of
the Building including other first-class office buildings in the San Francisco
Central Business District office market, taking into consideration all free rent
and other out-of-pocket concessions generally being granted at such time for
such comparable space, including the condition and value of existing tenant
improvements in the Premises. The Fair Market Rental Rate shall include the
periodic rental increases that would be included for space leased for the period
of the Extended Term.

If Landlord and Tenant are unable to agree on the Fair Market Rental Rate for
the Extended Term within ten (10) days of receipt by Landlord of the Option
Notice for the Extended Term, Landlord and Tenant each, at its cost and by
giving notice to the other party, shall appoint a competent and impartial
commercial real estate broker (hereinafter “broker”) with at least ten
(10) years’ full-time commercial real estate brokerage experience in the
geographical area of the Premises to set the Fair Market Rental Rate for the
Extended Term. If either Landlord or Tenant does not appoint a broker within ten
(10) days after the other party has given notice of the name of its broker, the
single broker appointed shall be the sole broker and shall set the Fair Market
Rental Rate for the Extended Term. If two (2) brokers are appointed by Landlord
and Tenant as stated in this paragraph, they shall meet promptly and attempt to
set the Fair Market Rental Rate. In addition, if either of the first two
(2) brokers fails to submit their opinion of the Fair Market Rental Rate within
the time frames set forth below, then the single Fair Market Rental Rate
submitted shall automatically be the initial monthly Base Rent for the Extended
Term and shall be binding upon Landlord and Tenant. If the two (2) brokers are
unable to agree within ten (10) days after the second broker has been appointed,
they shall attempt to select a third broker, meeting the qualifications stated
in this paragraph within ten (10) days after the last day the two (2) brokers
are given to set the Fair Market Rental Rate. If the two (2) brokers are unable
to agree on the third broker, either Landlord or Tenant by giving ten (10) days’
written notice to the other party, can apply to the Presiding Judge of the
Superior Court of the county in which the Premises is located for the selection
of a third broker who meets the qualifications stated in this paragraph.
Landlord and Tenant each shall bear one-half ( 1⁄2) of the cost of appointing
the third broker and of paying the third broker’s fee. The third broker, however
selected, shall be a person who has not previously acted in any capacity for
either Landlord or Tenant. Within fifteen (15) days after the selection of the
third broker, the third broker shall select one of the two Fair Market Rental
Rates submitted by the first two brokers as the Fair Market Rental Rate for the
Extended Term. The determination of the Fair Market Rental Rate by the third
broker shall be binding upon Landlord and Tenant.

Upon determination of the initial monthly Base Rent for the Extended Term in
accordance with the terms outlined above, Landlord and Tenant shall immediately
execute an amendment to this Lease. Such amendment shall set forth the initial
monthly Base Rent for the Extended Term and the actual commencement date and
expiration date of the Extended Term and such other terms and conditions as may
be mutually agreed-upon by Landlord and Tenant. Tenant shall have no other right
to extend the Lease Term under this Section 2.2 unless Landlord and Tenant
otherwise agree in writing.

2.2.4 Condition of Premises. If Tenant timely and properly exercises the Option,
in strict accordance with the terms contained herein, Tenant shall accept the
Premises in its then “As-Is” condition and, accordingly, Landlord shall not be
required to perform any additional improvements to the Premises.

2.2.5 Limitations On, and Conditions To, Extension Option. The Option provided
for herein is personal to Tenant and may not be assigned, voluntarily or
involuntarily, separate from or as part of the Lease (except in connection with
a Permitted Transfer). At Landlord’s option, all rights of Tenant under this
Section 2.2 shall terminate and be of no force or effect if any of the following
individual events occur or any combination thereof occur: (i) an Event of
Default has occurred at any time during the eighteen (18) month period prior to
the date Tenant delivers an

 

3



--------------------------------------------------------------------------------

Option Notice, or an Event of Default exists at the time Landlord receives an
Option Notice; and/or (ii) Tenant has assigned its rights and obligations under
all or part of the Lease or Tenant has subleased all or part of the Premises
(except in connection with a Permitted Transfer and except for any sublease of
any ROFO Space); and/or (iii) Tenant’s financial condition on the date of
delivery of the Option Notice is, in the reasonable judgment of Landlord, not
adequate to support Tenant’s obligations under this Lease; and/or (iv) Tenant
has failed to exercise properly an Option in a timely manner in strict
accordance with the provisions of this Section 2.2; and/or (v) Tenant no longer
has possession of all or any part of the Premises under this Lease (except in
connection with a Permitted Transfer and except in connection with any permitted
sublease of the ROFO Space), or if this Lease has been terminated earlier,
pursuant to the terms and provisions of this Lease.

ARTICLE 3

BASE RENT

3.1 Base Rent. From and after the Lease Commencement Date, Tenant shall pay,
without prior notice or demand, to Landlord or Landlord’s agent at the address
set forth in Section 11.2 of the Summary, or, at Landlord’s option, at such
other place as Landlord may from time to time designate in writing, by a check
for currency which, at the time of payment, is legal tender for private or
public debts in the United States of America, base rent (“Base Rent”) as set
forth in Section 4 of the Summary, payable in equal monthly installments in
advance on or before the first day of each and every calendar month during the
Lease Term, without any setoff or deduction whatsoever. The Base Rent for the
first full month of the Lease Term shall be paid at the time of Tenant’s
execution of this Lease. If any Rent payment date (including the Lease
Commencement Date) falls on a day of the month other than the first day of such
month or if any payment of Rent is for a period which is shorter than one month,
the Rent for any fractional month shall accrue on a daily basis for the period
from the date such payment is due to the end of such calendar month or to the
end of the Lease Term at a rate per day which is equal to 1/365 of the
applicable annual Rent. All other payments or adjustments required to be made
under the terms of this Lease that require proration on a time basis shall be
prorated on the same basis.

3.2 Rent Abatement. Notwithstanding anything to the contrary contained herein
and provided that Tenant faithfully performs all of the terms and conditions of
this Lease, and no Event of Default by Tenant occurs hereunder, Landlord hereby
agrees that Tenant shall not be required to pay monthly installments of Base
Rent for the first (1st) through third (3rd) full months of the initial Lease
Term (the “Abatement Period”), with the abated Base Rent to be equal to One
Hundred Thirty-Six Thousand One Hundred Forty-Nine and 99/100 Dollars
($136,149.99) in the aggregate (the “Abated Base Rent”). During the Abatement
Period, Tenant shall still be responsible for the payment of all of its other
monetary obligations under this Lease. In the Event of a Default under the terms
of this Lease in accordance with the provisions of Article 19 hereof that
results in a termination of the Lease, then as a part of the recovery set forth
in Article 19 of this Lease, Landlord shall be entitled to the recovery of all
Abated Base Rent that was abated under the provisions of this Article 3.

ARTICLE 4

ADDITIONAL RENT

4.1 General Terms. In addition to paying the Base Rent specified in Article 3 of
this Lease, Tenant shall pay with respect to the Lease Term “Tenant’s Share” of
the annual “Direct Expenses,” as those terms are defined in Sections 4.2.6 and
4.2.2 of this Lease, respectively, which are in excess of the amount of Direct
Expenses applicable to the “Base Year,” as that term is defined in Section 4.2.1
below; provided, however, that in no event shall any decrease in Direct Expenses
for any Expense Year below Direct Expenses for the Base Year entitle Tenant to
any decrease in Base Rent or any credit against sums due under this Lease. Such
payments by Tenant, together with any and all other amounts payable by Tenant to
Landlord pursuant to the terms of this Lease, are hereinafter collectively
referred to as the “Additional Rent”, and the Base Rent and the Additional Rent
and all other sums payable by Tenant to Landlord hereunder are herein
collectively referred to as “Rent.” All amounts due under this Article 4 as
Additional Rent shall be payable for the same periods and in the same manner as
the Base Rent. Without limitation on other obligations of Tenant which survive
the expiration of the Lease Term, the obligations of Tenant to pay the
Additional Rent provided for in this Article 4 shall survive the expiration of
the Lease Term.

 

4



--------------------------------------------------------------------------------

4.2 Definitions of Key Terms Relating to Additional Rent. As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:

4.2.1 “Base Year” shall mean calendar year 2011.

4.2.2 “Direct Expenses” shall mean “Operating Expenses” and “Tax Expenses.”

4.2.3 “Expense Year” shall mean each calendar year in which any portion of the
Lease Term falls, through and including the calendar year in which the Lease
Term expires, provided that Landlord, upon notice to Tenant, may change the
Expense Year from time to time to any other twelve (12) consecutive month
period, and, in the event of any such change, Tenant’s Share of Direct Expenses
shall be equitably adjusted for any Expense Year involved in any such change.

4.2.4 “Operating Expenses” shall mean all expenses, costs and amounts of every
kind and nature which Landlord pays or accrues during any Expense Year because
of or in connection with the ownership, management, maintenance, security,
repair, replacement, restoration or operation of the Project, or any portion
thereof. Without limiting the generality of the foregoing, Operating Expenses
shall specifically include any and all of the following: (i) the cost of
supplying all utilities (to the extent the same is not being paid directly by
Tenant), the cost of operating, repairing, maintaining, replacing, renovating
and managing the utility, telephone, communications, mechanical, sanitary, storm
drainage, and elevator systems, and the cost of supplies, tools, equipment and
maintenance and service contracts in connection therewith; (ii) the cost of
licenses, certificates, permits and inspections and the cost of reasonably
contesting any governmental enactments which may affect Operating Expenses, and
the costs incurred in connection with a transportation system management program
or similar program; (iii) the cost of all insurance carried by Landlord in
connection with the Project; (iv) the cost of landscaping, relamping, and all
supplies, tools, equipment and materials used in the operation, repair and
maintenance of the Project, or any portion thereof; (v) the costs incurred in
connection with the parking areas servicing the Project; (vi) fees and other
costs, including management fees, consulting fees, legal fees and accounting
fees, of all contractors and consultants in connection with the management,
operation, maintenance and repair of the Project; (vii) payments under any
equipment rental agreements and the fair rental value of any management office
space; (viii) wages, salaries and other compensation and benefits, including
taxes levied thereon, of all persons engaged in the operation, maintenance and
security of the Project on a full time basis and an appropriate portion of same
with respect to persons engaged on a part-time basis; (ix) costs under any
instrument pertaining to the sharing of costs by the Project; (x) operation,
repair, maintenance and replacement of all systems and equipment and components
thereof of the Building; (xi) the cost of janitorial, alarm, security and other
services; (xii) the costs of repair, replacement and restoration of the Common
Areas, including the costs of replacement of wall and floor coverings, ceiling
tiles and fixtures, curbs and walkways; (xiii) the costs of repair to roofs and
re-roofing; (xiv) amortization (including interest on the unamortized cost) of
the cost of acquiring or the rental expense of personal property used in the
maintenance, operation and repair of the Project, or any portion thereof;
(xv) the cost of capital improvements or other costs incurred in connection with
the Project (A) which are intended as a labor-saving device or to effect
economies in the operation or maintenance of the Project, or any portion
thereof, or (B) that are made to the Project after the date of this Lease and
that are required under any governmental law or regulation first enacted,
interpreted or applicable to the Project after the Lease Commencement Date;
provided, however, that any capital expenditure shall be amortized on a
straight-line basis with interest at the “prime rate” or “reference rate”
announced from time to time by Bank of America, N.T. & S.A., (or such reasonable
comparable national banking institution as is selected by Landlord in the event
Bank of America, N.T. & S.A., ceases to publish a prime rate or reference rate),
plus two percent (2%), over its useful life as reasonably determined by Landlord
using accounting principles consistently applied; (xvi) costs, fees, charges or
assessments imposed by, or resulting from any mandate imposed on Landlord by,
any federal, state or local government for fire and police protection, trash
removal, community services, or other services which do not constitute “Tax
Expenses” as that term is defined in Section 4.2.5 below; and (xvii) payments
under any easement, license, operating agreement, declaration, restrictive
covenant, or instrument pertaining to the sharing of costs by the Building.

If Landlord is not furnishing any particular work or service (the cost of which,
if performed by Landlord, would be included in Operating Expenses) to a tenant
who has undertaken to perform such work or service in lieu of the performance
thereof by Landlord, Operating Expenses shall be deemed to be increased by an
amount equal to the additional Operating Expenses which would reasonably have
been incurred during such period by Landlord if it had at its

 

5



--------------------------------------------------------------------------------

own expense furnished such work or service to such tenant. If the Project is not
at least one hundred percent (100%) occupied during all or a portion of the Base
Year or any Expense Year, Landlord shall make an appropriate adjustment to the
variable cost components of Operating Expenses for such year to determine the
amount of Operating Expenses that would have been incurred had the Project been
one hundred percent (100%) occupied; and the amount so determined shall be
deemed to have been the amount of Operating Expenses for such year. Operating
Expenses for the Base Year shall not include temporary market-wide labor-rate
increases due to extraordinary circumstances, including, but not limited to,
boycotts and strikes, and temporary utility rate increases due to extraordinary
circumstances including, but not limited to, conservation surcharges, boycotts,
embargoes or other shortages. Operating Expenses for the Base Year shall include
amortized costs relating to capital improvements, provided that at such time as
any such costs are no longer included in Operating Expenses, such costs shall be
excluded from the Base Year calculation of Operating Expenses. Notwithstanding
the foregoing, Operating Expenses shall not, however, include: (A) costs of
leasing commissions, attorneys’ fees and other costs and expenses (including
advertising and promotional costs) incurred in connection with negotiations or
disputes with present or prospective tenants or other occupants of the Building;
(B) costs (including permit, license and inspection costs) incurred in
renovating or otherwise improving, decorating or redecorating rentable space for
other tenants or vacant rentable space; (C) costs of overhead or profit
increment paid to Landlord or to subsidiaries or affiliates of Landlord for
services in or in connection with the Building to the extent the same exceeds
the costs of overhead and profit increment included in the costs of such
services which could be obtained from third parties on a competitive basis;
(D) except as otherwise specifically provided in this Section 4.2.4, costs of
principal and interest on debt or amortization on any mortgages, and rent
payable under any ground lease of the Project; (E) reserves for expenses beyond
those for current year anticipated expenses; (F) except as otherwise provided in
this Lease, the cost of any capital improvements; (G) costs associated with the
investigation and/or remediation of Hazardous Materials (hereafter defined)
present in, on or about the Project, unless such costs and expenses are the
responsibility of Tenant as provided in Article 5 of this Lease, in which event
all such costs and expenses shall be paid solely by Tenant in accordance with
the provisions of Article 5; (H) Landlord’s general corporate overhead and
administrative expenses except for the property management fee and except as
they relate to the specific management of the Project; (I) costs to the extent
Landlord is reimbursed directly by other tenants of the Building or through
insurance proceeds; and (J) costs of correcting defects in, or significant
design error relating to, the initial design or construction of the Building.

4.2.5 Taxes.

4.2.5.1 “Tax Expenses” shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary (including,
without limitation, real estate taxes, general and special assessments, transit
taxes, leasehold taxes or taxes based upon the receipt of rent, including gross
receipts or sales taxes applicable to the receipt of rent, unless required to be
paid by Tenant, personal property taxes imposed upon the fixtures, machinery,
equipment, apparatus, systems and equipment, appurtenances, furniture and other
personal property used in connection with the Project, or any portion thereof),
which shall be paid or accrued during any Expense Year (without regard to any
different fiscal year used by such governmental or municipal authority) because
of or in connection with the ownership, leasing and operation of the Project, or
any portion thereof.

4.2.5.2 Tax Expenses shall include, without limitation: (i) Any tax on the rent,
right to rent or other income from the Project, or any portion thereof, or as
against the business of leasing the Project, or any portion thereof; (ii) Any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax, it being acknowledged by
Tenant and Landlord that Proposition 13 was adopted by the voters of the State
of California in the June 1978 election (“Proposition 13”) and that assessments,
taxes, fees, levies and charges may be imposed by governmental agencies for such
services as fire protection, street, sidewalk and road maintenance, refuse
removal and for other governmental services formerly provided without charge to
property owners or occupants, and, in further recognition of the decrease in the
level and quality of governmental services and amenities as a result of
Proposition 13, Tax Expenses shall also include any governmental or private
assessments or the Project’s contribution towards a governmental or private
cost-sharing agreement for the purpose of augmenting or improving the quality of
services and amenities normally provided by governmental agencies; (iii) Any
assessment, tax, fee, levy, or charge allocable to or measured by the area of
the Premises or the Rent payable hereunder, including, without limitation, any
business or gross receipts or excise tax with respect to the receipt of such
rent, or upon or with respect to the possession, leasing, operating, management,

 

6



--------------------------------------------------------------------------------

maintenance, alteration, repair, use or occupancy by Tenant of the Premises, or
any portion thereof; (iv) Any assessment, tax, fee, levy or charge, upon this
transaction or any document to which Tenant is a party, creating or transferring
an interest or an estate in the Premises; and (v) All of the real estate taxes
and assessments imposed upon or with respect to the Building and/or the Project.
If the Building or the Project is not fully assessed in the Base Year and any
Expense Years, then the Landlord shall adjust the subject year’s Tax Expenses to
reflect what such year’s Tax Expenses would have been had the Building/Project
been fully completed and assessed for tax purposes.

4.2.5.3 Any reasonable costs and expenses (including, without limitation,
reasonable attorneys’ fees) incurred in attempting to protest, reduce or
minimize Tax Expenses shall be included in Tax Expenses in the Expense Year such
expenses are paid. Except as set forth in Section 4.2.5.4 below, refunds of Tax
Expenses shall be credited against Tax Expenses and refunded to Tenant
regardless of when received, based on the Expense Year to which the refund is
applicable, provided that in no event shall the amount to be refunded to Tenant
for any such Expense Year exceed the total amount paid by Tenant as Additional
Rent under this Article 4 for such Expense Year. If Tax Expenses for any period
during the Lease Term or any extension thereof are increased after payment
thereof for any reason, including, without limitation, error or reassessment by
applicable governmental or municipal authorities, Tenant shall pay Landlord,
within thirty (30) days following submission to Tenant of an invoice from
Landlord, together with reasonable back-up documentation, Tenant’s Share of any
such increased Tax Expenses included by Landlord as Building Tax Expenses
pursuant to the terms of this Lease. Notwithstanding anything to the contrary
contained in this Section 4.2.5 (except as set forth in Section 4.2.5.1 above),
there shall be excluded from Tax Expenses (i) all excess profits taxes,
franchise taxes, gift taxes, capital stock taxes, inheritance and succession
taxes, estate taxes, federal and state income taxes, and other taxes to the
extent applicable to Landlord’s general or net income (as opposed to rents,
receipts or income attributable to operations at the Project), (ii) any items
included as Operating Expenses, and (iii) any items paid by Tenant under
Section 4.5 of this Lease or which would be payable by any other tenant of the
Project pursuant to the terms of Section 4.5, irrespective of whether or not
such other tenants’ leases contain provisions comparable to Section 4.5 hereof.
In no event shall Tax Expenses include any interest or penalties incurred solely
as a result of Landlord’s late payment of Tax Expenses.

4.2.5.4 Notwithstanding anything to the contrary set forth in this Lease, the
amount of Tax Expenses for the Base Year and any Expense Year shall be
calculated without taking into account any decreases in real estate taxes
obtained in connection with Proposition 8, and, therefore, the Tax Expenses in
the Base Year and/or an Expense Year may be greater than those actually incurred
by Landlord, but shall, nonetheless, be the Tax Expenses due under this Lease;
provided that (i) any costs and expenses incurred by Landlord in securing any
Proposition 8 reduction shall not be deducted from Tax Expenses nor included in
Direct Expenses for purposes of this Lease, and (ii) tax refunds under
Proposition 8 shall not be deducted from Tax Expenses nor refunded to Tenant,
but rather shall be the sole property of Landlord. Landlord and Tenant
acknowledge that this Section 4.2.5.4 is not intended to in any way affect
(A) the inclusion in Tax Expenses of the statutory two percent (2.0%) annual
increase in Tax Expenses (as such statutory increase may be modified by
subsequent legislation), or (B) the inclusion or exclusion of Tax Expenses
pursuant to the terms of Proposition 13, which shall be governed pursuant to the
terms of Sections 4.2.5.1 through 4.2.5.3 above.

4.2.6 “Tenant’s Share” shall mean the percentage ratio that the number of
rentable square feet in the Premises bears to the number of rentable square feet
in the Building. If Tenant’s Share shall be adjusted in accordance with
Section 1.2 above at any time after the Base Year, then, as to the Expense Year
in which such change occurs, Tenant’s Share for such Expense Year shall be
determined on the basis of the number of days during such Expense Year that each
such Tenant’s Share was in effect.

4.3 Allocation of Direct Expenses. Landlord shall have the right, from time to
time, to equitably allocate some or all of the Direct Expenses for the Project
among different portions or occupants of the Project (the “Cost Pools”), in
Landlord’s reasonable discretion. Such Cost Pools may include, but shall not be
limited to, the office space tenants of the Project, and the retail space
tenants of the Project. The Direct Expenses within each such Cost Pool shall be
allocated and charged to the tenants within such Cost Pool in an equitable
manner.

4.4 Calculation and Payment of Additional Rent. If for any Expense Year ending
or commencing within the Lease Term, Tenant’s Share of Direct Expenses for such
Expense Year exceeds Tenant’s Share of Direct Expenses applicable to the Base
Year, then Tenant shall pay to Landlord, in the manner set forth in
Section 4.4.1 below, and as Additional Rent, an amount equal to the excess (the
“Excess”).

 

7



--------------------------------------------------------------------------------

4.4.1 Statement of Actual Direct Expenses and Payment by Tenant. Landlord shall
promptly deliver to Tenant, and, in any event shall do so within two hundred
seventy (270) days following the end of each Expense Year, a statement (the
“Statement”) which shall state the Direct Expenses incurred or accrued for such
preceding Expense Year, and which shall indicate the amount of the Excess. Upon
receipt of the Statement for each Expense Year commencing or ending during the
Lease Term, if an Excess is present, Tenant shall pay, within thirty (30) days,
the full amount of the Excess for such Expense Year, less the amounts, if any,
paid during such Expense Year as “Estimated Excess,” as that term is defined in
Section 4.4.2 below. If the amounts paid by Tenant during an Expense Year as
Estimated Excess exceed the Excess for such Expense Year, then such difference
shall be refunded to Tenant, provided that any refund may, at Landlord’s option,
be credited against Additional Rent next coming due under this Lease. The
failure of Landlord to timely furnish the Statement for any Expense Year shall
not prejudice Landlord or Tenant from enforcing its rights under this Article 4.
Even though the Lease Term has expired and Tenant has vacated the Premises, when
the final determination is made of Tenant’s Share of Direct Expenses for the
Expense Year in which this Lease terminates, if an Excess if present, Tenant
shall pay to Landlord such amount within thirty (30) days of its receipt of the
Statement with respect thereto. The provisions of this Section 4.4.1 shall
survive the expiration or earlier termination of the Lease Term.

4.4.2 Statement of Estimated Direct Expenses. In addition, Landlord shall
endeavor to give Tenant a yearly expense estimate statement (the “Estimate
Statement”) which shall set forth Landlord’s reasonable estimate (the
“Estimate”) of what the total amount of Direct Expenses for the then-current
Expense Year shall be and the estimated excess (the “Estimated Excess”) as
calculated by comparing the Direct Expenses for such Expense Year, which shall
be based upon the Estimate, to the amount of Direct Expenses for the Base Year.
The failure of Landlord to timely furnish the Estimate Statement for any Expense
Year shall not preclude Landlord from enforcing its rights to collect any
Estimated Excess under this Article 4, nor shall Landlord be prohibited from
revising any Estimate Statement or Estimated Excess theretofore delivered at any
time during such Expense Year to take into account variations in the Estimate
made by Landlord. If pursuant to the Estimate Statement an Estimated Excess is
calculated for the then-current Expense Year, Tenant shall pay, with its next
installment of Base Rent due, a fraction of the Estimated Excess (such amount
referred to herein as the “True-Up Amount”) for the then-current Expense Year
(reduced by any amounts paid pursuant to the last sentence of this
Section 4.4.2). Such fraction shall have as its numerator the number of months
which have elapsed in such current Expense Year, including the month of such
payment, and twelve (12) as its denominator. From and after Tenant’s payment of
the True-Up Amount and continuing until a new Estimate Statement is furnished
(which Landlord shall have the right to deliver to Tenant at any time, but not
more frequently than two times per any Expense Year), Tenant shall pay monthly,
with the monthly Base Rent installments, an amount equal to one-twelfth
(1/12) of the total Estimated Excess set forth in the previous Estimate
Statement delivered by Landlord to Tenant pursuant to which the True-Up Amount
was calculated.

4.5 Taxes and Other Charges for Which Tenant Is Directly Responsible.

4.5.1 Tenant shall be liable for and shall pay before delinquency, taxes levied
against Tenant’s equipment, furniture, fixtures and any other personal property
located in or about the Premises. If any such taxes on Tenant’s equipment,
furniture, fixtures and any other personal property are levied against Landlord
or Landlord’s property or if the assessed value of Landlord’s property is
increased by the inclusion therein of a value placed upon such equipment,
furniture, fixtures or any other personal property and if Landlord pays the
taxes based upon such increased assessment, which Landlord shall have the right
to do regardless of the validity thereof, Tenant shall repay to Landlord, upon
demand, the taxes so levied against Landlord or the proportion of such taxes
resulting from such increase in the assessment, as the case may be.

4.5.2 If the tenant improvements in the Premises, whether installed and/or paid
for by Landlord or Tenant and whether or not affixed to the real property so as
to become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which tenant improvements conforming to
Landlord’s “building standard” in other space in the Building are assessed, then
the Tax Expenses levied against Landlord or the property by reason of such
excess assessed valuation shall be deemed to be taxes levied against personal
property of Tenant and shall be governed by the provisions of Section 4.5.1
above.

 

8



--------------------------------------------------------------------------------

4.5.3 Notwithstanding any contrary provision herein, Tenant shall pay prior to
delinquency any (i) rent tax or sales tax, service tax, transfer tax or value
added tax, or any other applicable tax on the rent or services herein or
otherwise respecting this Lease, (ii) taxes assessed upon or with respect to the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises or any portion of the Project, including
the Project parking facility; or (iii) taxes assessed upon this transaction or
any document to which Tenant is a party creating or transferring an interest or
an estate in the Premises.

4.6 Audit. After delivery to Landlord of at least thirty (30) days’ prior
written notice delivered no later than one hundred twenty (120) days after
receipt of a Statement, Tenant, at its sole cost and expense through any
accountant designated by it, shall have the right to examine and/or audit the
books and records evidencing such costs and expenses for the previous one
(1) calendar year, during Landlord’s reasonable business hours but not more
frequently than once during any calendar year. Any such accounting firm
designated by Tenant may not be compensated on a contingency fee basis. Tenant
shall have no right to conduct an audit or to give Landlord notice that it
desires to conduct an audit at any time an Event of Default exists under the
Lease. The results of any such audit (and any negotiations between the parties
related thereto) shall be maintained strictly confidential by Tenant and its
accounting firm and shall not be disclosed, published or otherwise disseminated
to any other party other than to Landlord and its authorized agents. Landlord
and Tenant each shall use its best efforts to cooperate in such negotiations and
to promptly resolve any discrepancies between Landlord and Tenant in the
accounting of such costs and expenses. No subtenant shall have any right to
conduct an audit, and no assignee shall conduct an audit for any period during
which such assignee was not in possession of the Premises. Tenant’s right to
undertake an audit with respect to any calendar year shall expire one hundred
twenty (120) days after Tenant’s receipt of the Statement for such calendar
year, and such Statement shall be final and binding upon Tenant and shall, as
between the parties, be conclusively deemed correct, at the end of such one
hundred twenty (120) day period, unless Tenant shall have timely given Landlord
written notice of its intention to audit Operating Expenses for the calendar
year which is the subject of the Statement. If Tenant timely gives Landlord
notice of its intention to audit Operating Expenses, it must commence such audit
within thirty (30) days after such notice is delivered to Landlord, and the
audit must be completed within ninety (90) days after such notice is delivered
to Landlord (provided, however, that in the event Landlord fails to provide
Tenant with access to its books and records within thirty (30) days of Tenant’s
notice to Landlord, such thirty (30) and ninety (90) day periods shall be
extended by one day for each day of such delay). If Tenant does not commence and
complete the audit within such periods, the Statement which Tenant elected to
audit shall be deemed final and binding upon Tenant and shall, as between the
parties, be conclusively deemed correct. If through such audit it is determined
that there is a discrepancy of more than five percent (5%) in the amount of
Operating Expense payments made by Tenant for such calendar year when compared
to the actual Operating Expenses for such year, then Landlord shall reimburse
Tenant for the reasonable accounting costs and expenses incurred by Tenant in
performing such audit, including Tenant’s outside auditors or accountants (but
excluding Tenant’s in-house personnel). However, if through such audit it is
determined that there is a discrepancy of five percent (5%) or less, then Tenant
shall reimburse Landlord for the reasonable accounting costs and expenses
associated with Landlord’s outside accounting firms or auditors (but excluding
Landlord’s in-house personnel) in connection with such audit.

ARTICLE 5

USE OF PREMISES

5.1 Permitted Use. Subject to the limitations of Section 5.2 below, Tenant shall
use the Premises solely for the Permitted Use set forth in Section 7 of the
Summary and Tenant shall not use or permit the Premises or the Project to be
used for any other purpose or purposes whatsoever without the prior written
consent of Landlord, which may be withheld in Landlord’s sole discretion.

5.2 Prohibited Uses. The uses prohibited under this Lease shall include, without
limitation, use of the Premises or a portion thereof for (i) offices of any
agency or bureau of the United States or any state or political subdivision
thereof; (ii) offices or agencies of any foreign governmental or political
subdivision thereof; (iii) offices of any health care professionals or health
service organization; (iv) schools or other training facilities which are not

 

9



--------------------------------------------------------------------------------

ancillary to corporate, executive or professional office use; (v) retail or
restaurant uses; or (vi) broadcast communications firms such as radio and/or
television stations. Tenant shall not allow occupancy density of use of the
Premises which is greater than one person per one hundred fifteen (115) rentable
square feet of the Premises on average. Tenant further covenants and agrees that
Tenant shall not use, or suffer or permit any person or persons to use, the
Premises or any part thereof for any use or purpose contrary to the provisions
of the Rules and Regulations set forth in Exhibit D, attached hereto, or in
violation of any laws, statutes, ordinances, regulations or other requirements
of the local municipal or county governing body or other lawful authorities
having jurisdiction over the Project now in force or which may hereafter be
enacted or promulgated (collectively, “Applicable Laws”) including, without
limitation, any such Applicable Laws relating to Hazardous Materials (as
hereinafter defined). Tenant shall not do or permit anything to be done in or
about the Premises which will in any way unreasonably obstruct or interfere with
the rights of other tenants or occupants of the Building, or use or allow the
Premises to be used for any improper, unlawful or objectionable purpose, nor
shall Tenant cause, maintain or permit any nuisance in, on or about the
Premises. Tenant shall comply with all recorded covenants, conditions, and
restrictions now or hereafter affecting the Project. Landlord covenants that it
shall enforce the Rules and Regulations in a non-discriminatory manner.

5.3 Environmental Covenants.

5.3.1 As used in this Lease, the term “Hazardous Materials” shall mean and
include any substance that is or contains (1) any “hazardous substance” as now
or hereafter defined in § 101(14) of the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended (“CERCLA”) (42 U.S.C. § 9601
et seq.) or any regulations promulgated under CERCLA; (2) any “hazardous waste”
as now or hereafter defined in the Resource Conservation and Recovery Act, as
amended (“RCRA”) (42 U.S.C. § 6901 et seq.) or any regulations promulgated under
RCRA; (3) any substance now or hereafter regulated by the Toxic Substances
Control Act, as amended (“TSCA”) (15 U.S.C. § 2601 et seq.) or any regulations
promulgated under TSCA; (4) petroleum, petroleum by-products, gasoline, diesel
fuel, or other petroleum hydrocarbons; (5) asbestos and asbestos-containing
material, in any form, whether friable or non-friable; (6) polychlorinated
biphenyls; (7) lead and lead-containing materials; or (8) any additional
substance, material or waste (A) the presence of which on or about the Premises
or the Building (i) requires reporting, investigation or remediation under any
Environmental Laws (as hereinafter defined), (ii) causes or threatens to cause a
nuisance on the Premises, the Building or any adjacent area or property or poses
or threatens to pose a hazard to the health or safety of persons on the
Premises, the Building or any adjacent area or property, or (iii) which, if it
emanated or migrated from the Premises or the Building, could constitute a
trespass, or (B) which is now or is hereafter classified or considered to be
hazardous or toxic under any Environmental Laws.

5.3.2 As used in this Lease, the term “Environmental Laws” shall mean and
include (1) CERCLA, RCRA and TSCA; and (2) any other federal, state or local
laws, ordinances, statutes, codes, rules, regulations, orders or decrees now or
hereinafter in effect relating to (A) pollution, (B) the protection or
regulation of human health, natural resources or the environment, (C) the
treatment, storage or disposal of Hazardous Materials, or (D) the emission,
discharge, release or threatened release of Hazardous Materials into the
environment.

5.3.3 Tenant agrees that during its use and occupancy of the Premises that
Tenant and its employees, agents, licensees, Transferees (as defined in
Section 14.1 hereof), contractors and invitees (collectively, “Tenant’s Agents”)
will (1) neither (A) permit Hazardous Materials to be present on, in or about
the Premises, the Building or the Project except for nominal amounts of normal
office supplies used within the Premises in full compliance with Environmental
Laws, nor (B) generate, release, discharge, store, dispose of or otherwise
handle or use any Hazardous Materials on, in or about the Premises, the Building
or the Project except for nominal amounts of normal office supplies used within
the Premises in full compliance with Environmental Laws; (2) comply with all
Environmental Laws relating to the Premises, the Building and/or the Project
applicable to Tenant; (3) not engage in or permit any person over whom Tenant
has control and/or for which Tenant or any of Tenant’s Agents are legally
responsible to engage in any activity at the Premises, the Building and/or the
Project in violation of any Environmental Laws; and (4) notify Landlord of
(A) any inquiry, test, investigation or enforcement proceeding by any
governmental agency or authority against Tenant, Landlord, the Premises, the
Building or the Project relating to any Hazardous Materials or under any
Environmental Laws, or (B) the occurrence of any event or existence of any
condition that would cause a breach of any of the covenants set forth in this
Section 5.3 promptly upon learning of same.

 

10



--------------------------------------------------------------------------------

5.3.4 If the use of Hazardous Materials by Tenant or Tenant’s Agents on, in or
about the Premises, the Building or the Project results in a release, discharge
or disposal of Hazardous Materials on, in, at, under, or emanating from, the
Premises, the Building or the Project, Tenant agrees to investigate, clean up,
remove or remediate such Hazardous Materials in full compliance with (1) the
requirements of (A) all Environmental Laws and (B) any governmental agency or
authority responsible for the enforcement of any Environmental Laws; and (2) any
additional requirements of Landlord that are reasonably necessary to protect the
value of the Premises, the Building and/or the Project.

5.3.5 Upon reasonable prior notice to Tenant, Landlord may enter and inspect the
Premises and surrounding areas during regular business hours for the purpose of
determining whether there exists on, in or about the Premises any Hazardous
Material or other condition or activity that is in violation of the requirements
of this Lease or of any Environmental Laws. In the event (1) such inspections
reveal the presence of any such Hazardous Material or other condition or
activity in violation of the requirements of this Lease or of any Environmental
Laws, or (2) Tenant or Tenant’s Agents have contributed or consented to the
presence of any Hazardous Materials in, on, under, through or about the
Premises, the Building and/or the Project or exacerbated the condition of or the
conditions caused by any Hazardous Materials in, on, under, through or about the
Premises, the Building and/or the Project, Tenant shall reimburse Landlord for
the cost of such inspections within thirty (30) days of receipt of a written
statement therefor, together with reasonable back-up documentation. The right
granted to Landlord herein to perform inspections shall not create a duty on
Landlord’s part to inspect the Premises, or liability on the part of Landlord
for the use, storage, treatment or disposal of Hazardous Materials by Tenant or
Tenant’s Agents, it being understood that Tenant shall be solely responsible for
all liability in connection therewith.

5.3.6 Landlord shall have the right, but not the obligation, prior or subsequent
to any Event of Default by Tenant, without in any way limiting Landlord’s other
rights and remedies under this Lease, to enter upon the Premises, or to take
such other actions as it deems necessary or advisable, to investigate, clean up,
remove or remediate any Hazardous Materials or contamination by Hazardous
Materials present on, in, at, under, or emanating from, the Premises, the
Building and/or the Project in violation of Tenant’s obligations under this
Lease or Tenant’s obligations under any Environmental Laws. Notwithstanding any
other provision of this Lease, Landlord shall also have the right, at its
election, in its own name or as Tenant’s agent, to negotiate, defend, approve
and appeal, at Tenant’s sole cost and expense, any action taken or order issued
by any governmental agency or authority with regard to any such Hazardous
Materials or contamination by Hazardous Materials. All costs and expenses paid
or incurred by Landlord in the exercise of the rights set forth in this
Section 5.3 shall be payable by Tenant upon demand.

5.3.7 Tenant agrees to indemnify, defend and hold harmless Landlord from and
against any and all claims, losses, damages, liabilities, costs and expenses of
every kind (including, without limitation, loss in value of the Premises, the
Building and/or the Project and reasonable attorneys’, experts’ and consultants’
fees and costs) (collectively, “HazMat Claims”) incurred by Landlord and arising
from or in connection with (1) any Hazardous Materials placed on, in or about
the Premises, the Building or the Project by Tenant or Tenant’s Agents, or
(2) Tenant’s breach of any provision of this Section 5.3. The provisions of this
Section 5.3 shall survive the expiration or earlier termination of this Lease.

5.3.8 Tenant shall neither be liable for nor otherwise obligated to Landlord
under any provision of this Lease with respect to (i) any HazMat Claim resulting
from any Hazardous Materials present in, on or about the Premises, the Building
or Project to the extent neither caused nor otherwise permitted, directly or
indirectly, by Tenant or Tenant’s Agents; or (ii) the removal, investigation,
monitoring or remediation of any Hazardous Material present in, on or about the
Premises, the Building or Project caused by any third party other than Tenant
and Tenant’s Agents; provided, however, Tenant shall be fully liable for and
otherwise obligated to Landlord under the provisions of this Lease for all
HazMat Claims to the extent (a) Tenant or any of Tenant’s Agents contributes to
the presence of such Hazardous Materials or Tenant and/or any of Tenant’s Agents
exacerbates the conditions caused by such Hazardous Materials, or (b) Tenant
and/or Tenant’s Agents allows or permits persons over which Tenant or any of
Tenant’s Agents has control and/or for which Tenant or any of Tenant’s Agents
are legally responsible for, to cause such Hazardous Materials to be present in,
on, under, through or about any portion of the Premises, the Building or
Project, or does not take all reasonably appropriate actions to prevent such
persons over which Tenant or any of Tenant’s Agents has control and/or for which
Tenant or any of Tenant’s Agents are legally responsible from causing the
presence of Hazardous Materials in, on, under, through or about any portion of
the Premises, the Building or Project.

 

11



--------------------------------------------------------------------------------

ARTICLE 6

SERVICES AND UTILITIES

6.1 Standard Tenant Services. Landlord shall provide the following services on
all days (unless otherwise stated below) during the Lease Term.

6.1.1 Subject to limitations imposed by all governmental rules, regulations and
guidelines applicable thereto, Landlord shall provide heating and air
conditioning (“HVAC”) when necessary for normal comfort for normal office use in
the Premises from 8:00 A.M. to 6:00 P.M. Monday through Friday (collectively,
the “Building Hours”), except for the date of observation of New Year’s Day,
Memorial Day, Independence Day, President’s Day, Labor Day, Thanksgiving Day,
Christmas Day and, at Landlord’s discretion, other locally or nationally
recognized holidays (collectively, the “Holidays”).

6.1.2 Landlord shall provide adequate electrical wiring and facilities for
connection to Tenant’s lighting fixtures and incidental use equipment, provided
that (i) the connected electrical load of the incidental use equipment
(excluding lighting) does not exceed an average of five (5) watts per usable
square foot of the Premises during the Building Hours on a monthly basis, and
the electricity so furnished for incidental use equipment will be at a nominal
one hundred twenty/two hundred eight (120/208) volts and no electrical circuit
for the supply of such incidental use equipment will require a current capacity
exceeding thirty (30) amperes, and (ii) the connected electrical load of
Tenant’s lighting fixtures does not exceed an average of one and one-half
(1.5) watts per usable square foot of the Premises during the Building Hours on
a monthly basis, and the electricity so furnished for Tenant’s lighting will be
at a nominal two hundred seventy-seven (277) volts, all of which electrical
usage shall be subject to applicable laws and regulations, including Title 24
and the availability of such power to the floor on which the Premises is
located. Tenant shall bear the cost of replacement of lamps, starters and
ballasts for non-Building standard lighting fixtures within the Premises.

6.1.3 Landlord shall provide city water from the existing Building outlets for
drinking, lavatory and toilet purposes in the Building common areas.

6.1.4 Landlord shall provide janitorial services to the Premises, Monday through
Friday except the date of observation of the Holidays, in and about the
Premises.

6.1.5 Landlord shall provide nonexclusive, non-attended automatic passenger
elevator service during the Building Hours and shall have at least one elevator
available at all other times.

6.1.6 Landlord shall provide nonexclusive freight elevator service subject to
scheduling by Landlord.

Tenant shall cooperate fully with Landlord at all times and abide by all
regulations and requirements that Landlord may reasonably prescribe for the
proper functioning and protection of the HVAC, electrical, mechanical and
plumbing systems.

6.2 Overstandard Tenant Use. Tenant shall not, without Landlord’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed, use (i) heat-generating equipment or machines in the Premises, or
(ii) machines, other than normal fractional horsepower office machines, or
(iii) lighting in the Premises, which equipment, machines and/or lighting may
affect the temperature otherwise maintained by the air conditioning system or
increase the water normally furnished for the Premises by Landlord pursuant to
the terms of Section 6.1 of this Lease. If such consent is given, Landlord shall
have the right, following notice to Tenant, to install supplementary facilities
and equipment in or servicing the Premises, including supplementary or
additional air conditioning and/or metering devices, and the cost thereof,
including the cost of installation, operation and maintenance of any
supplementary facilities and/or equipment, increased wear and tear on existing
equipment and other similar charges, shall

 

12



--------------------------------------------------------------------------------

be paid by Tenant to Landlord upon billing by Landlord. If Tenant uses water,
electricity, heat or air conditioning in excess of that supplied by Landlord
pursuant to Section 6.1 of this Lease, Tenant shall pay to Landlord, upon
billing, the cost of such excess consumption, the cost of the installation,
operation, and maintenance of equipment which is installed in order to supply
such excess consumption, and the cost of the increased wear and tear on existing
equipment caused by such excess consumption. Tenant’s use of electricity shall
never exceed the capacity of the feeders to the Project or the risers or wiring
installation. If Tenant desires to use heat, ventilation or air conditioning
during hours other than those for which Landlord is obligated to supply such
utilities pursuant to the terms of Section 6.1 of this Lease, Tenant shall give
Landlord such prior notice, if any, as Landlord shall from time to time
establish as appropriate, of Tenant’s desired use in order to supply such
utilities, and Landlord shall supply such utilities to Tenant at such hourly
cost to Tenant (which shall be treated as Additional Rent) as Landlord shall
from time to time establish. The current rate for such services is $115.00 per
hour for after-hours heating, ventilating and air conditioning and $35.00 per
hour for air circulation only.

6.3 Interruption of Use. Tenant agrees that, except as otherwise expressly
provided herein, Landlord shall not be liable for damages, by abatement of Rent
or otherwise, for failure to furnish or delay in furnishing any service
(including telephone and telecommunication services), or for any diminution in
the quality or quantity thereof, when such failure or delay or diminution is
occasioned, in whole or in part, by breakage, repairs, replacements, or
improvements, by any strike, lockout or other labor trouble, by inability to
secure electricity, gas, water, or other fuel at the Building or Project after
reasonable effort to do so, by any riot or other dangerous condition, emergency,
accident or casualty whatsoever, by act or default of Tenant or other parties,
or by any other cause; and such failures or delays or diminution shall never be
deemed to constitute an eviction or disturbance of Tenant’s use and possession
of the Premises or relieve Tenant from paying Rent or performing any of its
obligations under this Lease. Furthermore, Landlord shall not be liable under
any circumstances for a loss of, or injury to, property or for injury to, or
interference with, Tenant’s business, including, without limitation, loss of
profits, however occurring, through or in connection with or incidental to a
failure to furnish any of the services or utilities as set forth in this Article
6. Landlord may comply with voluntary controls or guidelines promulgated by any
governmental entity relating to the use or conservation of energy, water, gas,
light or electricity or the reduction of automobile or other emissions without
creating any liability of Landlord to Tenant under this Lease, provided that the
Premises are not thereby rendered untenantable. Notwithstanding any provision
contained herein to the contrary, Tenant’s Base Rent shall be abated to the
extent that utility services are interrupted for a period of five (5) or more
consecutive business days as a result of Landlord’s or its authorized
representatives’ gross negligence or willful misconduct; provided Tenant is
prevented from using the Premises as a result thereof.

6.4 Server Room. Landlord and Tenant acknowledge that a portion of the Premises
shall be used as a server room (the “Server Room”) which may require electricity
and HVAC services twenty-four (24) hours per day, three hundred sixty-five
(365) days per year. Landlord agrees that, subject to the terms of this Lease,
Landlord shall provide Tenant and the Server Room with such services, at
Tenant’s sole cost and expense. Tenant shall install, at Tenant’s sole cost and
expense, HVAC to the Server Room and a separate monitoring device to measure
such Server Room usage and Tenant shall pay for the actual costs of such
services (without mark-up by Landlord) within thirty (30) days following
Landlord’s delivery to Tenant of an invoice therefor, together with reasonable
back-up documentation.

ARTICLE 7

REPAIRS

7.1 Tenant’s Repairs. Tenant shall, at Tenant’s own expense, pursuant to the
terms of this Lease, including without limitation Article 8 hereof, keep the
Premises, including all improvements, fixtures and furnishings therein and all
heating, ventilating, air conditioning, electrical and utility systems that are
located within or exclusively serve the Premises, in good order, repair and
condition at all times during the Lease Term. In addition, Tenant shall, at
Tenant’s own expense, but under the supervision and subject to the prior
approval of Landlord, which shall not be unreasonably withheld, conditioned or
delayed, and within any reasonable period of time specified by Landlord,
pursuant to the terms of this Lease, including without limitation Article 8
hereof, promptly and adequately repair all damage to the Premises and replace or
repair all damaged, broken, or worn fixtures and appurtenances, except for
damage caused by casualty to, or condemnation of, the Premises, and ordinary
wear and tear; provided however, that Landlord shall have the exclusive right,
exercisable at Landlord’s option, but not the obligation, upon reasonable prior
notice to Tenant, to make such repairs and replacements in the event Tenant
fails to timely do so, and Tenant shall pay to Landlord the reasonable cost

 

13



--------------------------------------------------------------------------------

thereof, including a percentage of the cost thereof sufficient to reimburse
Landlord for all overhead, general conditions, fees and other costs or expenses
arising from Landlord’s involvement with such repairs and replacements within
thirty (30) days following Landlord’s delivery to Tenant of an invoice therefor,
together with reasonable back-up documentation. Landlord may, but shall not be
required to, enter the Premises at all reasonable times upon reasonable prior
notice to Tenant (which may be oral and which shall not be required in cases of
emergency) to make such repairs, alterations, improvements or additions to the
Premises or to the Project or to any equipment located in the Project as
Landlord shall desire or deem necessary or as Landlord may be required to do by
governmental or quasi-governmental authority or court order or decree. Tenant
hereby waives any and all rights under and benefits of subsection 1 of
Section 1932 and Sections 1941 and 1942 of the California Civil Code or under
any similar law, statute, or ordinance now or hereafter in effect.

7.2 Landlord’s Repairs. Subject to the provisions of the immediately preceding
paragraph, Articles 11 and 13 of this Lease and Tenant’s obligations under
Article 4 to reimburse Landlord for Tenant’s Share of Direct Expenses, Landlord
shall maintain or cause to be maintained in good order, condition and repair,
the structural portions of the roof, foundations, floors and exterior walls of
the Building (including all exterior windows) and the Building plumbing,
heating, ventilating, air conditioning and electrical systems serving the
Building and the Common Areas; provided, however, that Tenant shall pay the cost
of repairs or replacements arising out of the negligence or willful misconduct
of Tenant or Tenant’s Agents. Landlord shall be under no obligation to inspect
the Premises. Tenant shall promptly report in writing to Landlord any defective
condition known to it which Landlord is required to repair.

ARTICLE 8

ADDITIONS AND ALTERATIONS

8.1 Landlord’s Consent to Alterations. Tenant may not make any improvements,
alterations, additions or changes (individually, an “Alteration”; collectively,
the “Alterations”) to the Premises or to any mechanical, plumbing or HVAC
facilities or systems pertaining to the Premises without first procuring the
prior written consent of Landlord to such Alterations, which consent shall be
requested by Tenant not less than thirty (30) days prior to the commencement
thereof, and which consent shall not be unreasonably withheld, conditioned or
delayed by Landlord, provided it shall be deemed reasonable for Landlord to
withhold its consent to any Alteration which adversely affects the structural
portions or the systems or equipment of the Building or is visible from the
exterior of the Building. The construction of the initial improvements to the
Premises shall be governed by the terms of the Tenant Work Letter and not the
terms of this Article 8. Notwithstanding the foregoing to the contrary, Tenant
may, at its sole cost and expense and without Landlord’s written consent,
perform interior, non-structural alterations or additions to the Premises
provided such alterations or additions do not affect the structural components
of the Building or Systems and Equipment or require any permit or roof
penetrations and the cost of which does not exceed $50,000 in the aggregate over
a 12 month period (the “Permitted Alterations”). Tenant shall first notify
Landlord at least fifteen (15) days prior to commencing any Permitted
Alterations so that Landlord may post a Notice of Non-Responsibility on the
Premises.

8.2 Manner of Construction. Landlord may impose, as a condition of its consent
to any and all Alterations or repairs of the Premises or about the Premises,
such requirements as Landlord in its reasonable discretion may deem desirable,
including, but not limited to, the requirement that Tenant utilize for such
purposes only contractors, subcontractors, materials, mechanics and materialmen
selected by Tenant from a list provided and approved by Landlord.
Notwithstanding the foregoing, with respect to construction of the initial
Tenant Improvements as described on Exhibit B attached hereto, Landlord hereby
approves TCB Builders, Inc. as Tenant’s contractor and further approves all
architects, engineers, project managers, subcontractors, mechanics and
materialmen and other consultants selected by TCB Builders, Inc. (the “TCB
Subcontractors”) provided each such TCB Subcontractor utilizes union labor and
is a reputable, licensed company doing business in San Francisco, California.
Tenant shall provide Landlord with a list of all TCB Subcontractors prior to
commencement of any construction in the Premises. Notwithstanding anything to
the contrary contained herein, in the event that Tenant desires access to the
Building risers in connection with the exercise of its rights pursuant to this
paragraph, then Tenant shall be required to utilize the services of Landlord’s
designated Building riser management company. The contractor or person selected
by Tenant or Landlord to make Alterations must declare to Landlord in writing
that he or she belongs to a local trade union, and must be approved in writing
by Landlord prior to commencement of any work. If a subcontractor is selected to
perform the work, the general contractor must

 

14



--------------------------------------------------------------------------------

warrant and represent to Landlord in writing that such subcontractor belongs to
a local trade union. If such Alterations will involve the use of or disturb
Hazardous Materials existing in the Premises, Tenant shall comply with
Landlord’s rules and regulations concerning such Hazardous Materials. Tenant
shall construct such Alterations and perform such repairs in a good and
workmanlike manner, in conformance with any and all Applicable Laws, pursuant to
a valid building permit, issued by the City of San Francisco, and in conformance
with Landlord’s reasonable construction rules and regulations. In the event
Tenant performs any Alterations in the Premises which require or give rise to
governmentally required changes to the “Base Building,” as that term is defined
below, then Landlord shall, at Tenant’s expense, make such changes to the Base
Building. The “Base Building” shall include the structural portions of the
Building, and the public restrooms and the systems and equipment located in the
internal core of the Building on the floor or floors on which the Premises are
located. In performing the work of any such Alterations, Tenant shall have the
work performed in such manner so as not to obstruct access to the Project or any
portion thereof, for any other tenant of the Project, and so as not to obstruct
the business of Landlord or other tenants in the Project. Tenant shall not use
(and upon notice from Landlord shall cease using) contractors, services,
workmen, labor, materials or equipment that, in Landlord’s reasonable judgment,
would disturb labor harmony with the workforce or trades engaged in performing
other work, labor or services in or about the Building or the Common Areas. In
addition to Tenant’s obligations under Article 9 of this Lease, upon completion
of any Alterations, Tenant agrees to cause a Notice of Completion to be recorded
in the office of the Recorder of the County of San Francisco in accordance with
Section 3093 of the Civil Code of the State of California or any successor
statute, and Tenant shall deliver to the Project management office a
reproducible copy of the “as built” drawings of the Alterations as well as all
permits, approvals and other documents issued by any governmental agency in
connection with the Alterations.

8.3 Payment for Improvements. If payment is made directly to contractors, Tenant
shall comply with Landlord’s reasonable requirements for final lien releases and
waivers in connection with Tenant’s payment for work to contractors. If Tenant
requests any alteration, repair or improvement work to be performed by Landlord,
Tenant shall pay to Landlord a percentage not to exceed seven percent (7%) if
the total cost of such work is equal to or less than Ten Thousand Dollars
($10,000) and, if the total cost exceeds Ten Thousand Dollars ($10,000), then
such percentage shall not exceed five percent (5%) of the cost of such work
sufficient to compensate Landlord for all overhead, general conditions, fees and
other costs and expenses arising from Landlord’s involvement with such work. If
Tenant does not request Landlord to perform any such work, Tenant shall
reimburse Landlord for Landlord’s reasonable, actual, out-of-pocket costs and
expenses actually incurred in connection with Landlord’s review of such work
within thirty (30) days of Landlord’s submission to Tenant of an invoice
therefor, together with reasonable back-up documentation.

8.4 Construction Insurance. In addition to the requirements of Article 10 of
this Lease, in the event that Tenant makes any Alterations, prior to the
commencement of such Alterations, Tenant shall provide Landlord with evidence
that Tenant or Tenant’s contractor carries “Builder’s All Risk” insurance in an
amount reasonably approved by Landlord covering the construction of such
Alterations, and such other insurance as Landlord may reasonably require, it
being understood and agreed that all of such Alterations shall be insured by
Tenant pursuant to Article 10 of this Lease immediately upon completion thereof.
In addition, for Alterations the estimated cost of which exceeds $50,000,
Landlord may, in its discretion, require Tenant to obtain a lien and completion
bond or some alternate form of security satisfactory to Landlord in an amount
sufficient to ensure the lien-free completion of such Alterations and naming
Landlord as a co-obligee. Notwithstanding the foregoing, so long as Tenant is
the entity initially named in this Lease, then the lien and completion bond that
may be required pursuant to the immediately preceding sentence shall only be
required, if at all, in the event Tenant’s Alterations are estimated to cost in
excess of $200,000. No lien or completion bond shall be required in connection
with construction of the Tenant Improvements pursuant to Exhibit B.

8.5 Landlord’s Property. All Alterations, improvements, fixtures, equipment
and/or appurtenances which may be installed or placed in or about the Premises,
from time to time, shall be at the sole cost of Tenant and, except for Tenant’s
Property (as defined in Section 15.2), shall be and become the property of
Landlord. Furthermore, Landlord may, by written notice to Tenant at the time
Landlord consents to any Alteration, require Tenant, at Tenant’s expense, to
(i) remove any Alterations in the Premises, and/or (ii) remove any “Non Standard
Tenant Improvements,” as that term is defined in Section 2.4 of the Tenant Work
Letter, located within the Premises and replace the same with then existing
“Building Standard Tenant Improvements,” as that term is defined in Section 2.3
of the Tenant Work Letter, and to repair any damage to the Premises and Building
caused by such removal and return the affected portion of the Premises to a
building standard tenant improved condition as reasonably determined by
Landlord; provided, however, that in no event

 

15



--------------------------------------------------------------------------------

shall Tenant be required to remove any of the Tenant Improvements (other than
telephone, data and other cabling and wiring and other than as set forth in
Section 15.2 below). If Tenant fails to complete such removal and/or to repair
any damage caused by the removal of any Alterations in the Premises, and/or
fails to return the affected portion of the Premises to a building standard
tenant improved condition as reasonably determined by Landlord, then at
Landlord’s option, either (A) Tenant shall be deemed to be holding over in the
Premises and Rent shall continue to accrue in accordance with the terms of
Article 16 below, until such work shall be completed, or (B) Landlord may do so
and may charge the cost thereof to Tenant. Tenant hereby agrees to protect,
defend, indemnify and hold Landlord harmless from any liability, cost, damages,
obligation, expense or claim (including reasonable attorneys’ fees) in any
manner relating to the installation, placement, removal or financing of any such
Alterations, improvements, fixtures and/or equipment placed or installed in, on
or about the Premises by or on behalf of Tenant, which obligations of Tenant
shall survive the expiration or earlier termination of this Lease.

8.6 Wi-Fi Network. Without limiting the generality of the foregoing, Tenant
shall be permitted to install wireless intranet, Internet and communications
network (“Wi-Fi Network”) in the Premises for the use by Tenant and its
employees, and, to the extent permitted by Applicable Laws, the same shall be
subject to the provisions of this Section 8.6 (in addition to the other
provisions of this Article 8). Tenant shall, in accordance with Section 15.2
below, remove the Wi-Fi Network from the Premises prior to the termination of
the Lease. Tenant shall use the Wi-Fi Network so as not to cause any
interference to other tenants in the Building or Project or with any other
tenant’s communication equipment, and not to damage the Building or Project or
interfere with the normal operation of the Building or Project and Tenant hereby
agrees to indemnify, defend and hold Landlord harmless from and against any and
all claims, costs, damages, expenses and liabilities (including reasonable
attorneys’ fees) arising out of Tenant’s failure to comply with the provisions
of this Section 8.6, except to the extent same is caused by the gross negligence
or willful misconduct of Landlord and which is not covered by the insurance
carried by Tenant under this Lease (or which would not be covered by the
insurance required to be carried by Tenant under this Lease). Should any
interference occur, Tenant shall take all necessary steps as soon as reasonably
possible and no later than three (3) business days following such occurrence to
correct such interference. If such interference continues after such three
(3) business day period, Tenant shall immediately cease operating such Wi-Fi
Network until such interference is corrected or remedied to Landlord’s
satisfaction. Tenant acknowledges that Landlord has granted and/or may grant
telecommunication rights to other tenants and occupants of the Building and to
telecommunication service providers and in no event shall Landlord be liable to
Tenant for any interference of the same with such Wi-Fi Network. Landlord makes
no representation that the Wi-Fi Network will be able to receive or transmit
communication signals without interference or disturbance. Tenant shall (i) be
solely responsible for any damage caused as a result of the Wi-Fi Network,
(ii) promptly pay any tax, license or permit fees charged pursuant to any laws
or regulations in connection with the installation, maintenance or use of the
Wi-Fi Network and comply with all precautions and safeguards recommended by all
governmental authorities, and (iii) pay for all necessary repairs, replacements
to or maintenance of the Wi-Fi Network. Should Landlord be required to retain
professionals to research any interference issues that may arise and to confirm
Tenant’s compliance with the terms of this Section 8.6, Landlord shall retain
such professionals at commercially reasonable rates, and Tenant shall reimburse
Landlord within thirty (30) days following submission to Tenant of an invoice
from Landlord, together with reasonable back-up documentation, which costs shall
not exceed $1,000 per year (except in the event of an Event of Default by Tenant
hereunder). This reimbursement obligation is independent of any rights or
remedies Landlord may have in the event of a breach or default by Tenant under
this Lease.

ARTICLE 9

COVENANT AGAINST LIENS

Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant, and shall protect, defend, indemnify and hold
Landlord harmless from and against any claims, liabilities, judgments, expenses
or costs (including, without limitation, reasonable attorneys’ fees and costs)
arising out of same or in connection therewith. Tenant shall give Landlord
notice at least twenty (20) days prior to the commencement of any such work on
the Premises (or such additional time as may be necessary under Applicable Laws)
to afford Landlord the opportunity of posting and recording appropriate notices
of non-responsibility. Tenant shall remove any such lien or encumbrance by bond
or otherwise within ten (10) days after notice by Landlord, and if Tenant shall
fail to do so, Landlord may pay the amount necessary to

 

16



--------------------------------------------------------------------------------

remove such lien or encumbrance, without being responsible for investigating the
validity thereof. The amount so paid shall be deemed Additional Rent under this
Lease payable upon demand, without limitation as to other remedies available to
Landlord under this Lease. Nothing contained in this Lease shall authorize
Tenant to do any act which shall subject Landlord’s title to the Building or
Premises to any liens or encumbrances whether claimed by operation of law or
express or implied contract. Any claim to a lien or encumbrance upon the
Building or Premises arising in connection with any such work or respecting the
Premises not performed by or at the request of Landlord shall be null and void,
or at Landlord’s option shall attach only against Tenant’s interest in the
Premises and shall in all respects be subordinate to Landlord’s title to the
Project, Building and Premises.

ARTICLE 10

INSURANCE

10.1 Indemnification and Waiver. Except to the extent caused by Landlord’s gross
negligence or willful misconduct, Tenant hereby assumes all risk of damage to
property or injury to persons in, upon or about the Premises, the Building
and/or the Project, from any cause whatsoever (including, without limitation,
personal injuries occurring in, on, upon or about the Premises, the Building
and/or the Project) and agrees that Landlord, its partners, representatives,
members, agents, employees, directors, officers, successors and assign
(collectively, “Landlord Parties”) shall not be liable for, and are hereby
released from any responsibility for, any damage either to person or property or
resulting from the loss of use thereof, which damage is sustained by Tenant or
by other persons claiming through Tenant from any cause whatsoever. Tenant shall
indemnify, defend, protect, and hold harmless the Landlord Parties from any and
all losses, costs, damages, claims, judgments, expenses and liability (including
without limitation court costs and reasonable attorneys’ fees) (individually, a
“Claim”; collectively, “Claims”) incurred in connection with or arising from any
cause in, on or about the Premises, the Building and/or the Project, including,
without limiting the generality of the foregoing: (i) any violation by Tenant or
Tenant’s Agents of any Applicable Laws, including, without limitation, any
Environmental Laws, (ii) the use or occupancy or manner of use or occupancy of
the Premises, the Building and/or the Project by Tenant or Tenant’s Agents or
any person or entity claiming through or under Tenant, (iii) the passive
negligence or active negligence, to the extent active negligence is not deemed
to be gross negligence, of Landlord, (iv) any acts, omissions or negligence of
Tenant or of any person claiming by, through or under Tenant, or of Tenant’s
Agents or any such person, in, on or about the Project or (v) any default by
Tenant or Tenant’s Agents in the observance or performance of any of the terms,
covenants or conditions of this Lease, either prior to, during, or after the
expiration of the Lease Term, provided that the terms of the foregoing indemnity
shall not apply to any Claims arising from the gross negligence or willful
misconduct of Landlord or any other Landlord Parties. In the event any action or
proceeding is brought against Landlord for any Claim against which Tenant is
obligated to indemnify Landlord hereunder, Tenant upon notice from Landlord
shall defend such action or proceeding at Tenant’s sole expense by counsel
selected by Landlord. The provisions of this Section 10.1 shall survive the
expiration or sooner termination of this Lease. Notwithstanding the provisions
of this Section 10.1 above to the contrary, Tenant’s indemnity of Landlord and
the Landlord Parties shall not apply to: (i) any claims to the extent resulting
from the gross negligence or willful misconduct of the Landlord Parties and not
insured or required to be insured by Tenant under this Lease (collectively, the
“Excluded Claims”); or (ii) any loss of or damage to Landlord’s property to the
extent Landlord has waived such loss or damage pursuant to Section 10.5 below.
In addition, Landlord shall indemnify, defend, protect and hold Tenant harmless
from all such Excluded Claims, except for (A) any loss or damage to Tenant’s
property to the extent Tenant has waived such loss or damage pursuant to
Section 10.5 below, and (B) any lost profits, loss of business or other
consequential damages.

10.2 Tenant’s Compliance With Landlord’s Fire and Casualty Insurance. Tenant
shall, at Tenant’s expense, comply with all insurance company requirements
pertaining to the use of the Premises. Tenant shall not cause or permit anything
to be done in, upon or about the Premises which would in any way increase the
premium for, cause the cancellation of or otherwise affect any insurance carried
by Landlord in connection with the Project. Without limiting Landlord’s remedies
for Tenant’s breach of the foregoing covenant, if Tenant’s conduct or use of the
Premises causes any increase in the premium for such insurance policies, then
Tenant shall reimburse Landlord for any such increase promptly upon being billed
therefor. Tenant, at Tenant’s sole cost and expense, shall comply with all
rules, orders, regulations or requirements of the American Insurance Association
(formerly the National Board of Fire Underwriters) and any similar body.

 

17



--------------------------------------------------------------------------------

10.3 Tenant’s Insurance. Throughout the Term of the Lease, Tenant shall maintain
the following coverages in the following amounts.

10.3.1 Commercial General Liability Insurance covering the insured against
claims of bodily injury, personal injury and property damage (including loss of
use thereof) arising out of Tenant’s operations, and contractual liabilities
(covering the performance by Tenant of its indemnity agreements) and covering
the insuring provisions of this Lease and the performance by Tenant of the
indemnity agreements set forth in Section 10.1 of this Lease, for limits of
liability not less than:

 

Bodily Injury and

   $1,000,000 each occurrence

Property Damage Liability

   $2,000,000 annual aggregate

Personal Injury Liability

   $1,000,000 each occurrence    $2,000,000 annual aggregate

Excess/Umbrella Coverage

   $10,000,000
0% Insured’s participation

10.3.2 Physical Damage Insurance covering (i) all office furniture, business and
trade fixtures, office equipment, free-standing cabinet work, movable
partitions, merchandise and all other items of Tenant’s property on the Premises
installed by, for, or at the expense of Tenant, (ii) the “Tenant Improvements,”
as that term is defined in Section 2.1 of the Tenant Work Letter, and any other
improvements which exist in the Premises as of the Lease Commencement Date
(excluding the Base Building) (the “Original Improvements”), and (iii) all other
Alterations to the Premises. Such insurance shall be written on an “all risks”
of physical loss or damage basis, subject to policy terms, conditions and
exclusions and excluding Flood and Earthquake coverages, for 100% of the full
replacement cost new, without deduction for depreciation of the covered items,
with deductible amounts not to exceed Ten Thousand Dollars ($10,000) and in
amounts that meet any co-insurance clauses of the policies of insurance and
shall include coverage for damage or other loss caused by fire or other peril
including, but not limited to, vandalism and malicious mischief, theft, water
damage of any type, including sprinkler leakage, bursting or stoppage of pipes,
and explosion, and providing business interruption coverage for a period of one
year.

10.3.3 Worker’s Compensation Insurance in accordance with statutory law and
Employer’s Liability Insurance with a limit of not less than $1,000,000 per
accident, $1,000,000 disease policy limit and $1,000,000 disease limit each
employee.

10.3.4 Loss-of-income, business interruption and extra-expense insurance, in
such amounts as will reimburse Tenant for direct or indirect loss of earnings
for a period of twelve (12) months and attributable to all perils commonly
insured against by prudent tenants or attributable to prevention of access to
the Premises or to the Building as a result of such perils.

10.3.5 Comprehensive Automobile Liability Insurance having a combined single
limit of not less than One Million Dollars ($1,000,000) per occurrence and
insuring Tenant against liability for claims arising out of ownership,
maintenance or use of any owned, hired or non-owned automobiles.

10.4 Form of Policies. The minimum limits of policies of insurance required of
Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease. The General Liability insurance policy shall (i) name Landlord,
Landlord’s lender, and any other party the Landlord so specifies, as an
additional insured, including Landlord’s managing agent, if any;
(ii) specifically cover the liability assumed by Tenant under this Lease,
including, but not limited to, Tenant’s obligations under Section 10.1 of this
Lease; (iii) be issued by an insurance company having a rating of not less than
A-:IX in Best’s Insurance Guide or which is otherwise reasonably acceptable to
Landlord and licensed to do business in the State of California; (iv) be primary
insurance as to all claims thereunder and provide that any insurance carried by
Landlord is excess and is non-contributing with any insurance requirement of
Tenant; (v) be in form and content reasonably acceptable to Landlord; and
(vi) provide that said insurance shall not be canceled or coverage

 

18



--------------------------------------------------------------------------------

changed unless thirty (30) days’ prior written notice shall have been given to
Landlord and any mortgagee of Landlord. Tenant shall deliver said policy or
policies or certificates thereof to Landlord on or before the Lease Commencement
Date and, thereafter, at least thirty (30) days before the expiration dates
thereof. In the event Tenant shall fail to procure such insurance, or to deliver
such policies or certificate, Landlord may, at its option, procure such policies
for the account of Tenant, and the cost thereof shall be paid to Landlord within
five (5) days after delivery to Tenant of bills therefor. At Tenant’s option,
Tenant may provide the coverages required under this Article 10 through blanket
policies of insurance covering Tenant’s other properties, so long as the
coverage required under this Lease with respect to the Premises, Building and
Project is not reduced or impaired as a result thereof (including as a result of
any claims made or aggregate limits with respect to such other properties)
including deductibles, retentions or self-insurance applicable thereto.

10.5 Subrogation. Landlord and Tenant intend that their respective property loss
risks shall be borne by reasonable insurance carriers to the extent above
provided, and Landlord and Tenant hereby agree to look solely to, and seek
recovery only from, their respective insurance carriers in the event of a
property loss to the extent that such coverage is agreed to be provided
hereunder. The parties each hereby waive all rights and claims against each
other for such losses, and waive all rights of subrogation of their respective
insurers, provided such waiver of subrogation shall not affect the right to the
insured to recover thereunder. The parties agree that their respective insurance
policies are now, or shall be, endorsed such that the waiver of subrogation
shall not affect the right of the insured to recover thereunder.

10.6 Additional Insurance Obligations. Tenant shall carry and maintain during
the entire Lease Term, at Tenant’s sole cost and expense, increased amounts of
the insurance required to be carried by Tenant pursuant to this Article 10 and
such other reasonable types of insurance coverage and in such reasonable amounts
covering the Premises and Tenant’s operations therein, as may be reasonably
requested by Landlord.

ARTICLE 11

DAMAGE AND DESTRUCTION

11.1 Repair of Damage to Premises by Landlord. Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other
casualty. If the Premises or any Common Areas necessary to Tenant’s use or
access to the Premises shall be damaged by fire or other casualty, Landlord
shall promptly and diligently, subject to reasonable delays for insurance
adjustment or other matters beyond Landlord’s reasonable control, and subject to
all other terms of this Article 11, restore the Base Building and such Common
Areas. Such restoration shall be to substantially the same condition of the Base
Building and the Common Areas prior to the casualty, except for modifications
required by zoning and building codes and other Applicable Laws or by the holder
of a mortgage on the Building or Project or any other modifications to the
Common Areas deemed desirable by Landlord. Following the occurrence of any
damage to the Premises, Landlord may elect by written notice (the “Landlord
Repair Notice”) to Tenant to repair such damage and restore the Tenant
Improvements and Original Improvements, in which case Tenant shall assign to
Landlord (or to any party designated by Landlord) all insurance proceeds payable
to Tenant under Tenant’s insurance required under items (ii) and (iii) of
Section 10.3.2 of this Lease, and thereafter Landlord shall repair any injury or
damage to the Tenant Improvements and the Original Improvements installed in the
Premises and shall return such Tenant Improvements and Original Improvements to
their original condition; provided that if the cost of such repair by Landlord
exceeds the amount of insurance proceeds received by Landlord from Tenant’s
insurance carrier, as assigned by Tenant in accordance with the foregoing, the
cost of such repairs shall be paid by Tenant to Landlord prior to Landlord’s
commencement of repair of the damage. In the event that Landlord does not
deliver a Landlord Repair Notice within sixty (60) days following the date the
casualty becomes known to Landlord, Tenant shall, at its sole cost and expense,
repair any injury or damage to the Tenant Improvements and the Original
Improvements installed in the Premises and shall return such Tenant Improvements
and Original Improvements to their original condition. Whether or not Landlord
delivers a Landlord Repair Notice, prior to the commencement of construction,
Tenant shall submit to Landlord, for Landlord’s review and approval, all plans,
specifications and working drawings relating thereto, and Landlord shall select
the contractors to perform such improvement work. Landlord shall not be liable
for any inconvenience or annoyance to Tenant or its visitors, or injury to
Tenant’s business resulting in any way from such damage or the repair thereof;
provided however, that if such fire or other casualty shall have damaged the
Premises or a portion thereof or the Common Areas necessary to Tenant’s
occupancy, Landlord shall allow Tenant a proportionate abatement of Rent to the
extent Landlord is reimbursed from the proceeds of rental interruption insurance
purchased by

 

19



--------------------------------------------------------------------------------

Landlord as part of Operating Expenses, during the time and to the extent and in
the proportion that the Premises or such portion thereof are unfit for occupancy
for the purposes permitted under this Lease, and not occupied by Tenant as a
result thereof; provided, further, however, that if the damage or destruction is
due to the negligence or willful misconduct of Tenant or any of Tenant’s Agents,
Tenant shall be responsible for any reasonable, applicable insurance deductible
(which shall be payable to Landlord upon demand) and there shall be no rent
abatement. In the event that Landlord shall not deliver the Landlord Repair
Notice, Tenant’s right to rent abatement pursuant to the preceding sentence
shall terminate as of the date which is reasonably determined by Landlord to be
the date Tenant should have completed repairs to the Premises assuming Tenant
used reasonable due diligence in connection therewith.

11.2 Landlord’s Option to Repair. Notwithstanding the terms of Section 11.1 of
this Lease, Landlord may elect not to rebuild and/or restore the Premises,
Building and/or Project, and instead terminate this Lease, by notifying Tenant
in writing of such termination within sixty (60) days after the date of
discovery of the damage, such notice to include a termination date giving Tenant
sixty (60) days to vacate the Premises, but Landlord may so elect only if the
Building or Project shall be damaged by fire or other casualty or cause, whether
or not the Premises are affected, and one or more of the following conditions is
present: (i) in Landlord’s reasonable judgment, repairs cannot reasonably be
completed within one hundred eighty (180) days after the date of discovery of
the damage (when such repairs are made without the payment of overtime or other
premiums); (ii) the holder of any mortgage on the Building or Project or ground
lessor with respect to the Building or Project shall require that the insurance
proceeds or any portion thereof be used to retire the mortgage debt, or shall
terminate the ground lease, as the case may be; (iii) the damage is not fully
covered by Landlord’s insurance policies; (iv) Landlord decides to rebuild the
Building or Common Areas so that they will be substantially different
structurally or architecturally; or (v) the damage occurs during the last twelve
(12) months of the Lease Term. In the event this Lease is terminated in
accordance with the terms of this Section 11.2, then Tenant shall assign to
Landlord (or to any party designated by Landlord) all insurance proceeds payable
to Tenant under Tenant’s insurance required under items (ii) and (iii) of
Section 10.3.2 of this Lease.

11.3 Tenant’s Termination Option. If (i) Landlord does not elect to terminate
this Lease pursuant to Landlord’s termination right as provided in Section 11.2
above, (ii) the damage is not the result of Tenant’s negligence or willful
misconduct, (iii) the damage materially interferes with Tenant’s access to or
usage of the Premises and Tenant does not thereafter use the Premises, and
(iv) Landlord’s restoration work cannot, in the reasonable opinion of Landlord’s
licensed contractor, be substantially completed within one hundred eighty
(180) days after the date of damage, then Tenant may elect to terminate this
Lease by delivering written notice thereof to Landlord within thirty (30) days
after Tenant’s receipt of Landlord’s notice of the damage, which termination
shall be effective as of the date which is thirty (30) days after the date such
termination notice is delivered to Landlord. Furthermore, in the event
Landlord’s restoration work has not been substantially completed within one
hundred eighty (180) days after the date of damage and the then condition of the
Premises or the Building materially interferes with Tenant’s access to or usage
of the Premises, then Tenant may elect to terminate this Lease by delivering
written notice thereof to Landlord at any time prior to the substantial
completion of such restoration work, which termination shall be effective as of
the date which is thirty (30) days after the date such termination notice is
delivered to Landlord unless, within such thirty (30) day period, the
restoration work has been substantially completed.

11.4 Waiver of Statutory Provisions. The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute or regulation of the
State of California, including, without limitation, Sections 1932(2), 1933(4),
1941 and 1942 of the California Civil Code, with respect to any rights or
obligations concerning damage or destruction in the absence of an express
agreement between the parties, and any other statute or regulation, now or
hereafter in effect, shall have no application to this Lease or any damage or
destruction to all or any part of the Premises, the Building or the Project.

ARTICLE 12

NONWAIVER

No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby. The waiver by either party hereto
of any breach of any term, covenant or condition herein contained

 

20



--------------------------------------------------------------------------------

shall not be deemed to be a waiver of any subsequent breach of same or any other
term, covenant or condition herein contained. The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
Rent. No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord’s right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the full amount due. No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Lease Term or
of Tenant’s right of possession hereunder, or after the giving of any notice
shall reinstate, continue or extend the Lease Term or affect any notice given
Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit, or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of said Rent shall not waive or affect said notice, suit or
judgment.

ARTICLE 13

CONDEMNATION

If the whole or any part of the Premises, Building or Project shall be taken by
power of eminent domain or condemned by any competent authority for any public
or quasi-public use or purpose, or if any adjacent property or street shall be
so taken or condemned, or reconfigured or vacated by such authority in such
manner as to require the use, reconstruction or remodeling of any part of the
Premises, Building or Project, or if Landlord shall grant a deed or other
instrument in lieu of such taking by eminent domain or condemnation, Landlord
shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority. If more than ten
percent (10%) of the rentable square feet of the Premises is taken or the taking
would prevent or materially interfere with Tenant’s use of the Premises, Tenant
shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority. Tenant shall not
because of any such taking assert any claim against Landlord or the authority
for any compensation because of such taking and Landlord shall be entitled to
the entire award or payment in connection therewith, except that Tenant shall
have the right to file any separate claim available to Tenant for any taking of
Tenant’s personal property and fixtures belonging to Tenant and removable by
Tenant upon expiration of the Lease Term pursuant to the terms of this Lease,
and for moving expenses, so long as such claims do not diminish the award
available to Landlord, its ground lessor with respect to the Building or Project
or its mortgagee, and such claim is payable separately to Tenant. All Rent shall
be apportioned as of the date of such termination. If any part of the Premises
shall be taken, and this Lease shall not be terminated in connection therewith,
the Rent shall be proportionately abated. Tenant hereby waives any and all
rights it might otherwise have pursuant to Section 1265.130 of the California
Code of Civil Procedure.

ARTICLE 14

ASSIGNMENT AND SUBLETTING

14.1 Transfers. Tenant shall not, without the prior written consent of Landlord,
assign, mortgage, pledge, hypothecate, encumber, or permit any lien to attach
to, or otherwise transfer, this Lease or any interest hereunder, permit any
assignment, or other transfer of this Lease or any interest hereunder by
operation of law, sublet the Premises or any part thereof, or enter into any
license or concession agreements or otherwise permit the occupancy or use of the
Premises or any part thereof by any persons other than Tenant and its employees
and contractors (all of the foregoing are hereinafter sometimes referred to
individually as a “Transfer” and collectively as “Transfers” and any person to
whom any Transfer is made or sought to be made is hereinafter sometimes referred
to as a “Transferee”). If Tenant desires Landlord’s consent to any Transfer,
Tenant shall notify Landlord in writing, which notice (the “Transfer Notice”)
shall include (i) the proposed effective date of the Transfer, which shall not
be less than fourteen (14) days nor more than one hundred eighty (180) days
after the date of delivery of the Transfer Notice, (ii) a description of the
portion of the Premises to be transferred (the “Subject Space”), (iii) all of
the terms of the proposed Transfer and the consideration therefor, including
calculation of the “Transfer Premium”, as that term is defined in Section 14.3
below, in connection with such Transfer, the name and address of the proposed
Transferee, and an executed copy of all documentation

 

21



--------------------------------------------------------------------------------

effectuating the proposed Transfer, including all operative documents to
evidence such Transfer, and (iv) current financial statements of the proposed
Transferee certified by an officer, partner or owner thereof, business credit
and personal references and history of the proposed Transferee and any other
information reasonably required by Landlord which will enable Landlord to
determine the financial responsibility, character, and reputation of the
proposed Transferee, nature of such Transferee’s business and proposed use of
the Subject Space. Any Transfer made without Landlord’s prior written consent
shall, at Landlord’s option, be null, void and of no effect, and shall, at
Landlord’s option, constitute a default by Tenant under this Lease. Whether or
not Landlord consents to any proposed Transfer, Tenant shall reimburse Landlord
for its out-of-pocket review and processing fees which shall not exceed Two
Thousand Five Hundred Dollars ($2,500) in any one instance, and Tenant shall
also reimburse Landlord for any reasonable out-of-pocket professional fees
(including, without limitation, attorneys’, accountants’, architects’,
engineers’ and consultants’ fees) incurred by Landlord, within thirty (30) days
after written request therefor by Landlord accompanied by reasonable back-up
documentation. Notwithstanding anything to the contrary contained in this
Section 14.1, so long as Tenant delivers to Landlord (i) at least fifteen
(15) business days prior written notice of its intention to assign or sublease
the Premises to any Related Entity, which notice shall set forth the name of the
Related Entity, (ii) a copy of the proposed agreement pursuant to which such
assignment or sublease shall be effectuated, and (iii) such other information
concerning the Related Entity as Landlord may reasonably require, including
without limitation, information regarding any change in the proposed use of any
portion of the Premises and any financial information with respect to such
Related Entity, and so long as (a) any change in the proposed use of the subject
portion of the Premises is in conformance with the uses permitted to be made
under this Lease and do not involve the use or storage of any Hazardous
Materials (other than nominal amounts of ordinary household cleaners, office
supplies and janitorial supplies which are not regulated by any environmental
laws), and (b) at the time of the proposed assignment or sublease, the net
profits and financial condition of the Related Entity is reasonably adequate and
sufficient in relation to the then remaining obligations of Tenant under this
Lease (as reasonably determined by Landlord), then Tenant may assign this Lease
or sublease any portion of the Premises (1) to any Related Entity, or (2) in
connection with any merger, consolidation or sale of substantially all of the
assets of Tenant, without having to obtain the prior written consent of Landlord
thereto (each such transfer shall be referred to herein as a “Permitted
Transfer”). Any Permitted Transfer shall in no way relieve Tenant of any
liability Tenant may have under this Lease and such assignee or sublessee shall
be jointly and severally liable with Tenant hereunder. For purposes of this
Section 14.1, the term “Related Entity” shall mean any entity controlled by,
under control with, or in control of Tenant and such entity shall have at least
substantially the same net worth as Tenant. The term “control” as used in the
immediately preceding sentence shall mean having direct ownership of fifty
percent (50%) or more of the ownership interests of an entity and having the
ability to direct the management and policies of such entity.

14.2 Landlord’s Consent. Landlord shall not unreasonably withhold, condition or
delay its consent to any proposed Transfer of the Subject Space to the
Transferee on the terms specified in the Transfer Notice. Without limitation as
to other reasonable grounds for withholding consent, the parties hereby agree
that it shall be reasonable under this Lease and under any Applicable Laws for
Landlord to withhold consent to any proposed Transfer where one or more of the
following apply:

14.2.1 The Transferee is engaged in a business which is not consistent with the
quality of the Building or the Project;

14.2.2 The Transferee intends to use the Subject Space for purposes which are
not permitted under this Lease;

14.2.3 The Transferee is either a governmental agency or instrumentality
thereof;

14.2.4 The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested and in the event
of an assignment of the Lease, then in no event shall the Transferee have a
financial net worth less than Tenant’s net worth as of the date of this Lease;

14.2.5 The proposed Transfer would cause a violation of another lease for space
in the Project, or would give an occupant of the Project a right to cancel its
lease;

 

22



--------------------------------------------------------------------------------

14.2.6 The terms of the proposed Transfer will allow the Transferee to exercise
a right of renewal, right of expansion, right of first offer, or other similar
right held by Tenant;

14.2.7 Either the proposed Transferee, or any person or entity which directly or
indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee, (i) occupies space in the Project at the time of the
request for consent, or (ii) is negotiating with Landlord to lease space in the
Project at such time, or (iii) has negotiated with Landlord during the one
hundred eighty (180)-day period immediately preceding the Transfer Notice;
provided in each event that Landlord has space in the Building reasonably
capable of satisfying the proposed Transferee’s space requirement;

14.2.8 In Landlord’s reasonable judgment, the use of the Premises by the
proposed Transferee (i) would not be comparable to the types of office uses of
other tenants in the Project, (ii) would entail Alterations which would lessen
the value of the Tenant Improvements in the Premises, (iii) would result in more
than allowed density of occupants per square foot of the Premises, as set forth
in Section 5.2 above, (iv) would increase the burden on elevators or other
Building systems or equipment over the burden thereon prior to the proposed
Transfer, or (v) would require increased services by Landlord;

14.2.9 An Event of Default, or an event which with the giving of notice or the
passage of time, or both, would constitute an Event of Default, of the terms,
covenants and conditions of this Lease has occurred;

14.2.10 The form of the proposed sublease and consent is not in a form
reasonably satisfactory to Landlord and/or does not comply with the applicable
provisions of this Article 14; or

14.2.11 The rental and other terms and conditions of the sublease are the same
as those contained in the proposed sublease furnished to Landlord pursuant to
Section 14.1.

If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after Landlord’s consent, but
not later than the expiration of said six-month period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
(i) such that Landlord would initially have been entitled to refuse its consent
to such Transfer under this Section 14.2, or (ii) which would cause the proposed
Transfer to be more favorable to the Transferee than the terms set forth in
Tenant’s original Transfer Notice, Tenant shall again submit the Transfer to
Landlord for its approval and other action under this Article 14 (including
Landlord’s right of recapture, if any, under Section 14.4 of this Lease).
Notwithstanding anything to the contrary herein, Tenant hereby expressly waives
all rights provided under California Civil Code Section 1995.310, and any
similar or successor statute or law in effect or any amendment thereof during
the Lease Term and Tenant hereby acknowledges and agrees that, if it is
determined by a court of law that Landlord has withheld or delayed its consent
to a proposed sublet or assignment of all or any portion of Tenant’s interest in
this Lease in a manner which results in a breach of Landlord’s obligations under
this Article 14, then the sole remedy of Tenant and any proposed Transferee as a
result of such breach shall be to seek a declaratory judgment and/or injunctive
relief. Tenant shall indemnify, defend and hold harmless Landlord from any and
all Claims involving any third party or parties (including without limitation
Tenant’s proposed subtenant or assignee) who claim they were damaged by
Landlord’s wrongful withholding or conditioning of Landlord’s consent.

14.3 Transfer Premium. If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any “Transfer Premium,” as that term is defined
in this Section 14.3, received by Tenant from such Transferee. “Transfer
Premium” shall mean all rent, additional rent or other consideration payable by
such Transferee in connection with the Transfer in excess of the Rent and
Additional Rent payable by Tenant under this Lease during the term of the
Transfer on a per rentable square foot basis if less than all of the Premises is
transferred, after deducting the reasonable expenses incurred by Tenant for
(i) any reasonable Alterations to the Premises made by Tenant (and consented to
by Landlord) in connection with the Transfer, (ii) any free base rent reasonably
provided to the Transferee, and (iii) any brokerage commissions customary in the
industry in connection with the Transfer (collectively, “Tenant’s Costs”).
“Transfer Premium” shall also include, but not be limited

 

23



--------------------------------------------------------------------------------

to, key money, bonus money or other cash consideration paid by Transferee to
Tenant in connection with such Transfer, and any payment in excess of fair
market value for services rendered by Tenant to Transferee or for assets,
fixtures, inventory, equipment, or furniture transferred by Tenant to Transferee
in connection with such Transfer. For the purposes of calculating the Transfer
Premium on a monthly basis, (A) Tenant’s Costs shall be amortized over the
remaining term of this Lease, and (B) the Rent paid for the Subject Space shall
be computed after adjusting such rent to the actual effective rent to be paid,
taking into consideration any and all leasehold concessions granted in
connection therewith, including, but not limited to, any rent credit and tenant
improvement allowance. For purposes of calculating any such effective rent all
such concessions shall be amortized on a straight-line basis over the relevant
term.

14.4 Landlord’s Option as to Subject Space. Notwithstanding anything to the
contrary contained in this Article 14, in the event Tenant desires to sublease
the entire Premises for the then remaining Term of the Lease, then Landlord
shall have the option, by giving written notice to Tenant within twenty
(20) days after receipt of any Transfer Notice, to recapture the Premises. Such
recapture shall cancel and terminate this Lease as of the date stated in the
Transfer Notice as the effective date of the proposed Transfer. If Landlord
declines, or fails to elect in a timely manner, to recapture the Premises under
this Section 14.4, then, provided Landlord has consented to the proposed
Transfer, Tenant shall be entitled to proceed to transfer the Premises to the
proposed Transferee, subject to provisions of this Article 14.

14.5 Effect of Transfer. If Landlord consents to a Transfer, (i) the terms and
conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord,
(iv) Tenant shall furnish upon Landlord’s request a complete statement,
certified by an independent certified public accountant, or Tenant’s chief
financial officer, setting forth in detail the computation of any Transfer
Premium Tenant has derived and shall derive from such Transfer, and (v) no
Transfer relating to this Lease or agreement entered into with respect thereto,
whether with or without Landlord’s consent, shall relieve Tenant or any
guarantor of the Lease from any liability under this Lease, including, without
limitation, in connection with the Subject Space and, in the event of a Transfer
of Tenant’s entire interest in this Lease, the liability of Tenant and such
Transferee shall be joint and several. Landlord or its authorized
representatives shall have the right at all reasonable times to audit the books,
records and papers of Tenant relating to any Transfer, and shall have the right
to make copies thereof. If the Transfer Premium respecting any Transfer shall be
found understated, Tenant shall, within thirty (30) days after demand, pay the
deficiency, and if understated by more than five percent (5%), Tenant shall pay
Landlord’s costs of such audit. Notwithstanding anything to the contrary
contained in this Article 14, Landlord, at its option in its sole and absolute
discretion, may require, as a condition to the validity of any Transfer, that
both Tenant and such Transferee enter into a separate written agreement directly
with Landlord (a “Transfer Agreement”), which Transfer Agreement, among other
things, shall create privity of contract between Landlord and such Transferee
with respect to the provisions of this Article 14, and shall contain such terms
and provisions as Landlord may reasonably require, including, without
limitation, the following: (A) such Transferee’s agreement to be bound by all
the obligations of Tenant under this Lease (including, but not limited to,
Tenant’s obligation to pay Rent), provided that, in the event of a Transfer of
less than the entire Premises, the obligations to which such Transferee shall
agree to be so bound shall be prorated on a basis of the number of rentable
square feet of the Subject Space in proportion to the number of square feet in
the Premises; (B) such Transferee’s acknowledgment of, and agreement that such
Transfer shall be subordinate and subject to, Landlord’s rights under
Section 19.2.4 of this Lease; and (C) Tenant’s and such Transferee’s recognition
of and agreement to be bound by all the terms and provisions of this Article 14,
including, but not limited to, any such terms and provisions which Landlord, at
its option, requires to be expressly set forth in such Transfer Agreement. Upon
the occurrence of any default by Transferee under such Transfer, Landlord shall
have the right, at its option, but not the obligation, on behalf of Tenant, to
pursue any or all of the remedies available to Tenant under such Transfer or at
law or in equity (all of which remedies shall be distinct, separate and
cumulative).

14.6 Additional Transfers. For purposes of this Lease, the term “Transfer” shall
also include (i) if Tenant is a partnership or limited liability company, the
withdrawal or change, voluntary, involuntary or by operation of law, of fifty
percent (50%) or more of the partners or members, or transfer of fifty percent
(50%) or more of partnership or membership interests, or the dissolution of the
partnership without immediate reconstitution thereof, and (ii) if Tenant is a
closely held corporation (i.e., whose stock is not publicly held and not traded
through an exchange or over the counter),

 

24



--------------------------------------------------------------------------------

(A) the dissolution of Tenant or (B) the sale or other transfer of an aggregate
of fifty percent (50%) or more of the voting shares of Tenant (other than to
immediate family members by reason of gift or death), or (C) the sale of an
aggregate of fifty percent (50%) or more of the value of the unencumbered assets
of Tenant.

14.7 Occurrence of Default. Any Transfer hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, Landlord shall have the right to: (i) treat
such Transfer as cancelled and repossess the Subject Space by any lawful means,
or (ii) require that such Transferee attorn to and recognize Landlord as its
landlord under any such Transfer. If an Event of Default by Tenant has occurred
under this Lease, Landlord is hereby irrevocably authorized, as Tenant’s agent
and attorney-in-fact, to direct any Transferee to make all payments under or in
connection with the Transfer directly to Landlord (which Landlord shall apply
towards Tenant’s obligations under this Lease). Such Transferee shall rely on
any representation by Landlord that an Event of Default by Tenant has occurred
hereunder, without any need for confirmation thereof by Tenant. Upon any
assignment of this Lease, the assignee shall assume in writing all obligations
and covenants of Tenant thereafter to be performed or observed under this Lease.
No collection or acceptance of rent by Landlord from any Transferee shall be
deemed a waiver of any provision of this Article 14 or the approval of any
Transferee or a release of Tenant from any obligation under this Lease, whether
theretofore or thereafter accruing. In no event shall Landlord’s enforcement of
any provision of this Lease against any Transferee be deemed a waiver of
Landlord’s right to enforce any term of this Lease against Tenant or any other
person. If Tenant’s obligations hereunder have been guaranteed, Landlord’s
consent to any Transfer shall not be effective unless the guarantor also
consents to such Transfer.

ARTICLE 15

SURRENDER OF PREMISES; OWNERSHIP AND

REMOVAL OF TRADE FIXTURES

15.1 Surrender of Premises. No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord. The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated. The voluntary or
other surrender of this Lease by Tenant, whether accepted by Landlord or not, or
a mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such sublessees or
subtenancies.

15.2 Removal of Tenant Property by Tenant. On or before the expiration or
earlier termination of this Lease, Tenant shall remove at Tenant’s expense
(i) all of Tenant’s Property (defined below) and Tenant’s signage from the
Premises and other portions of the Project, (ii) any Permitted Alterations, and
(iii) any other Alterations Landlord, by notice to Tenant given at the time
Landlord has consented to such Alteration, has required Tenant to remove, and
Tenant shall repair any damage caused by all of such removal activities.
“Tenant’s Property” means all equipment, trade fixtures, furnishings, all
telephone, data, and other cabling and wiring (including any cabling and wiring
associated with the Wi-Fi Network, if any) installed or caused to be installed
by Tenant (including any cabling and wiring, installed above the ceiling of the
Premises or below the floor of the Premises), inventories, goods and personal
property of Tenant. Any of Tenant’s Property not so removed by Tenant as
required herein shall be deemed abandoned and may be stored, removed, and
disposed of by Landlord at Tenant’s expense, and Tenant waives all claims
against Landlord for any damages resulting from Landlord’s retention and
disposition of such property; provided, however, Tenant shall remain liable to
Landlord for all costs incurred in storing and disposing of such abandoned
property of Tenant. Landlord may elect to take responsibility to remove any such
wiring or cabling installed above the ceiling or beneath the floors of the
Premises, in which case Tenant shall pay Landlord for the actual reasonable cost
incurred by Landlord therefor, within thirty (30) days after being billed for
the same. Notwithstanding anything contained herein to the contrary, in the
event Tenant elects, in accordance with the terms, covenants and conditions of
this Lease, to remove the existing corridors located on the North or South sides
of the eleventh (11th) floor of the Building (as shown on Exhibit E attached
hereto), at the expiration or earlier termination of the Lease, Landlord shall
have the right (but not the obligation) to restore such corridors following
Lease termination to Building standard condition and Tenant shall be obligated
to reimburse

 

25



--------------------------------------------------------------------------------

Landlord for all reasonable costs incurred in connection therewith within thirty
(30) days after receipt of an invoice therefor, together with reasonable back-up
documentation. In the event that Tenant exercises its Option in accordance with
the terms of Section 2.2 above, then Tenant shall only be obligated to reimburse
Landlord for one-third of the reasonable restoration costs incurred by Landlord
pursuant to the immediately preceding sentence and, in the event that the Lease
Term is extended such that Tenant occupies the Premises for at least one hundred
eighty (180) consecutive months, then Tenant shall not be obligated to reimburse
Landlord for any restoration costs incurred by Landlord pursuant to the
immediately preceding sentence. In the event Tenant elects, in accordance with
the terms, covenants and conditions of this Lease, to remove the existing
corridors located on the East side of the eleventh (11th) floor of the Building,
Tenant shall have no obligation to restore such corridor on the expiration or
earlier termination of the Lease. The terms of this Section 15.2 shall survive
the expiration or earlier termination of the Lease. All Alterations except those
which Landlord requires Tenant to remove shall remain in the Premises as the
property of Landlord. If the Premises are not surrendered at the expiration of
the Term or earlier termination of this Lease, and in accordance with this
Article 15, Tenant shall continue to be responsible for the payment of Rent (as
the same may be increased pursuant to Article 16 below) until the Premises are
so surrendered in accordance with said provisions.

ARTICLE 16

HOLDING OVER

If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with or without the express or implied consent of Landlord,
such tenancy shall be at the sufferance of Landlord and shall not constitute a
renewal hereof or an extension for any further term, and in such case Rent for
the full hold over period shall be payable in advance, as minimum damages and
not as a penalty, at a monthly rate equal to (A) 150% of the Rent applicable
during the last rental period of the Lease Term under this Lease during the
first sixty (60) days of holdover, and (B) 200% of the Rent applicable during
the last rental period of the Lease Term under this Lease thereafter. During any
such holdover period, Tenant shall pay a full month’s rent for each month, or
any portion thereof, that tenancy is extended beyond the Lease Expiration Date.
Such holdover tenancy shall be subject to every other applicable term, covenant
and agreement contained herein. For purposes of this Article 16, a holding over
shall include Tenant’s remaining in the Premises after the expiration or earlier
termination of the Lease Term to remove any Alterations or Non Standard Tenant
Improvements located within the Premises and replace the same with Building
Standard Tenant Improvements to the extent such removal and replacement is
required in this Lease or the Tenant Work Letter. Nothing contained in this
Article 16 shall be construed as consent by Landlord to any holding over by
Tenant, and Landlord expressly reserves the right to require Tenant to surrender
possession of the Premises to Landlord as provided in this Lease upon the
expiration or other termination of this Lease. The provisions of this Article 16
shall not be deemed to limit or constitute a waiver of any other rights or
remedies of Landlord provided herein or at law. If Tenant fails to surrender the
Premises upon the termination or expiration of this Lease, in addition to any
other liabilities to Landlord accruing therefrom, Tenant shall protect, defend,
indemnify and hold Landlord harmless from all Claims resulting from such
failure, including, without limitation, the generality of the foregoing, so long
as Landlord has provided notice (oral or written) to Tenant that another tenant
intends to occupy the Premises, any Claims made by any succeeding tenant founded
upon such failure to surrender and any lost profits to Landlord resulting
therefrom.

ARTICLE 17

ESTOPPEL CERTIFICATES

Within ten (10) days following a request in writing by Landlord, Tenant shall
execute, acknowledge and deliver to Landlord an estoppel certificate, which, as
submitted by Landlord, shall be in the form as may be required by any
prospective mortgagee or purchaser of the Project (or any portion thereof),
indicating therein any exceptions thereto that may exist at that time, and shall
also contain any other information reasonably requested by Landlord or
Landlord’s mortgagee or prospective mortgagee. Any such certificate may be
relied upon by any prospective mortgagee or purchaser of all or any portion of
the Project. Tenant shall execute and deliver whatever other instruments may be
reasonably required for such purposes. In addition, no more than once in any
twelve (12) month period, if requested by Landlord, Tenant shall provide to
Landlord, any actual or potential purchaser, mortgagee or ground lessor or any
representative of any of the foregoing, copies of Tenant’s annual financial
statements (audited if available), certified as

 

26



--------------------------------------------------------------------------------

true and correct by the president or chief financial officer of Tenant; provided
that so long as the stock of Tenant is publicly traded, documents on file with
the Securities and Exchange Commission and available to Landlord shall satisfy
such financial reporting requirements. Failure of Tenant to timely execute,
acknowledge and deliver such estoppel certificate or other instruments to
Landlord shall constitute an acceptance of the Premises and an acknowledgment by
Tenant that statements included in the estoppel certificate are true and
correct, without exception. In addition, if Tenant fails to execute and deliver
to Landlord an estoppel certificate on or prior to the expiration of five
(5) days following a second request in writing from Landlord after the
expiration of the ten (10) day period following Landlord’s initial notice to
Tenant, then Tenant shall be liable to Landlord, and shall indemnify, defend and
hold Landlord harmless from and against any Claims incidental, consequential, or
otherwise, arising or accruing directly or indirectly, from any failure of
Tenant to execute or deliver to Landlord any such estoppel certificate.

ARTICLE 18

SUBORDINATION

18.1 Subordination; Non-Disturbance and Attornment. This Lease shall be subject
and subordinate to all present and future ground or underlying leases of the
Building or Project and to the lien of any mortgage, trust deed or other
encumbrances now or hereafter in force against the Building or Project or any
part thereof, if any, and to all renewals, extensions, modifications,
consolidations and replacements thereof, and to all advances made or hereafter
to be made upon the security of such mortgages or trust deeds, unless the
holders of such mortgages, trust deeds or other encumbrances, or the lessors
under such ground lease or underlying leases, require in writing that this Lease
be superior thereto. Tenant covenants and agrees in the event any proceedings
are brought for the foreclosure of any such mortgage or deed in lieu thereof (or
if any ground lease is terminated), to attorn, without any deductions or
set-offs whatsoever, to the lienholder or purchaser or any successors thereto
upon any such foreclosure sale or deed in lieu thereof (or to the ground
lessor), if so requested to do so by such purchaser or lienholder or ground
lessor, and to recognize such purchaser or lienholder or ground lessor as the
lessor under this Lease, provided such lienholder or purchaser or ground lessor
shall agree to accept this Lease and not disturb Tenant’s occupancy, so long as
Tenant timely pays the rent and observes and performs the terms, covenants and
conditions of this Lease to be observed and performed by Tenant. Landlord’s
interest herein may be assigned as security at any time to any lienholder.
Tenant shall, within ten (10) days of request by Landlord, execute such further
instruments or assurances as Landlord may reasonably deem necessary to evidence
or confirm the subordination or superiority of this Lease to any such mortgages,
trust deeds, ground leases or underlying leases. Tenant waives the provisions of
any current or future statute, rule or law which may give or purport to give
Tenant any right or election to terminate or otherwise adversely affect this
Lease and the obligations of the Tenant hereunder in the event of any
foreclosure proceeding or sale.

Landlord hereby represents that, as of the date hereof, the Building and the
Project are not encumbered by any mortgage, deed of trust, or ground lease.
Notwithstanding anything to the contrary contained herein, as a condition
precedent to Tenant’s obligation to subordinate this Lease to any future
mortgage, deed of trust, ground lease or other lease, Landlord shall obtain from
the holder of such future mortgage or deed of trust or the lessor under such
future ground lease or other lease a non-disturbance agreement in favor of
Tenant in commercially reasonable form that provides in substance that, so long
as Tenant shall not then be in default in the performance of any of its
obligations under this Lease beyond any applicable notice and cure period,
Tenant’s possession of the Premises in accordance with this Lease shall not be
disturbed by such mortgagee or lessor or any successor or purchaser at a
foreclosure sale (as the case may be) which shall succeed to the rights of
Landlord under this Lease.

18.2 Notice to Lienholder or Ground Lessor. Notwithstanding anything to the
contrary contained in this Lease, upon receipt by Tenant of notice from any
holder of a mortgage, trust deed or other encumbrance in force against the
Building or the Project or any part thereof which includes the Premises or any
lessor under a ground lease or underlying lease of the Building or the Project,
or from Landlord, which notice sets forth the address of such lienholder or
ground lessor, no notice from Tenant to Landlord shall be effective unless and
until a copy of the same is given to such lienholder or ground lessor at the
appropriate address therefor (as specified in the above-described notice or at
such other places as may be designated from time to time in a notice to Tenant
in accordance with Section 28.19 below), and the curing of any of Landlord’s
defaults by such lienholder or ground lessor within a reasonable period of time
after such notice from Tenant (including a reasonable period of time to obtain
possession of the Building or the Project, as the case

 

27



--------------------------------------------------------------------------------

may be, if such lienholder or ground lessor elects to do so) shall be treated as
performance by Landlord. For the purposes of this Article 18, the term
“mortgage” shall include a mortgage on a leasehold interest of Landlord (but not
a mortgage on Tenant’s leasehold interest hereunder).

18.3 Assignment of Rents. With reference to any assignment by Landlord of
Landlord’s interest in this Lease, or the Rent payable to Landlord hereunder,
conditional in nature or otherwise, which assignment is made to any holder of a
mortgage, trust deed or other encumbrance in force against the Building or the
Project or any part thereof which includes the Premises or to any lessor under a
ground lease or underlying lease of the Building or the Project, Tenant agrees
that (i) the execution of any such assignment by Landlord, and the acceptance
thereof by such lienholder or ground lessor, shall never be treated as an
assumption by such lienholder or ground lessor of any of the obligations of
Landlord under this Lease, unless such lienholder or ground lessor shall, by
notice to Tenant, specifically otherwise elect; and (ii) notwithstanding
delivery to Tenant of the notice required by Section 18.2, above, such
lienholder or ground lessor, respectively, shall be treated as having assumed
Landlord’s obligations under this Lease only upon such lienholder’s foreclosure
of any such mortgage, trust deed or other encumbrance, or acceptance of a deed
in lieu thereof, and taking of possession of the Building or the Project or
applicable portion thereof, or such ground lessor’s termination of any such
ground lease or underlying leases and assumption of Landlord’s position
hereunder, as the case may be.

ARTICLE 19

DEFAULTS; REMEDIES

19.1 Events of Default. The occurrence of any of the following shall constitute
an “Event of Default” of this Lease by Tenant:

19.1.1 Any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease, or any part thereof, when due and such default shall
continue for three (3) days after Landlord shall have given Tenant written
notice of such default; or

19.1.2 Except where a specific time period is otherwise set forth for Tenant’s
performance pursuant to this Section 19.1, any failure by Tenant to observe or
perform any other provision, covenant or condition of this Lease to be observed
or performed by Tenant where such failure continues for thirty (30) days after
written notice thereof from Landlord to Tenant; provided that if the nature of
such default is such that the same cannot reasonably be cured within a thirty
(30) day period, Tenant shall not be deemed to be in default if it diligently
commences such cure within such period and thereafter diligently proceeds to
rectify and cure such default and actually completes the cure of such default
within ninety (90) days from receipt of Landlord’s notice; or

19.1.3 To the extent permitted by law, a general assignment by Tenant or any
guarantor of this Lease for the benefit of creditors, or the taking of any
corporate action in furtherance of bankruptcy or dissolution whether or not
there exists any proceeding under an insolvency or bankruptcy law, or the filing
by or against Tenant or any guarantor of any proceeding under an insolvency or
bankruptcy law, unless in the case of a proceeding filed against Tenant or any
guarantor the same is dismissed within sixty (60) days, or the appointment of a
trustee or receiver to take possession of all or substantially all of the assets
of Tenant or any guarantor, unless possession is restored to Tenant or such
guarantor within thirty (30) days, or any execution or other judicially
authorized seizure of all or substantially all of Tenant’s assets located upon
the Premises or of Tenant’s interest in this Lease, unless such seizure is
discharged within thirty (30) days; or

19.1.4 Abandonment of all or a substantial portion of the Premises by Tenant
while Tenant is in default of any other material term, covenant or condition of
this Lease; or

19.1.5 The failure by Tenant to observe or perform according to, or to deliver
the documents required within the time periods specified by, the provisions of
Articles 10, 14, 17 or 18 of this Lease where such failure continues for more
than three (3) business days after notice from Landlord.

 

28



--------------------------------------------------------------------------------

The notice periods provided herein are in lieu of, and not in addition to, any
notice required under California Code of Civil Procedure Section 1161 or any
similar or successor law.

19.2 Remedies Upon Default. Upon the occurrence of any Event of Default by
Tenant of any of the terms, covenants or conditions of this Lease, Landlord
shall have, in addition to any other remedies available to Landlord at law or in
equity (all of which remedies shall be distinct, separate and cumulative), the
option to pursue any one or more of the following remedies, each and all of
which shall be cumulative and nonexclusive, without any notice or demand
whatsoever.

19.2.1 Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, enter upon and take possession of the Premises and expel or remove Tenant
and any other person who may be occupying the Premises or any part thereof,
without being liable for prosecution or any claim or damages therefor; and
Landlord may recover from Tenant the following:

(i) The worth at the time of any unpaid rent which has been earned at the time
of such termination; plus

(ii) The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(iii) The worth at the time of award of the amount by which the unpaid rent for
the balance of the Lease Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus

(iv) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and

(v) At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

The term “rent” as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in Paragraphs 19.2.1(i)
and (ii) above, the “worth at the time of award” shall be computed by allowing
interest at the rate set forth in Article 24 of this Lease, but in no case
greater than the maximum amount of such interest permitted by law. As used in
Paragraph 19.2.1(iii) above, the “worth at the time of award” shall be computed
by discounting such amount at the discount rate of the Federal Reserve Bank of
San Francisco at the time of award plus two percent (2%).

19.2.2 Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any Event of
Default by Tenant, Landlord may, from time to time, without terminating this
Lease, enforce all of its rights and remedies under this Lease, including the
right to recover all rent as it becomes due.

19.2.3 Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2 above, or any law or other
provision of this Lease), without prior demand or notice except as required by
applicable law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.

 

29



--------------------------------------------------------------------------------

19.2.4 If Landlord elects to terminate this Lease on account of any Event of
Default by Tenant, as set forth in this Article 19, then Landlord shall have the
right, at Landlord’s option in its sole discretion, (i) to terminate any and all
assignments, subleases, licenses, concessions or other consensual arrangements
for possession entered into by Tenant and affecting the Premises, in which event
Landlord shall have the right to repossess such affected portions of the
Premises by any lawful means, or (ii) to succeed to Tenant’s interest in any or
all such assignments, subleases, licenses, concessions or arrangements, in which
event Landlord may require any assignees, sublessees, licensees or other parties
thereunder to attorn to and recognize Landlord as its assignor, sublessor,
licensor, concessionaire or transferor thereunder. In the event of Landlord’s
election to succeed to Tenant’s interest in any such assignments, subleases,
licenses, concessions or arrangements, Tenant shall, as of the date of notice by
Landlord of such election, have no further right to or interest in the rent or
other consideration receivable thereunder.

19.3 Form of Payment After Default. Following the occurrence of any Event of
Default by Tenant of any of the terms, covenants or conditions of this Lease,
Landlord shall have the right to require that any or all subsequent amounts paid
by Tenant to Landlord hereunder, whether to cure the default in question or
otherwise, be paid in the form of cash, money order, cashier’s or certified
check drawn on an institution acceptable to Landlord, or by other means approved
by Landlord, notwithstanding any prior practice of accepting payments in any
different form.

19.4 Efforts to Relet. No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord’s interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant’s right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant’s
obligations hereunder, unless express written notice of such intention is sent
by Landlord to Tenant. Tenant hereby irrevocably waives any right otherwise
available under any law to redeem or reinstate this Lease.

19.5 Landlord’s Default. Landlord shall not be deemed to be in default hereunder
unless such default shall remain uncured for more than thirty (30) days
following receipt of written notice from Tenant to Landlord specifying the
nature of such default, or such longer period as reasonably may be required to
correct such default (provided that Landlord has commenced such cure within such
thirty (30) day period and is diligently and continuously prosecuting the same
to completion). If Landlord shall fail to perform any of the terms, provisions,
covenants or conditions to be performed or complied with by Landlord under
Section 7.2 of this Lease with respect only to the Premises (such terms,
provisions, covenants or conditions are referred to herein, collectively, as
“Landlord Repair Obligations”) after expiration of all applicable notice and
cure periods for Landlord’s and any mortgagee’s benefit as set forth in this
Lease, then Tenant may, at Tenant’s option and risk, but without any obligation
to do so, after delivery of an additional twenty (20) day prior written notice
to Landlord, perform such Landlord Repair Obligations on Landlord’s behalf. If
Tenant so performs any of such Landlord Repair Obligations hereunder, then
Tenant will perform such Landlord Repair Obligations (i) in compliance with all
applicable laws, regulations and requirements to which Landlord would be subject
under this Lease (if Landlord were performing such Landlord Repair Obligations),
(ii) in a good workmanlike manner using materials of a quality and grade at
least equal to that in place as of the date of delivery of the Premises to
Tenant, if applicable, (iii) without interfering with the rights of other
tenants of the Building or Project, and (iv) in compliance with the terms and
provisions of Section 8.2 hereof, as applicable. Tenant will promptly assign to
Landlord any warranties or guaranties in respect of any Landlord Repair
Obligations. If Tenant so performs any of such Landlord Repair Obligations
hereunder, the full amount of the fair and reasonable costs and expenses
incurred by Tenant shall be owing by Landlord to Tenant, and Landlord shall pay
to Tenant the full undisputed amount thereof within thirty (30) days of
Landlord’s receipt of Tenant’s written demand therefor together with reasonable
evidence verifying the amount of such costs and expenses.

ARTICLE 20

COVENANT OF QUIET ENJOYMENT

Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Lease Term, peaceably and quietly have, hold and enjoy the Premises subject to
the terms, covenants, conditions, provisions and agreements hereof without
interference by any persons lawfully claiming by or through Landlord. The
foregoing covenant is in lieu of any other covenant express or implied.

 

30



--------------------------------------------------------------------------------

ARTICLE 21

SECURITY DEPOSIT

Concurrently with execution hereof, Tenant shall deposit with Landlord a
security deposit (“Security Deposit”), in the amount set forth in Section 8 of
the Summary, as security for the full and faithful performance of Tenant’s
obligations under this Lease. Landlord may (but shall not be required to) use
the Security Deposit or any portion thereof to cure any defaults on the part of
Tenant or to compensate Landlord for any damage Landlord incurs as a result of
Tenant’s failure to perform any of its covenants or obligations hereunder, it
being understood that any use of the Security Deposit shall not constitute a bar
or defense to any of Landlord’s remedies under this Lease, at law or in equity.
In such event, and upon written notice from Landlord to Tenant specifying the
amount of the Security Deposit so utilized by Landlord and the particular
purpose for which such amount was applied, Tenant shall immediately deposit with
Landlord an amount sufficient to return the Security Deposit to the amount
specified in Section 8 of the Summary. Upon expiration of the Lease Term or
earlier termination, the Security Deposit shall be returned to Tenant, reduced
by those amounts that may be required by Landlord to remedy defaults on the part
of Tenant in the payment of Rent, to repair damages to the Premises caused by
Tenant and to clean the Premises. The portion of the deposit not so required
shall be paid over to Tenant within sixty (60) days after expiration of the Term
or earlier termination hereof. Landlord shall hold the Security Deposit for the
foregoing purposes; provided, however, that Landlord shall have no obligation to
segregate the Security Deposit from its general funds or to pay interest
thereon. If Landlord conveys or transfers its interest in the Premises, and as a
part of such conveyance or transfer, assigns its interest in this Lease and
Security Deposit, or any portion thereof not previously applied, the Security
Deposit shall be transferred to Landlord’s successor and the Landlord named
herein shall be released and discharged from any further liability to Tenant
with respect to such Security Deposit. In no event shall any mortgagee or
beneficiary under a mortgage or deed of trust encumbering all or any portion of
the Project, or any purchaser of all or any portion of the Project at a public
or private foreclosure sale or exercise of a power of sale under such mortgage
or deed of trust, have any liability or obligation whatsoever to Tenant or
Tenant’s successors or assigns for the return of all or any part of the Security
Deposit in the event any such mortgagee, beneficiary or purchaser becomes a
mortgagee in possession or succeeds to the interest of Landlord under this Lease
unless, and then only to the extent that, such mortgagee, beneficiary or
purchaser has received all or any part of the Security Deposit. Tenant hereby
waives (i) California Civil Code Section 1950.7 and any and all other Applicable
Laws applicable to security deposits in the commercial context (“Security
Deposit Laws”), and (ii) any and all rights, duties and obligations either party
may now or, in the future, will have relating to or arising from the Security
Deposit Laws. Notwithstanding anything to the contrary herein, the security
deposit may additionally be retained and applied by Landlord (a) to offset Rent
which is unpaid either before or after termination of this Lease, and
(b) against other damages suffered by Landlord before or after termination of
this Lease.

ARTICLE 22

SIGNS

22.1 Full Floors. Subject to Landlord’s prior written approval, which approval
shall not be unreasonably withheld, conditioned or delayed, and provided all
signs are in keeping with the quality, design and style of the Building and
Project, Tenant, if the Premises comprise an entire floor of the Building, at
its sole cost and expense, may install identification signage anywhere in the
Premises including in the elevator lobby of the Premises, provided that such
signs must not be visible from the exterior of the Building. Alternatively,
Tenant may elect to have Landlord provide such identifying signage, which
signage shall be comparable to that used by Landlord for other similar floors in
the Building and shall comply with Landlord’s Building standard signage program,
in which event Landlord shall pay for the cost of the initial installation of
such signage, and Tenant shall pay for the cost of any changes thereto.

22.2 Multi-Tenant Floors. If other tenants occupy space on the floor on which
the Premises is located, Tenant’s identifying signage shall be provided by
Landlord, and such signage shall be comparable to that used by Landlord for
other similar floors in the Building and shall comply with Landlord’s Building
standard signage program. Landlord shall pay for the cost of the initial
installation of such signage, and Tenant shall pay for the cost of any changes
thereto.

 

31



--------------------------------------------------------------------------------

22.3 Prohibited Signage and Other Items. Any signs, notices, logos, pictures,
names or advertisements which are installed and that have not been separately
approved by Landlord may be removed without notice by Landlord at the sole
expense of Tenant. Tenant may not install any signs on the exterior or roof of
the Project or the Common Areas. Any signs, window coverings, or blinds (even if
the same are located behind the Landlord-approved window coverings for the
Building), or other items visible from the exterior of the Premises or Building,
shall be subject to the prior approval of Landlord, in its sole discretion.

22.4 Building Directory. A building directory will be located in the lobby of
the Building. Tenant shall have the right, at Landlord’s expense, to designate
one (1) name to be displayed on such directory.

ARTICLE 23

COMPLIANCE WITH LAW

Tenant shall not do anything or suffer anything to be done in or about the
Premises or the Project which will in any way conflict with any Applicable Laws.
At its sole cost and expense, Tenant shall promptly comply with all such
Applicable Laws which relate to (i) Tenant’s use of the Premises, (ii) the
Alterations or tenant improvements in the Premises, or (iii) the Base Building,
but, as to the Base Building, only to the extent such obligations are triggered
by Tenant’s Alterations, the Tenant Improvements, or Tenant’s particular manner
of use of the Premises. Should any standard or regulation now or hereafter be
imposed on Landlord or Tenant by a state, federal or local governmental body
charged with the establishment, regulation and enforcement of occupational,
health or safety standards for employers, employees, landlords or tenants, then
Tenant agrees, at its sole cost and expense, to comply promptly with such
standards or regulations.

Without limiting the generality of the above, Tenant shall promptly comply with
all requirements of the Americans with Disabilities Act and the regulations
promulgated under it in effect from time to time (“ADA Requirements”) relating
to the conduct of Tenant’s business. The judgment of any court of competent
jurisdiction or the admission of Tenant in any judicial action, regardless of
whether Landlord is a party thereto, that Tenant has violated any of the said
governmental measures shall be conclusive of that fact as between Landlord and
Tenant.

Tenant shall have exclusive responsibility for compliance with ADA Requirements
pertaining to the interior of the Premises, including the design and
construction of access thereto and egress therefrom. Landlord shall have
responsibility for compliance with ADA Requirements and Title 24 standards which
affect the Common Areas of the Building (including, without limitation, common
restrooms and paths of travel), subject to Tenant’s obligation to pay for its
share of the expense of such compliance pursuant to Article 4 of this Lease.
Tenant shall comply promptly with any direction of any governmental authority
having jurisdiction which imposes any duty upon Tenant or Landlord with respect
to the Premises or with respect to the use or occupancy thereof. Tenant shall
furnish Landlord with a copy of any such direction promptly after receipt of the
same. In addition, Tenant shall comply with any reasonable plan adopted by
Landlord which is designed to fulfill the requirements of any Applicable Laws,
including ADA Requirements.

Should compliance by Tenant with ADA Requirements under this Article 23 require
Landlord’s consent under Article 8 of this Lease, Tenant shall promptly seek
such consent, provide the assurances and documents required by Article 8 and,
following receipt of such consent, promptly comply with the provisions of
Article 8 and ADA Requirements under this Article 23.

If Tenant fails to comply with ADA Requirements as required in this paragraph,
then, after reasonable notice to Tenant, Landlord may comply or cause such
compliance, in which case Tenant shall reimburse Landlord upon demand for
Landlord’s reasonable costs incurred in effecting compliance.

 

32



--------------------------------------------------------------------------------

ARTICLE 24

LATE CHARGES

If any installment of Rent or any other sum due from Tenant shall not be
received when said amount is due, then Tenant shall pay to Landlord a late
charge equal to five percent (5%) of the overdue amount plus any attorneys’ fees
incurred by Landlord by reason of Tenant’s failure to pay Rent and/or other
charges when due hereunder. The late charge shall be deemed Additional Rent and
the right to require it shall be in addition to all of Landlord’s other rights
and remedies hereunder or at law and shall not be construed as liquidated
damages or as limiting Landlord’s remedies in any manner. In addition to the
late charge described above, any Rent or other amounts owing hereunder which are
not paid within ten (10) days after the date they are due shall bear interest
from the date when due until paid at a rate per annum equal to the lesser of
(i) the annual “Bank Prime Loan” rate cited in the Federal Reserve Statistical
Release Publication G.13(415), published on the first Tuesday of each calendar
month (or such other comparable index as Landlord and Tenant shall reasonably
agree upon if such rate ceases to be published) plus two (2) percentage points,
and (ii) the highest rate permitted by applicable law. Notwithstanding the
foregoing, in the first instance each calendar year wherein Tenant is late in
making a payment to Landlord of Rent or any other sum payable by Tenant
hereunder, the foregoing late charge shall not be assessed until five (5) days
after such Rent or other amount is past due.

ARTICLE 25

LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

25.1 Landlord’s Cure. All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant, at Tenant’s sole cost and
expense, and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.2 above, unless a specific time period is
otherwise stated in this Lease, Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant’s part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder.

25.2 Tenant’s Reimbursement. Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, upon delivery by Landlord
to Tenant of statements therefor: (i) sums equal to expenditures reasonably made
and obligations incurred by Landlord in connection with the remedying by
Landlord of Tenant’s defaults pursuant to the provisions of Section 25.1 above;
(ii) sums equal to all Claims referred to in Article 10 of this Lease; and
(iii) sums equal to all expenditures made and obligations incurred by Landlord
in collecting or attempting to collect the Rent or in enforcing or attempting to
enforce any rights of Landlord under this Lease or pursuant to law, including,
without limitation, all legal fees and other amounts so expended and interest on
all such sums from the date accrued by Landlord until paid by Tenant at a rate
per annum equal to the lesser of ten percent (10%) or the maximum rate permitted
by law. Tenant’s obligations under this Section 25.2 shall survive the
expiration or sooner termination of the Lease Term.

ARTICLE 26

ENTRY BY LANDLORD

Landlord reserves the right at all reasonable times and upon reasonable notice
to Tenant (which notice, notwithstanding anything to the contrary contained
within this Lease, may be oral, and which notice shall not be required in the
case of an emergency) to enter the Premises to (i) inspect them; (ii) show the
Premises to prospective purchasers, mortgagees or, during the last year of the
Lease Term, to prospective tenants, or to current or prospective mortgagees,
ground or underlying lessors or insurers; (iii) post notices of
non-responsibility; or (iv) alter, improve or repair the Premises or the
Building, or for structural alterations, repairs or improvements to the Building
or the Building’s systems and equipment. Notwithstanding anything to the
contrary contained in this Article 26, Landlord may enter the Premises at any
time to (A) perform services required of Landlord, including janitorial service;
(B) take possession due to any Event of Default by Tenant in the manner provided
herein; and (C) perform any covenants of Tenant which Tenant fails

 

33



--------------------------------------------------------------------------------

to perform. Landlord may make any such entries without the abatement of Rent and
may take such reasonable steps as required to accomplish the stated purposes.
Except to the extent caused by Landlord’s gross negligence or willful
misconduct, Tenant hereby waives any claims for damages or for any injuries or
inconvenience to or interference with Tenant’s business, lost profits, any loss
of occupancy or quiet enjoyment of the Premises, and any other loss occasioned
thereby. For each of the above purposes, Landlord shall at all times have a key
with which to unlock all the doors in the Premises, excluding Tenant’s vaults,
safes and special security areas designated in advance by Tenant in writing. In
an emergency, Landlord shall have the right to use any means that Landlord may
deem proper to open the doors in and to the Premises. Any entry into the
Premises by Landlord in the manner hereinbefore described shall not be deemed to
be a forcible or unlawful entry into, or a detainer of, the Premises, or an
actual or constructive eviction of Tenant from any portion of the Premises. No
provision of this Lease shall be construed as obligating Landlord to perform any
repairs, alterations or decorations except as otherwise expressly agreed to be
performed by Landlord herein. In connection with Landlord’s entry into the
Premises pursuant to the terms of this Article 26, Landlord shall use
commercially reasonable efforts to minimize any material and adverse
interference with Tenant’s business at the Premises.

ARTICLE 27

TENANT PARKING

27.1 In General. Tenant shall rent from Landlord, commencing on the Lease
Commencement Date, the number of parking spaces set forth in Section 9 of the
Summary, on a monthly basis throughout the Lease Term, which parking spaces
shall pertain to the Project parking facility. Tenant shall pay to Landlord for
such parking spaces on a monthly basis the prevailing rate charged from time to
time for the Project parking facility. In addition, Tenant shall be responsible
for the full amount of any taxes imposed by any governmental authority in
connection with the renting of such parking spaces by Tenant or the use of the
Project parking facility by Tenant. Tenant’s continued right to use the parking
spaces is conditioned upon (i) Tenant abiding by all reasonable rules and
regulations which are prescribed from time to time for the orderly operation and
use of the Project parking facility, including any sticker or other
identification system established by Landlord, (ii) Tenant’s cooperation in
seeing that Tenant’s employees and visitors also comply with such rules and
regulations, and (iii) no Event of Default of Tenant existing under this Lease.
Tenant’s parking spaces shall be used only for parking of automobiles no larger
than full size passenger automobiles, sport utility vehicles or pick-up trucks.
The parking spaces rented by Tenant pursuant to this Article 27 are provided to
Tenant solely for use by Tenant’s own personnel and such rights may not be
transferred, assigned, subleased or otherwise alienated by Tenant without
Landlord’s prior approval. Landlord specifically reserves the right to change
the size, configuration, design, layout and all other aspects of the Project
parking facility at any time and Tenant acknowledges and agrees that Landlord
may, without incurring any liability to Tenant and without any abatement of Rent
under this Lease, from time to time, temporarily close-off or restrict access to
the Project parking facility for purposes of permitting or facilitating any such
construction, alteration or improvements. Landlord may delegate its
responsibilities hereunder relating to the Project parking facility to a parking
operator in which case such parking operator shall have all the rights of
control attributed hereby to the Landlord. Tenant may validate visitor parking
by such method or methods as the Landlord may establish, at the validation rate
from time to time generally applicable to visitor parking.

27.2 Parking Procedures. Landlord shall have no obligation to monitor the use of
the Project parking facility, nor shall Landlord be responsible for any loss or
damage to any vehicle or other property or for any injury to any person. Tenant
shall comply with all reasonable rules and regulations which may be adopted by
Landlord from time to time with respect to parking and/or the Project parking
facility. Tenant shall not at any time use more parking spaces than the number
so allocated (if any) to Tenant or park its vehicles or the vehicles of others
in any portion of the Project not designated by Landlord for Tenant’s parking.
All trucks (other than pick-up trucks) and delivery vehicles shall be (i) parked
at the loading dock of the Building, (ii) loaded and unloaded in a manner which
does not unreasonably interfere with the businesses of other occupants of the
Building, and (iii) permitted to remain on the Project only so long as is
reasonably necessary to complete loading and unloading. In the event Landlord
elects in its sole and absolute discretion, or is required by any law, to limit
or control parking in the Building, whether by validation of parking tickets or
any other method of assessment, Tenant agrees to participate in such validation
or assessment program under such reasonable rules and regulations as are, from
time to time, established by Landlord.

 

34



--------------------------------------------------------------------------------

ARTICLE 28

MISCELLANEOUS PROVISIONS

28.1 Terms; Captions. The words “Landlord” and “Tenant” as used herein shall
include the plural as well as the singular. The necessary grammatical changes
required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed. The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.

28.2 Binding Effect. Subject to all other provisions of this Lease, each of the
covenants, conditions and provisions of this Lease shall extend to and shall, as
the case may require, bind or inure to the benefit not only of Landlord and of
Tenant, but also of their respective heirs, personal representatives, successors
or assigns, provided this clause shall not permit any assignment by Tenant
contrary to the provisions of Article 14 of this Lease.

28.3 No Air Rights. No rights to any view or to light or air over any property,
whether belonging to Landlord or any other person, are granted to Tenant by this
Lease. Under no circumstances whatsoever at any time during the Lease Term shall
any temporary darkening of any windows of the Premises or any temporary
obstruction of the light or view therefrom by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, or any
diminution, impairment or obstruction (whether partial or total) of light, air
or view by any structure which may be erected on any land comprising a part of,
or located adjacent to or otherwise in the path of light, air or view to, the
Project, in any way impose any liability upon Landlord or in any way reduce or
diminish Tenant’s obligations under this Lease.

28.4 Modification of Lease. Should any current or prospective mortgagee or
ground lessor for the Building or Project require a modification of this Lease,
which modification will not materially and adversely change the rights and
obligations of Tenant hereunder, then and in such event, Tenant agrees that this
Lease may be so modified and agrees to execute whatever documents are reasonably
required therefor and to deliver the same to Landlord within ten (10) business
days following a request therefor.

28.5 Transfer of Landlord’s Interest. Tenant acknowledges that Landlord has the
right to transfer all or any portion of its interest in the Project or Building
and in this Lease, and Tenant agrees that in the event of any such transfer,
Landlord shall automatically be released from all liability under this Lease and
Tenant agrees to look solely to such transferee for the performance of
Landlord’s obligations hereunder after the date of transfer and such transferee
shall be deemed to have fully assumed and be liable for all obligations of this
Lease to be performed by Landlord, including the return of any Security Deposit,
and Tenant shall attorn to such transferee. Tenant further acknowledges that
Landlord may assign its interest in this Lease to a mortgage lender as
additional security and agrees that such an assignment shall not release Tenant
from its obligations hereunder and that Tenant shall continue to look solely to
Landlord for the performance of its obligations hereunder.

28.6 Prohibition Against Recording. Except as provided in Section 28.4 of this
Lease, neither this Lease, nor any memorandum, affidavit or other writing with
respect thereto, shall be recorded by Tenant or by anyone acting through, under
or on behalf of Tenant.

28.7 Landlord’s Title. Landlord’s title is and always shall be paramount to the
title of Tenant. Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.

28.8 Relationship of Parties. Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent, partnership, joint venturer or any association between
Landlord and Tenant.

28.9 Application of Payments. Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant’s designation
of such payments, to satisfy any obligations of Tenant hereunder, in such order
and amounts as Landlord, in its sole discretion, may elect.

 

35



--------------------------------------------------------------------------------

28.10 Time of Essence. Time is of the essence with respect to the performance of
every provision of this Lease in which time of performance is a factor,
including, without limitation, the giving of any notice required to be given
under this Lease or by law, the time periods for giving notice and the taking of
any action with respect to such notice.

28.11 Partial Invalidity. If any term, provision or condition contained in this
Lease shall, to any extent, be invalid or unenforceable, the remainder of this
Lease, or the application of such term, provision or condition to persons or
circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

28.12 No Warranty. In executing and delivering this Lease, Tenant has not relied
on any representations, including, but not limited to, any representation as to
the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto.

28.13 Landlord Exculpation. The liability of Landlord or the Landlord Parties to
Tenant for any default by Landlord under this Lease or arising in connection
herewith or with Landlord’s operation, management, leasing, repair, renovation,
alteration or any other matter relating to the Project or the Premises shall be
limited solely and exclusively to the lesser of (a) the interest of Landlord in
the Building or (b) the equity interest Landlord would have in the Building if
the Building were encumbered by third-party debt in an amount equal to eighty
percent (80%) of the value of the Building (as such value is determined by
Landlord). No natural person who is a principal, member, shareholder, employee,
director, officer, investor, or partner of Landlord or of any of the Landlord
Parties shall have any personal liability therefor, and Tenant hereby expressly
waives and releases such personal liability on behalf of itself and all persons
claiming by, through or under Tenant. The limitations of liability contained in
this Section 28.13 shall inure to the benefit of Landlord’s and the Landlord
Parties’ present and future partners, beneficiaries, officers, directors,
trustees, shareholders, agents and employees, and their respective partners,
heirs, successors and assigns. Under no circumstances shall any present or
future partner of Landlord (if Landlord is a partnership), or trustee or
beneficiary (if Landlord or any partner of Landlord is a trust), have any
liability for the performance of Landlord’s obligations under this Lease.
Notwithstanding any contrary provision herein, neither Landlord nor the Landlord
Parties shall be liable under any circumstances for injury or damage to, or
interference with, Tenant’s business, including but not limited to, loss of
profits, loss of rents or other revenues, loss of business opportunity, loss of
goodwill or loss of use, in each case, however occurring.

28.14 Entire Agreement. It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting this Lease and this Lease
(together with all Exhibits and Addenda hereto) constitutes the parties’ entire
agreement with respect to the leasing of the Premises and supersedes and cancels
any and all previous negotiations, arrangements, brochures, agreements and
understandings, if any, between the parties hereto or displayed by Landlord to
Tenant with respect to the subject matter thereof, and none thereof shall be
used to interpret or construe this Lease. None of the terms, covenants,
conditions or provisions of this Lease can be modified, deleted or added to
except in writing signed by the parties hereto.

28.15 Right to Lease. Landlord reserves the absolute right to effect such other
tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project. Tenant does not rely on the fact, nor does Landlord represent, that any
specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.

28.16 Force Majeure. Except as otherwise expressly provided herein, any
prevention, delay or stoppage due to strikes, lockouts, labor disputes, acts of
God, inability to obtain services, labor, or materials or reasonable substitutes
therefor, governmental actions, civil commotions, fire or other casualty, and
other causes beyond the reasonable control of the party obligated to perform
(collectively, a “Force Majeure”) shall excuse the performance of such party for
a period equal to the length of any such prevention, delay or stoppage and,
therefore, if this Lease specifies a time period for performance of an
obligation of either party, except as otherwise expressly provided herein, that
time period shall be

 

36



--------------------------------------------------------------------------------

extended by the period of any delay in such party’s performance caused by an
event of Force Majeure; provided however, that notwithstanding the foregoing,
the obligations imposed with regard to Rent and other charges to be paid by
Tenant pursuant to this Lease, Tenant’s obligations pursuant to Article 5,
Article 17, Article 18 and Article 23, and the time periods specified in Article
19 and in any provision of this Lease relating to Tenant’s exercise of an option
or a right hereunder, shall not be subject to extension due to an event of Force
Majeure.

28.17 [Intentionally Deleted].

28.18 Waiver of Redemption by Tenant. Tenant hereby waives, for Tenant and for
all those claiming under Tenant, any and all rights now or hereafter existing to
redeem by order or judgment of any court or by any legal process or writ,
Tenant’s right of occupancy of the Premises after any termination of this Lease.

28.19 Notices. All notices, demands, statements, designations, approvals or
other communications (collectively, “Notices”) given or required to be given by
either party to the other hereunder or by law shall be in writing, shall be
(A) sent by United States certified or registered mail, postage prepaid, return
receipt requested (“Mail”), (B) transmitted by facsimile, if such facsimile is
promptly followed by a Notice sent by Mail, (C) delivered by a nationally
recognized overnight courier, or (D) delivered personally. Any Notice shall be
sent, transmitted, or delivered, as the case may be, to Tenant at the
appropriate address set forth in Section 10 of the Summary, or to such other
place as Tenant may from time to time designate in a Notice to Landlord, or to
Landlord at the appropriate address set forth in Section 11 of the Summary, or
to such other place as Landlord may from time to time designate in a Notice to
Tenant. Any Notice will be deemed given (i) three (3) days after the date it is
posted if sent by Mail, (ii) the date the facsimile is transmitted, (iii) the
date the overnight courier delivery is made or such delivery is refused, or
(iv) the date personal delivery is made or such delivery is refused. If Tenant
is notified of the identity and address of Landlord’s mortgagee or ground or
underlying lessor, Tenant shall give to such mortgagee or ground or underlying
lessor written notice of any default by Landlord under the terms of this Lease
by registered or certified mail, and such mortgagee or ground or underlying
lessor shall be given a reasonable period of time to cure such default (but in
no event less than sixty (60) days following receipt of such notice) prior to
Tenant’s exercising any remedy available to Tenant.

28.20 Joint and Several. If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.

28.21 Authority. If Tenant is a corporation, trust or partnership, each
individual executing this Lease on behalf of Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in California and that Tenant has full right and authority to execute
and deliver this Lease and that each person signing on behalf of Tenant is
authorized to do so. In such event Tenant shall, within ten (10) days after
execution of this Lease, deliver to Landlord satisfactory evidence of such
authority and, if a corporation, upon demand by Landlord, also deliver to
Landlord satisfactory evidence of (i) good standing in Tenant’s state of
incorporation and (ii) qualification to do business in California.

28.22 Attorneys’ Fees. In the event that either Landlord or Tenant should bring
suit for the possession of the Premises, for the recovery of any sum due under
this Lease, or because of the breach of any provision of this Lease or for any
other relief against the other, then all costs and expenses, including
reasonable attorneys’ fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.
Without limiting the generality of the foregoing, if Landlord utilizes the
services of an attorney for the purpose of collecting any Rent due and unpaid by
Tenant or in connection with any other breach of this Lease by Tenant, Tenant
agrees to pay Landlord actual attorneys’ fees for such services, regardless of
the fact that no legal action may be commenced or filed by Landlord.

28.23 Governing Law; Waiver of Trial by Jury. This Lease shall be construed and
enforced in accordance with the laws of the State of California. IN ANY ACTION
OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO (I) THE
JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA, (II) SERVICE
OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW, AND (III) IN THE INTEREST
OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION,

 

37



--------------------------------------------------------------------------------

PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE
OTHER OR THEIR SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S
USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY
EMERGENCY OR STATUTORY REMEDY. IN THE EVENT LANDLORD COMMENCES ANY SUMMARY
PROCEEDINGS OR ACTION FOR NONPAYMENT OF BASE RENT OR ADDITIONAL RENT, TENANT
SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY NATURE OR DESCRIPTION (UNLESS SUCH
COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH PROCEEDING OR ACTION, BUT SHALL BE
RELEGATED TO AN INDEPENDENT ACTION AT LAW.

28.24 Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.

28.25 Brokers. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 12 of the Summary (the “Brokers”), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all Claims with respect
to any leasing commission or equivalent compensation alleged to be owing on
account of any dealings with any real estate broker or agent, other than the
Brokers, occurring by, through, or under the indemnifying party.

28.26 Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that, except as expressly set forth in Section 19.5, if Landlord
fails to perform its obligations set forth herein, Tenant shall not be entitled
to make any repairs or perform any acts hereunder at Landlord’s expense or to
any setoff of the Rent or other amounts owing hereunder against Landlord.

28.27 Project or Building Name and Signage. Landlord shall have the right at any
time to change the name of the Project or Building and to install, affix and
maintain any and all signs on the exterior and on the interior of the Project or
Building as Landlord may, in Landlord’s sole discretion, desire. Tenant shall
not use the name of the Project or Building or use pictures or illustrations of
the Project or Building in advertising or other publicity or for any purpose
other than as the address of the business to be conducted by Tenant in the
Premises, without the prior written consent of Landlord.

28.28 Confidentiality. Tenant acknowledges that the financial terms and
conditions of this Lease and any related documents are confidential information.
Tenant shall keep such confidential information strictly confidential and shall
not disclose such confidential information to any person or entity other than
Tenant’s employees, directors, financial, legal, and space planning consultants,
potential investors, and other Tenant advisors reasonably in need of such
information, or as otherwise required by law (including but not limited to
disclosure, if any, required under securities laws to the extent applicable to
Tenant).

28.29 Transportation Management. Tenant shall fully comply with all present or
future programs intended to manage parking, transportation or traffic in and
around the Building, and in connection therewith, Tenant shall take responsible
action for the transportation planning and management of all employees located
at the Premises by working directly with Landlord, any governmental
transportation management organization or any other transportation-related
committees or entities.

28.30 Building Renovations. It is specifically understood and agreed that,
except as specifically set forth herein, Landlord has made no representation or
warranty to Tenant and has no obligation and has made no promises to alter,
remodel, improve, renovate, repair or decorate the Premises, Building, or any
part thereof and that no representations respecting the condition of the
Premises or the Building have been made by Landlord to Tenant except as
specifically set forth herein or in the Tenant Work Letter. However, Tenant
hereby acknowledges that Landlord may during the Lease Term renovate, improve,
alter, or modify (collectively, the “Renovations”) the Project, the Building

 

38



--------------------------------------------------------------------------------

and/or the Premises including without limitation the parking structure, common
areas, systems and equipment, roof, and structural portions of the same, which
Renovations may include, without limitation, (i) installing sprinklers in the
Building common areas and tenant spaces, (ii) modifying the common areas and
tenant spaces to comply with Applicable Laws, including regulations relating to
the physically disabled, seismic conditions, and building safety and security,
and (iii) installing new floor covering, lighting, and wall coverings in the
Building common areas, and in connection with any Renovations, Landlord may,
among other things, erect scaffolding or other necessary structures in the
Building, limit or eliminate access to portions of the Project, including
portions of the common areas, or perform work in the Building, which work may
create noise, dust or leave debris in the Building. Tenant hereby agrees that
such Renovations and Landlord’s actions in connection with such Renovations
shall in no way constitute a constructive eviction of Tenant nor entitle Tenant
to any abatement of Rent. Notwithstanding the foregoing, Landlord shall use
commercially reasonable efforts to minimize any interference with Tenant’s use
of or access to the Premises in connection with any Renovations undertaken by
Landlord. Landlord shall have no responsibility for, and shall not for any
reason be liable to Tenant for, any direct or indirect injury to or interference
with Tenant’s business arising from the Renovations, nor shall Tenant be
entitled to any compensation or damages from Landlord for loss of the use of the
whole or any part of the Premises or of Tenant’s personal property or
improvements resulting from the Renovations or Landlord’s actions in connection
with such Renovations, or for any inconvenience or annoyance occasioned by such
Renovations or Landlord’s actions.

28.31 No Violation. Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, law, rule or regulation by
which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any Claims arising from Tenant’s breach of this
warranty and representation.

28.32 Communications and Computer Lines. Tenant shall, in accordance with the
terms and conditions hereof, have the right to install, maintain, replace,
remove or use any electronic, fiber, phone and data cabling and communications
or computer wires (collectively, the “Lines”) at the Project in or serving the
Premises, provided that (i) Tenant shall obtain Landlord’s prior written consent
(which consent shall not be unreasonably withheld, conditioned or delayed), use
an experienced and qualified contractor approved in writing by Landlord, and
comply with all of the other provisions of Article 7 and Article 8 of this
Lease, (ii) an acceptable number of spare Lines and space for additional Lines
shall be maintained for existing and future occupants of the Project, as
reasonably determined by Landlord, (iii) the Lines therefor (including riser
cables) shall be appropriately insulated to prevent excessive electromagnetic
fields or radiation, and shall be surrounded by a protective conduit reasonably
acceptable to Landlord, (iv) any new or existing Lines servicing the Premises
shall comply with all Applicable Laws, (v) Tenant shall prior to the expiration
of this Lease, at Tenant’s expense and in compliance with the National Electric
Code and other Applicable Laws, remove all Lines; provided, however, Tenant
shall not remove such Lines if Tenant receives a written notice from Landlord at
least fifteen (15) days prior to the expiration of the Lease authorizing such
Lines to remain in place, in which event the Lines shall be surrendered with the
Premises upon the expiration or earlier termination of this Lease, and
(vi) Tenant shall pay all costs in connection therewith. Landlord reserves the
right to require that Tenant remove any Lines located in or serving the Premises
which are installed in violation of these provisions, or which are at any time
in violation of any Applicable Laws or represent a dangerous or potentially
dangerous condition. Landlord further reserves the right to require that Tenant
remove any and all lines located in or serving the Premises upon the expiration
or earlier termination of this Lease. In the event that Tenant desires access to
the Building risers in connection with the exercise of its rights pursuant to
this paragraph, then Tenant shall be required to utilize the services of
Landlord’s designated Building riser management company.

28.33 Office and Communications Services.

28.33.1 The Provider. Landlord has advised Tenant that certain office and
communications services may be offered to tenants of the Building by a
concessionaire under contract to Landlord (“Provider”). Tenant shall be
permitted, in Tenant’s sole discretion, to contract with Provider for the
provision of any or all of such services on such terms and conditions as Tenant
and Provider may agree. The current Providers are AT&T and Capital
Communications.

28.33.2 Other Terms. Tenant acknowledges and agrees that: (i) Landlord has made
no warranty or representation to Tenant with respect to the availability of any
such services, or the quality, reliability or

 

39



--------------------------------------------------------------------------------

suitability thereof; (ii) the Provider is not acting as the agent or
representative of Landlord in the provision of such services, and Landlord shall
have no liability or responsibility for any failure or inadequacy of such
services, or any equipment or facilities used in the furnishing thereof, or any
act or omission of Provider, or its agents, employees, representatives, officers
or contractors; (iii) Landlord shall have no responsibility or liability for the
installation, alteration, repair, maintenance, furnishing, operation, adjustment
or removal of any such services, equipment or facilities; and (iv) any contract
or other agreement between Tenant and Provider shall be independent of this
Lease, the obligations of Tenant hereunder, and the rights of Landlord
hereunder, and, without limiting the foregoing, no default or failure of
Provider with respect to any such services, equipment or facilities, or under
any contract or agreement relating thereto, shall have any effect on this Lease
or give to Tenant any offset or defense to the full and timely performance of
its obligations hereunder, or entitle Tenant to any abatement of rent or
additional rent or any other payment required to be made by Tenant hereunder, or
constitute any accrual or constructive eviction of Tenant, or otherwise give
rise to any other claim of any nature against Landlord.

28.34 Substitution of Other Premises. Intentionally Deleted.

28.35 OFAC Compliance.

28.35.1 Tenant represents and warrants that (a) Tenant and each person or entity
owning an interest in Tenant is (i) not currently identified on the Specially
Designated Nationals and Blocked Persons List maintained by the Office of
Foreign Assets Control, Department of the Treasury (“OFAC”) and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute, executive
order or regulation (collectively, the “List”), and (ii) not a person or entity
with whom a citizen of the United States is prohibited to engage in transactions
by any trade embargo, economic sanction, or other prohibition of United States
law, regulation, or Executive Order of the President of the United States,
(b) none of the funds or other assets of Tenant constitute property of, or are
beneficially owned, directly or indirectly, by any Embargoed Person (as
hereinafter defined), (c) no Embargoed Person has any interest of any nature
whatsoever in Tenant (whether directly or indirectly), (d) none of the funds of
Tenant have been derived from any unlawful activity with the result that the
investment in Tenant is prohibited by law or that the Lease is in violation of
law, and (e) Tenant has implemented procedures, and will consistently apply
those procedures, to ensure the foregoing representations and warranties remain
true and correct at all times. The term “Embargoed Person” means any person,
entity or government subject to trade restrictions under U.S. law, including but
not limited to, the International Emergency Economic Powers Act, 50 U.S.C. §1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder with the result that the
investment in Tenant is prohibited by law or Tenant is in violation of law.

28.35.2 Tenant covenants and agrees (i) to comply with all requirements of law
relating to money laundering, anti-terrorism, trade embargos and economic
sanctions, now or hereafter in effect, (ii) to immediately notify Landlord in
writing if any of the representations, warranties or covenants set forth in this
paragraph or the preceding paragraph are no longer true or have been breached or
if Tenant has a reasonable basis to believe that they may no longer be true or
have been breached, (iii) not to use funds from any “Prohibited Person” (as such
term is defined in the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) to make any payment due to Landlord under the Lease and (iv) at the
request of Landlord, to provide such information as may be requested by Landlord
to determine Tenant’s compliance with the terms hereof.

28.35.3 Tenant hereby acknowledges and agrees that Tenant’s inclusion on the
List at any time during the Lease Term shall be a default of the Lease.
Notwithstanding anything herein to the contrary, Tenant shall not permit the
Premises or any portion thereof to be used or occupied by any person or entity
on the List or by any Embargoed Person (on a permanent, temporary or transient
basis), and any such use or occupancy of the Premises by any such person or
entity shall be a default of the Lease. Simultaneously with the execution of the
Lease, Tenant will provide to Landlord the names of the persons holding an
ownership interest in Tenant, for purposes of compliance with Presidential
Executive Order 13224 (issued September 24, 2001).

[SIGNATURES ON NEXT PAGE]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

“Landlord”:

150 SPEAR STREET, LLC,

a Delaware limited liability company

By:  

Principal Real Estate Investors, LLC,

a Delaware limited liability company

  By:  

/s/ Robert T. Klinkner

  Name:  

Robert T. Klinkner

  Its:  

Assistant Managing Director - Asset

   

Management

  By:  

/s/ Jay Fisher

  Name:  

Jay Fisher

  Its:  

Investment Director - Asset

   

Management

“Tenant”:  

FORRESTER RESEARCH, INC.,

a Delaware corporation

By:  

/s/ Michael A. Doyle

Name:  

Michael A. Doyle

Its:  

Chief Financial Officer

By:  

/s/ Gail S. Mann

Name:  

Gail S. Mann

Its:  

Chief Legal Officer

**If Tenant is a corporation, the authorized officers must sign on behalf of the
corporation and indicate the capacity in which they are signing. The document
must be executed by the chairman of the board, president or vice-president, and
the secretary, assistant secretary, chief financial officer or any assistant
treasurer, unless the bylaws or a resolution of the board of directors shall
otherwise provide, in which event, the bylaws or a certified copy of the
resolution, as the case may be, must be attached to this document.**

 

41



--------------------------------------------------------------------------------

EXHIBIT A

 

LOGO [g652998ex10_30pg045.jpg]

 

 

 

EXHIBIT A

1



--------------------------------------------------------------------------------

EXHIBIT B

150 SPEAR STREET, SAN FRANCISCO, CALIFORNIA

TENANT WORK LETTER

This Tenant Work Letter (“Tenant Work Letter”) shall set forth the terms and
conditions relating to the construction of the Premises. All references in this
Tenant Work Letter to the “Lease” shall mean the relevant portions of the Lease
to which this Tenant Work Letter is attached as Exhibit B.

SECTION 1

AS-IS CONDITION

Tenant hereby accepts the base, shell and core (i) of the Premises and (ii) of
the floor(s) of the Building on which the Premises are located (collectively,
the “Base, Shell and Core”), in its current “AS-IS” condition existing as of the
date of the Lease and the Lease Commencement Date. Except for the Tenant
Improvement Allowance set forth below and Landlord’s obligations pursuant to
Article 23 of the Lease, Landlord shall not be obligated to make or pay for any
alterations or improvements to the Premises, the Building or the Project.

SECTION 2

TENANT IMPROVEMENTS

2.1 Tenant Improvement Allowance. Tenant shall be entitled to a one-time tenant
improvement allowance (the “Tenant Improvement Allowance”) in the amount of up
to, but not exceeding $60.00 per rentable square foot of the Premises (i.e., up
to $933,600 based on 15,560 rentable square feet of the Premises), for the costs
relating to the initial design and construction of Tenant’s improvements which
are permanently affixed to the Premises (the “Tenant Improvements”), including,
without limitation, space planning and design, construction fees, and
architectural and consultant fees; provided, however, that Landlord shall have
no obligation to disburse all or any portion of the Tenant Improvement Allowance
to Tenant unless Tenant makes a request for disbursement pursuant to the terms
and conditions of Section 2.2 below prior to that date which is six (6) months
after the Lease Commencement Date. In no event shall Landlord be obligated to
make disbursements pursuant to this Tenant Work Letter in a total amount which
exceeds the Tenant Improvement Allowance. Tenant shall not be entitled to
receive any cash payment or credit against Rent or otherwise for any unused
portion of the Tenant Improvement Allowance which is not used to pay for the
Tenant Improvement Allowance Items (as such term is defined below).

2.2 Disbursement of the Tenant Improvement Allowance.

2.2.1 Tenant Improvement Allowance Items. Except as otherwise set forth in this
Tenant Work Letter, the Tenant Improvement Allowance shall be disbursed by
Landlord only for the following items and costs (collectively, the “Tenant
Improvement Allowance Items”):

2.2.1.1 payment of the fees of the “Architect” and the “Engineers”, as those
terms are defined in Section 3.1 of this Tenant Work Letter and payment of the
fees incurred by, and the cost of documents and materials supplied by, Landlord
and Landlord’s consultants in connection with the preparation and review of the
“Construction Drawings”, as that term is defined in Section 3.1 of this Tenant
Work Letter;

2.2.1.2 the payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;

 

EXHIBIT B

1



--------------------------------------------------------------------------------

2.2.1.3 the cost of construction of the Tenant Improvements, including, without
limitation, contractors’ fees and general conditions, testing and inspection
costs, costs of utilities, trash removal and parking and hoists.

2.2.1.4 the cost of any changes in the Base, Shell and Core work when such
changes are required by the Construction Drawings (including if such changes are
due to the fact that such work is prepared on an unoccupied basis), such cost to
include all direct architectural and/or engineering fees and expenses incurred
in connection therewith;

2.2.1.5 the cost of any changes to the Construction Drawings or Tenant
Improvements required by applicable laws;

2.2.1.6 sales and use taxes and Title 24 fees;

2.2.1.7 the “Coordination Fee”, as that term is defined in Section 4.2.2.2 of
this Tenant Work Letter; and

2.2.1.8 all other costs to be expended by Landlord in connection with the
construction of the Tenant Improvements.

2.2.2 Disbursement of Tenant Improvement Allowance. Subject to Section 2.1
above, during the construction of the Tenant Improvements, Landlord shall make
disbursements of the Tenant Improvement Allowance for Tenant Improvement
Allowance Items for the benefit of Tenant and shall authorize the release of
monies for the benefit of Tenant as follows:

2.2.2.1 Disbursements. From time to time during the construction of the Tenant
Improvements (but no more frequently than monthly), Tenant shall deliver to
Landlord: (i) a request for payment of the “Contractor”, as that term is defined
in Section 4.1 below, approved by Tenant, in a form to be provided by Landlord,
showing the schedule, by trade, of percentage of completion of the Tenant
Improvements in the Premises, detailing the portion of the work completed and
the portion not completed, and demonstrating that the relationship between the
cost of the work completed and the cost of the work to be completed complies
with the terms of the “Final Costs Statement”, as that term is defined in
Section 4.2.1 below; (ii) invoices from all of “Tenant’s Agents”, as that term
is defined in Section 4.1.2 below, for labor rendered and materials delivered to
the Premises; (iii) executed conditional mechanic’s lien releases from all of
Tenant’s Agents which shall comply with the applicable provisions of California
Civil Code Section 3262(d); and (iv) each of the general disbursement items
referenced in Section 2.2.2.3 below, and all other information reasonably
requested by Landlord. Tenant’s request for payment shall be deemed Tenant’s
acceptance and approval of the work furnished and/or the materials supplied as
set forth in Tenant’s payment request. Within thirty (30) days of Landlord’s
receipt of a completed disbursement request submission, Landlord shall deliver a
check to Tenant made jointly payable to Contractor and Tenant in payment of the
lesser of (A) the amounts so requested by Tenant, as set forth in this
Section 2.2.2.1, above, less a ten percent (10%) retention (the aggregate amount
of such retentions to be known as the “Final Retention”) and (B) the balance of
any remaining available portion of the Tenant Improvement Allowance (not
including the Final Retention), provided that Landlord does not dispute any
request for payment based on non-compliance of any work with the “Approved
Working Drawings”, as that term is defined in Section 3.4 below, or due to any
substandard work. Landlord’s payment of such amounts shall not be deemed
Landlord’s approval or acceptance of the work furnished or materials supplied as
set forth in Tenant’s payment request.

2.2.2.2 Final Retention. Subject to the provisions of this Tenant Work Letter, a
check for the Final Retention payable jointly to Tenant and Contractor shall be
delivered by Landlord to Tenant following the completion of construction of the
Premises, provided that (i) Tenant delivers to Landlord properly executed and
fully unconditional mechanics lien releases in compliance with both California
Civil Code Section 3262(d)(2) and either Section 3262(d)(3) or
Section 3262(d)(4), and (ii) Landlord has determined that no substandard work
exists which adversely affects the mechanical, electrical, plumbing, heating,
ventilating and air conditioning, life-safety or other systems of the Building,
the curtain wall of the Building, the structure or exterior appearance of the
Building, or any other tenant’s use of such other tenant’s leased premises in
the Building, which determination shall be made promptly

 

EXHIBIT B

2



--------------------------------------------------------------------------------

after the completion of construction, (iii) Tenant has delivered to Landlord a
certificate of occupancy or permit cards signed off by the City with respect to
the Premises; (iv) Tenant has delivered to the Office of the Building as-built
plans and City-permitted plans for the Tenant Improvements; (v) Tenant has
delivered to the Office of the Building operation manuals and warranties for
equipment included within the Tenant Improvements, if applicable, and
(vi) Tenant has delivered to Landlord each of the general disbursement items
referenced in Section 2.2.2.3 below. The check for the Final Retention shall be
delivered by Landlord to Tenant within thirty (30) days of the satisfaction of
the foregoing conditions.

2.2.2.3 General Disbursement Requirements. In addition to the disbursement
requirements referenced above, Tenant acknowledges and agrees that the following
items are required as a condition to any disbursement of the Tenant Improvement
Allowance:

 

  •   Copy of contract with Tenant’s General Contractor

 

  •   Copy of General Contractor’s certificate of insurance, including
Additional Insured endorsement naming Landlord and Landlord’s property manager
as Additional Insureds

 

  •   General Contractor’s Schedule of Values, showing total contract value

2.2.2.4 Other Terms. Landlord shall only be obligated to make disbursements from
the Tenant Improvement Allowance to the extent costs are incurred by Tenant for
Tenant Improvement Allowance Items.

2.3 Standard Tenant Improvement Package. Landlord has established specifications
(the “Building Standard Tenant Improvements”) for the Building standard
components to be used in the construction of the Tenant Improvements in the
Premises, a copy of which has been delivered to Tenant. The quality of Tenant
Improvements shall be equal to or of greater quality than the quality of the
Building Standard Tenant Improvements, provided that Landlord may, at Landlord’s
option, require the Tenant Improvements to comply with certain Building Standard
Tenant Improvements. Landlord may make changes to the Specifications from time
to time.

2.4 Removal of Non Building Standard Tenant Improvements. “Non Standard Tenant
Improvements” shall mean (a) any part of the Tenant Improvements which do not
constitute Building Standard Tenant Improvements, including, but not limited to,
plumbing and millwork; (b) any changes in or additions to the Tenant
Improvements made at the request of Tenant or due to any other act or omission
on the part of Tenant; and (c) a configuration of the Tenant Improvements which
is not usual and customary for normal occupancy. If so directed by Landlord
prior to the end of the Term of this Lease, Tenant shall pay Landlord the cost
to remove from the Premises any Non Standard Tenant Improvements designated by
Landlord, and shall replace such designated Non Standard Tenant Improvements to
be removed with Building Standard Tenant Improvements. Notwithstanding the
foregoing, in the event that Tenant’s request for approval any Tenant
Improvement shall request a designation by Landlord of any removal obligation in
accordance with the terms hereof, then Landlord shall indicate any such removal
obligation at the time of Landlord’s consent. If Tenant makes such a request and
Landlord shall not indicate in its approval that the applicable Tenant
Improvement will be required to be removed by Tenant, then the applicable Tenant
Improvement will not be required to be removed.

SECTION 3

CONSTRUCTION DRAWINGS

3.1 Selection of Architect/Construction Drawings. Tenant shall retain the
architect/space planner (the “Architect”) approved by Landlord, which approval
shall not be unreasonably withheld, to prepare the Construction Drawings.
Landlord hereby approves Margulies-Peruzzi Architects (Boston) and Hooks ASD
(SF), collectively, as the Architect. Tenant shall retain the engineering
consultants reasonably designated by Landlord (the “Engineers”) to prepare all
plans and engineering working drawings relating to the structural, mechanical,
electrical, plumbing, HVAC,

 

EXHIBIT B

3



--------------------------------------------------------------------------------

life safety, and sprinkler work in the Premises. The plans and drawings to be
prepared by Architect and the Engineers hereunder shall be known collectively as
the “Construction Drawings”. All Construction Drawings shall comply with the
drawing format and specifications reasonably determined by Landlord, and shall
be subject to Landlord’s approval, which shall not be unreasonably withheld,
conditioned or delayed. Tenant and Architect shall verify, in the field, the
dimensions and conditions as shown on the relevant portions of the base building
plans, and Tenant and Architect shall be solely responsible for the same, and
Landlord shall have no responsibility in connection therewith. Landlord’s review
of the Construction Drawings as set forth in this Section 3, shall be for its
sole purpose and shall not imply Landlord’s review of the same, or obligate
Landlord to review the same, for quality, design, Code compliance or other like
matters. Accordingly, notwithstanding that any Construction Drawings are
reviewed by Landlord or its space planner, architect, engineers and consultants,
and notwithstanding any advice or assistance which may be rendered to Tenant by
Landlord or Landlord’s space planner, architect, engineers, and consultants,
Landlord shall have no liability whatsoever in connection therewith and shall
not be responsible for any omissions or errors contained in the Construction
Drawings.

3.2 Final Space Plan. Tenant shall supply Landlord with four (4) copies signed
by Tenant of its final space plan for the Premises before any architectural
working drawings or engineering drawings have been commenced. The final space
plan (the “Final Space Plan”) shall include a layout and designation of all
offices, rooms and other partitioning, their intended use, and equipment to be
contained therein. Landlord may request clarification or more specific drawings
for special use items not included in the Final Space Plan. Landlord shall
advise Tenant within five (5) business days after Landlord’s receipt of the
Final Space Plan for the Premises if the same is unsatisfactory or incomplete in
any respect. If Tenant is so advised, Tenant shall promptly (i) cause the Final
Space Plan to be revised to correct any deficiencies or other matters Landlord
may reasonably require, and (ii) deliver such revised Final Space Plan to
Landlord.

3.3 Final Working Drawings. After the Final Space Plan has been approved by
Landlord and Tenant, Tenant shall promptly cause the Architect and the Engineers
to complete the architectural and engineering drawings for the Premises, and
cause the Architect to compile a fully coordinated set of architectural,
structural, mechanical, electrical and plumbing working drawings in a form which
is complete to allow subcontractors to bid on the work and to obtain all
applicable permits for the Tenant Improvements (collectively, the “Final Working
Drawings”), and shall submit the same to Landlord for Landlord’s approval.
Tenant shall supply Landlord with four (4) copies signed by Tenant of such Final
Working Drawings. Landlord shall advise Tenant within five (5) business days
after Landlord’s receipt of the Final Working Drawings for the Premises if the
same is unsatisfactory or incomplete in any respect. If Tenant is so advised,
Tenant shall promptly (i) revise the Final Working Drawings in accordance with
such review and any disapproval of Landlord in connection therewith, and
(ii) deliver such revised Final Working Drawings to Landlord.

3.4 Approved Working Drawings. The Final Working Drawings shall be approved by
Landlord (the “Approved Working Drawings”) prior to the commencement of
construction of the Premises by Tenant. After approval by Landlord of the Final
Working Drawings, Tenant shall promptly submit the same to the appropriate
governmental authorities for all applicable building permits. Tenant hereby
agrees that neither Landlord nor Landlord’s consultants shall be responsible for
obtaining any building permit or certificate of occupancy for the Premises and
that obtaining the same shall be Tenant’s responsibility; provided, however,
that Landlord shall cooperate with Tenant in executing permit applications and
performing other ministerial acts reasonably necessary to enable Tenant to
obtain any such permit or certificate of occupancy. No changes, modifications or
alterations in the Approved Working Drawings may be made without the prior
written consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed.

SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS

4.1 Tenant’s Selection of Contractor and Tenant’s Agents.

4.1.1 The Contractor. A general contractor shall be retained by Tenant to
construct the Tenant Improvements. Such general contractor (“Contractor”) shall
be selected by Tenant from a list of general contractors supplied by Landlord,
and Tenant shall deliver to Landlord notice of its selection of the Contractor
upon such selection. Landlord hereby agrees that TCB Builders, Inc., shall be
the Contractor.

 

EXHIBIT B

4



--------------------------------------------------------------------------------

4.1.2 Tenant’s Agents. In connection with the Tenant Improvements, Tenant shall
be permitted to use all architects, engineers, project managers, subcontractors,
mechanics and materialmen and other consultants selected by TCB Builders, Inc.
(and, together with the Contractor, collectively, “Tenant’s Agents”). Tenant
shall provide Landlord with a list of all Tenant’s Agents prior to commencement
of any construction in the Premises. All Tenant’s Agents shall utilize union
labor in compliance with the master labor agreements existing between trade
unions and the local chapter of the Associated General Contractors of America
and each such Tenant Agents shall be a reputable, licensed company doing
business in San Francisco, California. Notwithstanding anything to the contrary
contained herein, in the event that Tenant desires access to the Building risers
in connection with the Tenant Improvements, then Tenant shall be required to
utilize the services of Landlord’s designated Building riser management company.

4.2 Construction of Tenant Improvements by Tenant’s Agents.

4.2.1 Construction Contract; Cost Budget. Prior to Tenant’s execution of the
construction contract and general conditions with Contractor (the “Contract”),
Tenant shall submit the Contract to Landlord for its approval, which approval
shall not be unreasonably withheld or delayed. Prior to the commencement of the
construction of the Tenant Improvements, and after Tenant has accepted all bids
for the Tenant Improvements, Tenant shall provide Landlord with a written
detailed cost breakdown (the “Final Costs Statement”), by trade, of the final
costs to be incurred, or which have been incurred, as set forth more
particularly in Section 2.2.1.1 through 2.2.1.8 above, in connection with the
design and construction of the Tenant Improvements to be performed by or at the
direction of Tenant or the Contractor (which costs form a basis for the amount
of the Contract, if any (the “Final Costs”). To the extent the Final Costs
exceed the Tenant Improvement Allowance (less any portion thereof already
disbursed by Landlord, or in the process of being disbursed by Landlord, on or
before the commencement of construction of the Tenant Improvements), Tenant
shall make payments for such additional costs (the “Over-Allowance Amount”) out
of its own funds, but Tenant shall provide Landlord with the documents described
in Sections 2.2.2.1 (i), (ii), (iii) and (iv) above, for Landlord’s approval,
prior to Tenant paying such costs. The Over-Allowance Amount shall be paid by
Tenant prior to the disbursement by Landlord of any of the then remaining
portion of the Tenant Improvement Allowance. In the event that, after the Final
Costs have been delivered by Landlord to Tenant, the costs relating to the
design and construction of the Tenant Improvements shall change, any additional
costs necessary for such design and construction in excess of the Final Costs
shall, to the extent they exceed the remaining balance of the Tenant Improvement
Allowance, be paid by Tenant prior to the commencement of the construction of
such changes out of its own funds, but Tenant shall continue to provide Landlord
with the documents described in Sections 2.2.2.1 (i), (ii), (iii) and
(iv) above, for Landlord’s approval, prior to Tenant paying such costs.

4.2.2 Tenant’s Agents.

4.2.2.1 Landlord’s General Conditions for Tenant’s Agents and Tenant Improvement
Work. Tenant’s and Tenant’s Agents’ construction of the Tenant Improvements
shall comply with the following: (i) the Tenant Improvements shall be
constructed in strict accordance with the Approved Working Drawings; (ii) Tenant
and Tenant’s Agents shall not, in any way, unreasonably interfere with,
obstruct, or delay, the work of Landlord’s base building contractor and
subcontractors with respect to the Base, Shell and Core or any other work in the
Building; (iii) Tenant’s Agents shall submit schedules of all work relating to
the Tenant’s Improvements to Contractor and Contractor shall, within five
(5) business days of receipt thereof, inform Tenant’s Agents of any changes
which are necessary thereto, and Tenant’s Agents shall adhere to such corrected
schedule; and (iv) Tenant shall abide by all reasonable rules made by Landlord’s
Building contractor or Landlord’s Building manager with respect to the use of
freight, loading dock and service elevators, storage of materials, coordination
of work with the contractors of other tenants, and any other matter in
connection with this Tenant Work Letter, including, without limitation, the
construction of the Tenant Improvements.

4.2.2.2 Coordination Fee. Tenant shall pay a logistical coordination fee (the
“Coordination Fee”) to Landlord in an amount equal to the product of (i) two and
one-half percent (2.5%), and (ii) the total cost of constructing the Tenant
Improvements (excluding any “soft” costs such as Architect and Engineer fees and
project management), which Coordination Fee shall be for services relating to
the coordination of the construction of the Tenant

 

EXHIBIT B

5



--------------------------------------------------------------------------------

Improvements. In the event the Architect is not licensed in California and
Landlord deems it necessary to review Tenant’s plans and drawings to review code
compliance and permitting issues, then in addition to the Coordination Fee and
other amounts payable by Tenant hereunder, Tenant shall reimburse Landlord for
amounts paid by Landlord for the review of Tenant’s plans and drawings as
referenced in Section 3 above, which amounts shall be charged against the Tenant
Improvement Allowance.

4.2.2.3 Indemnity. Tenant’s indemnity of Landlord as set forth in the Lease
shall also apply with respect to any and all costs, losses, damages, injuries
and liabilities related in any way to any act or omission of Tenant or Tenant’s
Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant’s non-payment of any amount arising out of the Tenant
Improvements and/or Tenant’s disapproval of all or any portion of any request
for payment. Such indemnity by Tenant, as set forth in the Lease, shall also
apply with respect to any and all costs, losses, damages, injuries and
liabilities related in any way to Landlord’s performance of any ministerial acts
reasonably necessary (i) to permit Tenant to complete the Tenant Improvements,
and (ii) to enable Tenant to obtain any building permit or certificate of
occupancy for the Premises.

4.2.2.4 Insurance Requirements.

4.2.2.4.1 General Coverages. All of Tenant’s Agents shall carry worker’s
compensation insurance covering all of their respective employees, and shall
also carry public liability insurance, including property damage, all with
limits, in form and with companies as are required to be carried by Tenant as
set forth in the Lease.

4.2.2.4.2 Special Coverages. Tenant shall carry “Builder’s All Risk” insurance
in an amount approved by Landlord covering the construction of the Tenant
Improvements, and such other insurance as Landlord may require, it being
understood and agreed that the Tenant Improvements shall be insured by Tenant
pursuant to the Lease immediately upon completion thereof. Such insurance shall
be in amounts and shall include such extended coverage endorsements as may be
reasonably required by Landlord, and in form and with companies as are required
to be carried by Tenant as set forth in the Lease.

4.2.2.4.3 General Terms. Certificates for all insurance carried pursuant to this
Section 4.2.2.4 shall be delivered to Landlord before the commencement of
construction of the Tenant Improvements and before the Contractor’s equipment is
moved onto the site. All such policies of insurance must contain a provision
that the company writing said policy will give Landlord thirty (30) days prior
written notice of any cancellation or lapse of the effective date or any
reduction in the amounts of such insurance. In the event that the Tenant
Improvements are damaged by any cause during the course of the construction
thereof, Tenant shall immediately repair the same at Tenant’s sole cost and
expense. All policies carried under this Section 4.2.2.4 shall insure Landlord
and Tenant, as their interests may appear, as well as Contractor and Tenant’s
Agents, and shall name as additional insureds Landlord’s Property Manager,
Landlord’s Asset Manager, and all mortgagees and ground lessors of the Building.
All insurance, except Workers’ Compensation, maintained by Tenant’s Agents shall
preclude subrogation claims by the insurer against anyone insured thereunder.
Such insurance shall provide that it is primary insurance as respects the owner
and that any other insurance maintained by owner is excess and noncontributing
with the insurance required hereunder. The requirements for the foregoing
insurance shall not derogate from the provisions for indemnification of Landlord
by Tenant under Section 4.2.2.3 of this Tenant Work Letter.

4.2.3 Governmental Compliance. The Tenant Improvements shall comply in all
respects with the following: (i) the Code and other state, federal, city or
quasi-governmental laws, codes, ordinances and regulations, as each may apply
according to the rulings of the controlling public official, agent or other
person; (ii) applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; and (iii) building material manufacturer’s specifications.

4.2.4 Inspection by Landlord. Landlord shall have the right to inspect the
Tenant Improvements at all times, provided however, that Landlord’s failure to
inspect the Tenant Improvements shall in no event constitute a waiver of any of
Landlord’s rights hereunder nor shall Landlord’s inspection of the Tenant
Improvements constitute Landlord’s approval of the same. Should Landlord
disapprove any portion of the Tenant Improvements, Landlord shall

 

EXHIBIT B

6



--------------------------------------------------------------------------------

notify Tenant in writing of such disapproval and shall specify the items
disapproved. Any defects or deviations in, and/or reasonable disapproval by
Landlord of, the Tenant Improvements shall be rectified by Tenant at no expense
to Landlord, provided however, that in the event Landlord reasonably determines
that a defect or deviation exists or reasonably disapproves of any matter in
connection with any portion of the Tenant Improvements and such defect,
deviation or matter might adversely affect the mechanical, electrical, plumbing,
heating, ventilating and air conditioning or life-safety systems of the
Building, the structure or exterior appearance of the Building or any other
tenant’s use of such other tenant’s leased premises, Landlord may, take such
action as Landlord reasonably deems necessary, at Tenant’s expense and without
incurring any liability on Landlord’s part, to correct any such defect,
deviation and/or matter, including, without limitation, causing the cessation of
performance of the construction of the Tenant Improvements until such time as
the defect, deviation and/or matter is corrected to Landlord’s satisfaction.

4.2.5 Meetings. Commencing upon the execution of the Lease, Tenant shall hold
weekly meetings at a reasonable time, with the Architect and the Contractor
regarding the progress of the preparation of Construction Drawings and the
construction of the Tenant Improvements, which meetings shall be held in the
Building or at another location designated by Landlord and reasonably acceptable
to Tenant, and Landlord and/or its agents shall receive prior notice of, and
shall have the right to attend, all such meetings, and, upon Landlord’s request,
certain of Tenant’s Agents shall attend such meetings. In addition, minutes
shall be taken at all such meetings, a copy of which minutes shall be promptly
delivered to Landlord. One such meeting each month shall include the review of
Contractor’s current request for payment.

4.3 Notice of Completion; Copy of “As Built” Plans. Within ten (10) days after
completion of construction of the Tenant Improvements, Tenant shall cause a
Notice of Completion to be recorded in the office of the Recorder of the County
in which the Building is located in accordance with Section 3093 of the Civil
Code of the State of California or any successor statute, and shall furnish a
copy thereof to Landlord upon such recordation. If Tenant fails to do so,
Landlord may execute and file the same on behalf of Tenant as Tenant’s agent for
such purpose, at Tenant’s sole cost and expense. At the conclusion of
construction, (i) Tenant shall cause the Architect and Contractor (A) to update
the Approved Working Drawings as necessary to reflect all changes made to the
Approved Working Drawings during the course of construction, (B) to certify to
the best of their knowledge that the “record-set” of as-built drawings are true
and correct, which certification shall survive the expiration or termination of
the Lease, and (C) to deliver to Landlord two (2) computer discs containing the
Approved Working Drawings in AutoCAD format, and (ii) Tenant shall deliver to
Landlord two (2) copies of all warranties, guaranties, and operating manuals and
information relating to the improvements, equipment, and systems in the
Premises.

4.4 Coordination by Tenant’s Agents with Landlord. Upon Tenant’s delivery of the
Contract to Landlord under Section 4.2.1 of this Tenant Work Letter, Tenant
shall furnish Landlord with a schedule setting forth the projected date of the
completion of the Tenant Improvements and showing the critical time deadlines
for each phase, item or trade relating to the construction of the Tenant
Improvements.

SECTION 5

MISCELLANEOUS

5.1 Tenant’s Representative. Tenant has designated Jean Baranowski as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who shall have full authority and responsibility to act on behalf of the Tenant
as required in this Tenant Work Letter.

5.2 Landlord’s Representative. Landlord has designated Jim Osburn as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.

5.3 Time of the Essence in This Tenant Work Letter. Unless otherwise indicated,
all references herein to a “number of days” shall mean and refer to calendar
days. If any item requiring approval is timely disapproved by Landlord, the
procedure for preparation of the document and approval thereof shall be repeated
until the document is approved by Landlord.

 

EXHIBIT B

7



--------------------------------------------------------------------------------

5.4 Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in the Lease, if an event of default by Tenant of this Tenant Work
Letter (which, for purposes hereof, shall include, without limitation, the
delivery by Tenant to Landlord of any oral or written notice that Tenant does
not intend to occupy the Premises, and/or any other anticipatory breach of the
Lease) or an Event of Default under the Lease has occurred at any time on or
before the substantial completion of the Premises, then (i) in addition to all
other rights and remedies granted to Landlord pursuant to the Lease, at law
and/or in equity, Landlord shall have the right to withhold payment of all or
any portion of the Tenant Improvement Allowance and/or Landlord may cause
Contractor to cease the construction of the Premises (in which case, Tenant
shall be responsible for any delay in the substantial completion of the Premises
caused by such work stoppage), and (ii) all other obligations of Landlord under
the terms of this Tenant Work Letter shall be forgiven until such time as such
default is cured pursuant to the terms of the Lease (in which case, Tenant shall
be responsible for any delay in the substantial completion of the Premises
caused by such inaction by Landlord). In addition, if the Lease is terminated
prior to the Lease Commencement Date, for any reason due to an Event of Default
by Tenant as described in Section 19.1 of the Lease or under this Tenant Work
Letter (including, without limitation, any anticipatory breach described above
in this Section 5.4), then (A) Tenant shall be liable to Landlord for all
damages available to Landlord pursuant to the Lease and otherwise available to
Landlord at law and/or in equity by reason of a default by Tenant under the
Lease or this Tenant Work Letter (including, without limitation, the remedies
available to Landlord pursuant to California Civil Code Section 1951.2), and
(B) Tenant shall pay to Landlord, as Additional Rent under the Lease, within
thirty (30) days of receipt of a statement therefor, together with reasonable
back-up documentation, any and all costs (if any) incurred by Landlord
(including any portion of the Tenant Improvement Allowance disbursed by
Landlord) and not reimbursed or otherwise paid by Tenant through the date of
such termination in connection with the Tenant Improvements to the extent
planned, installed and/or constructed as of such date of termination, including,
but not limited to, any costs related to the removal of all or any portion of
the Tenant Improvements and restoration costs related thereto. For purposes of
calculating the damages available to Landlord under California Civil Code
1951.2, the Lease Commencement Date shall be deemed to be the date which the
Lease Commencement Date would have otherwise occurred but for such default by
Tenant.

 

EXHIBIT B

8



--------------------------------------------------------------------------------

EXHIBIT C

150 SPEAR STREET, SAN FRANCISCO, CALIFORNIA

NOTICE OF LEASE TERM DATES

 

To:  

 

     

 

     

 

     

 

   

 

  Re: Office Lease dated             , 2010 between                     , a
                     (“Landlord”), and                     , a
                     (“Tenant”) concerning Suite              on floor(s)
                     of the office building located at                     , San
Francisco, California.

Gentlemen:

In accordance with the above-referenced Office Lease (the “Lease”), we wish to
advise you and/or confirm as follows:

 

  1. The Lease Term shall commence on or has commenced on             ,         
for a term of                      ending on             ,         .

 

  2. Rent commenced to accrue on                      in the amount of
$            .

 

  3. If the Lease Commencement Date is other than the first day of the month,
the first billing will contain a pro rata adjustment. Each billing thereafter,
with the exception of the final billing, shall be for the full amount of the
monthly installment as provided for in the Lease.

 

  4. Your rent checks should be made payable to                      at
                    .

 

  5. The approximate number of rentable square feet within the Premises is
                     (        ) square feet.

 

  6. Tenant’s Share as adjusted based upon the approximate number of rentable
square feet within the Premises is             %.

Agreed to and Accepted

as of             , 2010.

 

“Tenant”:    

 

  , a  

 

By:  

 

 

Its:

 

 

 

EXHIBIT C

1



--------------------------------------------------------------------------------

Exhibit D

150 SPEAR STREET, SAN FRANCISCO, CALIFORNIA

RULES AND REGULATIONS

Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project. In the event of any
conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.

Tenant shall not alter any lock or install any new or additional locks or bolts
on any doors or windows of the Premises without obtaining Landlord’s prior
written consent. Tenant shall bear the cost of any lock changes or repairs
required by Tenant. Two keys will be furnished by Landlord for the Premises, and
any additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord. Upon the termination of this
Lease, Tenant shall restore to Landlord all keys of stores, offices, and toilet
rooms, either furnished to, or otherwise procured by, Tenant and in the event of
the loss of keys so furnished, Tenant shall pay to Landlord the reasonable cost
of replacing same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such changes.

All doors opening to public corridors shall be kept closed at all times except
for normal ingress and egress to the Premises.

Landlord reserves the right to close and keep locked all entrance and exit doors
of the Building during such hours as are customary for comparable buildings in
the San Francisco, California area. Tenant, its employees and agents must be
sure that the doors to the Building are securely closed and locked when leaving
the Premises if it is after the normal hours of business for the Building. Any
tenant, its employees, agents or any other persons entering or leaving the
Building at any time when it is so locked, or any time when it is considered to
be after normal business hours for the Building, may be required to sign the
Building register. Access to the Building may be refused unless the person
seeking access has proper identification or has a previously arranged pass for
access to the Building. Landlord will furnish passes to persons for whom Tenant
requests same in writing. Tenant shall be responsible for all persons for whom
Tenant requests passes and shall be liable to Landlord for all acts of such
persons. Landlord and Landlord’s agents shall in no case be liable for damages
for any error with regard to the admission to or exclusion from the Building of
any person. In case of invasion, mob, riot, public excitement, or other
commotion, Landlord reserves the right to prevent access to the Building or the
Project during the continuance thereof by any means it deems appropriate for the
safety and protection of life and property.

No furniture, freight or equipment of any kind shall be brought into the
Building without prior notice to Landlord. All moving activity into or out of
the Building shall be scheduled with Landlord and done only at such time and in
such manner as Landlord designates. Landlord shall have the right to prescribe
the weight, size and position of all safes and other heavy property brought into
the Building and also the times and manner of moving the same in and out of the
Building. Safes and other heavy objects shall, if considered necessary by
Landlord, stand on supports of such thickness as is necessary to properly
distribute the weight. Landlord will not be responsible for loss of or damage to
any such safe or property in any case. Any damage to any part of the Building,
its contents, occupants or visitors by moving or maintaining any such safe or
other property shall be the sole responsibility and expense of Tenant.

No furniture, packages, supplies, equipment or merchandise will be received in
the Building or carried up or down in the elevators, except between such hours,
in such specific elevator and by such personnel as shall be reasonably
designated by Landlord.

The requirements of Tenant will be attended to only upon application at the
management office for the Project or at such office location designated by
Landlord. Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.

 

EXHIBIT D

1



--------------------------------------------------------------------------------

No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by Tenant on any part of the Premises or the Building without
the prior written consent of the Landlord. Tenant shall not disturb, solicit,
peddle, or canvass any occupant of the Project and shall cooperate with Landlord
and Landlord’s agents to prevent same.

The toilet rooms, urinals, wash bowls and other apparatus shall not be used for
any purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein. The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose servants, employees, agents, visitors or
licensees shall have caused same.

Tenant shall not overload the floor of the Premises, nor mark, drive nails or
screws, or drill into the partitions, woodwork or drywall or in any way deface
the Premises or any part thereof without Landlord’s prior written consent.
Tenant shall not purchase spring water, ice, towel, linen, maintenance or other
like services from any person or persons not approved by Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed. Landlord
shall approve a sufficient number of sources of such services to provide Tenant
with a reasonable selection, but only in such instances and to such extent as
Landlord in its judgment shall consider consistent with the security and proper
operation of the Building.

Except for vending machines intended for the sole use of Tenant’s employees and
invitees, no vending machine or machines other than fractional horsepower office
machines shall be installed, maintained or operated upon the Premises without
the written consent of Landlord.

Tenant shall not use or keep in or on the Premises, the Building, or the Project
any kerosene, gasoline, explosive material, corrosive material, material capable
of emitting toxic fumes, or other inflammable or combustible fluid chemical,
substitute or material. Tenant shall provide material safety data sheets for any
Hazardous Material used or kept on the Premises.

Tenant shall not without the prior written consent of Landlord use any method of
heating or air conditioning other than that supplied by Landlord.

Tenant shall not use, keep or permit to be used or kept, any foul or noxious gas
or substance in or on the Premises, or permit or allow the Premises to be
occupied or used in a manner offensive or reasonably objectionable to Landlord
or other occupants of the Project by reason of noise, odors, or vibrations, or
interfere with other tenants or those having business therein, whether by the
use of any musical instrument, radio, phonograph, or in any other way. Tenant
shall not throw anything out of doors, windows or skylights or down passageways.

Tenant shall not bring into or keep within the Project, the Building or the
Premises any animals, birds, aquariums, or, except in areas designated by
Landlord, bicycles or other vehicles.

No cooking shall be done or permitted on the Premises, nor shall the Premises be
used for the storage of merchandise, for lodging or for any improper,
objectionable or immoral purposes. Notwithstanding the foregoing, Underwriters’
laboratory-approved equipment and microwave ovens may be used in the Premises
for heating food and brewing coffee, tea, hot chocolate and similar beverages
for employees and visitors, provided that such use is in accordance with all
applicable federal, state, county and city laws, codes, ordinances, rules and
regulations.

The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the use of the Premises
provided for in the Summary. Tenant shall not occupy or permit any portion of
the Premises to be occupied as an office for a messenger-type operation or
dispatch office, public stenographer or typist, or for the manufacture or sale
of liquor, narcotics, or tobacco in any form, or as a medical office, or as a
barber or manicure shop, or as an employment bureau without the express prior
written consent of Landlord. Tenant shall not engage or pay any employees on the
Premises except those actually working for such tenant on the Premises nor
advertise for laborers giving an address at the Premises.

 

EXHIBIT D

2



--------------------------------------------------------------------------------

Landlord reserves the right to exclude or expel from the Project any person who,
in the reasonable judgment of Landlord, is intoxicated or under the influence of
liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations.

Tenant, its employees and agents shall not loiter in or on the entrances,
corridors, sidewalks, lobbies, courts, halls, stairways, elevators, vestibules
or any Common Areas for the purpose of smoking tobacco products or for any other
purpose, nor in any way obstruct such areas, and shall use them only as a means
of ingress and egress for the Premises.

Tenant shall not waste electricity, water or air conditioning and agrees to
cooperate fully with Landlord to ensure the most effective operation of the
Building’s heating and air conditioning system, and shall refrain from
attempting to adjust any controls. Tenant shall participate in recycling
programs undertaken by Landlord.

Tenant shall store all its trash and garbage within the interior of the
Premises. No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in San
Francisco, California without violation of any law or ordinance governing such
disposal. All trash, garbage and refuse disposal shall be made only through
entry-ways and elevators provided for such purposes at such times as Landlord
shall designate. If the Premises is or becomes infested with vermin as a result
of the use or any misuse or neglect of the Premises by Tenant, its agents,
servants, employees, contractors, visitors or licensees, Tenant shall forthwith,
at Tenant’s expense, cause the Premises to be exterminated from time to time to
the reasonable satisfaction of Landlord and shall employ such licensed
exterminators as shall be approved in writing in advance by Landlord.

Tenant shall comply with all safety, fire protection and evacuation procedures
and regulations established by Landlord or any governmental agency.

Any persons employed by Tenant to do janitorial work shall be subject to the
prior written approval of Landlord, and while in the Building and outside of the
Premises, shall be subject to and under the control and direction of the
Building manager (but not as an agent or servant of such manager or of
Landlord), and Tenant shall be responsible for all acts of such persons.

No awnings or other projection shall be attached to the outside walls of the
Building without the prior written consent of Landlord, and no curtains, blinds,
shades or screens shall be attached to or hung in, or used in connection with,
any window or door of the Premises other than Landlord standard drapes. All
electrical ceiling fixtures hung in the Premises or spaces along the perimeter
of the Building must be fluorescent and/or of a quality, type, design and a warm
white bulb color approved in advance in writing by Landlord. Neither the
interior nor exterior of any windows shall be coated or otherwise sunscreened
without the prior written consent of Landlord. Tenant shall be responsible for
any damage to the window film on the exterior windows of the Premises and shall
promptly repair any such damage at Tenant’s sole cost and expense. Tenant shall
keep its window coverings closed during any period of the day when the sun is
shining directly on the windows of the Premises. Prior to leaving the Premises
for the day, Tenant shall draw or lower window coverings and extinguish all
lights. Tenant shall abide by Landlord’s regulations concerning the opening and
closing of window coverings which are attached to the windows in the Premises,
if any, which have a view of any interior portion of the Building or Building
common areas.

The sashes, sash doors, skylights, windows, and doors that reflect or admit
light and air into the halls, passageways or other public places in the Building
shall not be covered or obstructed by Tenant, nor shall any bottles, parcels or
other articles be placed on the windowsills.

Tenant must comply with reasonable requests by the Landlord concerning the
informing of their employees of items of importance to the Landlord.

Tenant must comply with all applicable “NO-SMOKING” or similar ordinances. If
Tenant is required under the ordinance to adopt a written smoking policy, a copy
of said policy shall be on file in the office of the Building.

 

EXHIBIT D

3



--------------------------------------------------------------------------------

Tenant hereby acknowledges that Landlord shall have no obligation to provide
guard service or other security measures for the benefit of the Premises, the
Building or the Project. Tenant hereby assumes all responsibility for the
protection of Tenant and its agents, employees, contractors, invitees and
guests, and the property thereof, from acts of third parties, including keeping
doors locked and other means of entry to the Premises closed, whether or not
Landlord, at its option, elects to provide security protection for the Project
or any portion thereof. Tenant further assumes the risk that any safety and
security devices, services and programs which Landlord elects, in its sole
discretion, to provide may not be effective, or may malfunction or be
circumvented by an unauthorized third party, and Tenant shall, in addition to
its other insurance obligations under this Lease, obtain its own insurance
coverage to the extent Tenant desires protection against losses related to such
occurrences. Tenant shall cooperate in any reasonable safety or security program
developed by Landlord or required by law.

All office equipment of any electrical or mechanical nature shall be placed by
Tenant in the Premises in settings approved by Landlord, to absorb or prevent
any vibration, noise and annoyance.

Tenant shall not use in any space or in the public halls of the Building, any
hand trucks except those equipped with rubber tires and rubber side guards.

No on-site auction, liquidation, fire sale, going-out-of-business or bankruptcy
sale shall be conducted in the Premises without the prior written consent of
Landlord.

No tenant shall use or permit the use of any portion of the Premises for living
quarters, sleeping apartments or lodging rooms.

Tenant shall install and maintain, at Tenant’s sole cost and expense, an
adequate, visibly marked and properly operational fire extinguisher next to any
duplicating or photocopying machines or similar heat producing equipment, which
may or may not contain combustible material, in the Premises.

Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord’s judgment may from time to time be necessary for
the management, safety, care and cleanliness of the Premises, Building, the
Common Areas and the Project, and for the preservation of good order therein, as
well as for the convenience of other occupants and tenants therein. Landlord may
waive any one or more of these Rules and Regulations for the benefit of any
particular tenants, but no such waiver by Landlord shall be construed as a
waiver of such Rules and Regulations in favor of any other tenant, nor prevent
Landlord from thereafter enforcing any such Rules or Regulations against any or
all tenants of the Project. Tenant shall be deemed to have read these Rules and
Regulations and to have agreed to abide by them as a condition of its occupancy
of the Premises.

 

EXHIBIT D

4



--------------------------------------------------------------------------------

EXHIBIT E

150 SPEAR STREET, SAN FRANCISCO, CALIFORNIA

SITE PLAN SHOWING CORRIDORS ON 11TH FLOOR

 

LOGO [g652998ex10_30pg059.jpg]

 

EXHIBIT E

1



--------------------------------------------------------------------------------

ADDENDUM 1

RIGHT OF FIRST OFFER

This Addendum 1 (“Addendum 1”) is incorporated as a part of that certain Office
Lease dated November 24, 2010 (the “Lease”), by and between 150 Spear Street,
LLC, a Delaware limited liability company (“Landlord”), and Forrester Research,
Inc., a Delaware corporation (“Tenant”), for the Premises located at 150 Spear
Street, San Francisco, California, Suite 1100 (the “Premises”). Any capitalized
terms used herein and not otherwise defined herein shall have the meaning
ascribed to such terms as set forth in the Lease.

1. Right of First Offer. During the period commencing on the Lease Commencement
Date and expiring on November 1, 2012, Tenant shall have a one-time (not
recurring) unencumbered right of first offer (“ROFO”) to lease (a) all but not
less than all of those certain premises consisting of approximately 3,476
rentable square feet and known as Suite 1050 (the “Suite 1050 ROFO Space”) and
(b) no less than 7,780 rentable square feet (in the area shown on Schedule 1 to
Addendum 1 attached hereto) of those certain premises consisting of
approximately 12,085 rentable square feet and known as Suite 1000 (the “Suite
1000 ROFO Space” and together with the Suite 1050 ROFO Space, collectively, the
“ROFO Spaces”), which may become available for lease.

2. Procedure for Acceptance. Upon any portion of the ROFO Space becoming
available for lease by Tenant, Landlord shall give Tenant written notice (the
“ROFO Notice”) that such ROFO Space will or has become available for lease by
Tenant. Landlord shall endeavor to give Tenant a ROFO Notice (a) nine (9) months
prior to the anticipated date of availability with respect to the Suite 1000
ROFO Space, and (b) six (6) months prior to the anticipated date of availability
with respect to the Suite 1050 ROFO Space. On or before the date which is
fifteen (15) business days after Tenant’s receipt of Landlord’s ROFO Notice (the
“Election Date”), Tenant shall deliver written notice to Landlord (“Tenant’s
Election Notice”) pursuant to which Tenant shall have the right to elect either
to: (i) lease the entire ROFO Space (subject to Tenant’s right to lease no less
than 7,780 rentable square feet of the Suite 1000 ROFO Space) identified in
Landlord’s ROFO Notice upon the terms set forth in this Addendum 1; or
(ii) refuse to lease such ROFO Space. If Tenant does not respond in writing to
Landlord’s ROFO Notice by the Election Date, Tenant shall be deemed to have
elected not to lease the ROFO Space identified in Landlord’s ROFO Notice. If
Tenant elects or is deemed to have elected not to lease such ROFO Space, then
Tenant’s ROFO with respect to the ROFO Space identified in Landlords’ ROFO
Notice shall terminate and Landlord shall thereafter have the right to lease all
or any portion of such ROFO Space to anyone to whom Landlord desires on any
terms Landlord desires. Except to the extent expressly provided herein to the
contrary, Tenant must elect to exercise its ROFO provided herein, if at all,
with respect to all of the space offered by Landlord to Tenant in Landlord’s
ROFO Notice at any particular time, and Tenant may not elect to lease only a
portion thereof.

3. Lease of ROFO Space. If Tenant timely exercises its ROFO as set forth herein,
Tenant shall provide Landlord a non-refundable deposit, equivalent to the last
one (1) month’s Base Rent and Operating Expenses for the ROFO Space identified
in the ROFO Notice and the parties shall have ten (10) business days after
Landlord receives Tenant’s Election Notice and deposit from Tenant in which to
execute an amendment to the Lease adding such ROFO Space to the Premises on all
of the terms and conditions as applicable to the original Premises; provided,
that (a) the Base Rent for the ROFO Space shall be at the Fair Market Rental
Rate as of the commencement of Tenant’s lease of the ROFO Space, determined in
accordance with Section 2.2.3 of the Lease and (b) Landlord shall deliver to
Tenant possession of the ROFO Space in its then existing condition and state of
repair, “AS IS”, without any obligation of Landlord to remodel, improve or alter
the ROFO Space, to perform any other construction or work of improvement upon
the ROFO Space, but Landlord shall provide Tenant with an improvement allowance
in an amount equal to One Dollar ($1.00) per rentable square foot of ROFO Space
per month of the Term applicable to such ROFO Spaces that Tenant will be
obligated to pay rent, which allowance shall be reduced by One Dollar ($1.00)
for each month (or portion thereof) between the Lease Commencement Date and the
date of Tenant’s Election Notice. Tenant acknowledges that no representations or
warranties of any kind, express or implied, respecting the condition of the ROFO
Space, Building, or Project have been made by Landlord or any agent of Landlord
to Tenant. Tenant further acknowledges that neither Landlord nor any of
Landlord’s agents, representatives or employees has made any representations as
to the suitability or fitness of the ROFO

 

ADDENDUM 1

1



--------------------------------------------------------------------------------

Space for the conduct of Tenant’s business, or for any other purpose. Any
exception to the foregoing provisions must be made by express written agreement
signed by both parties. Upon full execution of an amendment for the subject ROFO
Space, the non-refundable deposit shall be credited toward the Base Rent for
such ROFO Space, as agreed between the parties.

4. Limitations on, and Conditions to, ROFO. Notwithstanding anything in the
foregoing to the contrary, at Landlord’s option, and in addition to all of
Landlord’s remedies under the Lease, at law or in equity, the ROFO hereinabove
granted to Tenant shall not be deemed to be properly exercised if any of the
following individual events occur or any combination thereof occur: (a) an Event
of Default has occurred at any time during the Lease Term; and/or (b) on the
scheduled commencement date for Tenant’s lease of the ROFO Space identified in
Landlord’s ROFO Notice, an Event of Default exists under the Lease; and/or
(c) Tenant has assigned its rights and obligations under the Lease (except in
connection with a Permitted Transfer) or Tenant has subleased more than twenty
five percent (25%) of the rentable area of the Premises (except in connection
with a Permitted Transfer); and/or (d) Tenant’s financial condition at the time
Tenant’s Election Notice is delivered to Landlord is inadequate, in Landlord’s
reasonable judgment, to satisfy Tenant’s obligations under this Lease; and/or
(e) Tenant has failed to exercise properly this ROFO in a timely manner in
strict accordance with the provisions of this Addendum 1; and/or (f) Tenant no
longer has possession of all or any part of the Premises under the Lease (other
than in connection with any Permitted Transfer or a sublease of less than
twenty-five percent (25%) of the rentable area of the Premises), or if the Lease
has been terminated earlier, pursuant to the terms and provisions of the Lease.
Tenant’s ROFO to lease the ROFO Space is personal to the original Tenant
executing the Lease (and any transferee pursuant to a Permitted Transfer), and
may not be assigned or exercised, voluntarily or involuntarily, by or to, any
person or entity other than the original Tenant, and shall only be available to
and exercisable by the Tenant when the original Tenant is in actual and physical
possession of the entire Premises.

 

ADDENDUM 1

2



--------------------------------------------------------------------------------

SCHEDULE 1 TO ADDENDUM 1

SUITE 1000 ROFO SPACE

 

LOGO [g652998ex10_30pg062.jpg]

 

ADDENDUM 1

3



--------------------------------------------------------------------------------

ADDENDUM 2

ROOFTOP SPACE ADDENDUM

THIS ROOFTOP SPACE ADDENDUM (“Rooftop Space Addendum”) is made and entered into
by and between 150 SPEAR STREET, LLC, a Delaware limited liability company
(“Landlord”) and FORRESTER RESEARCH, INC., a Delaware corporation (“Tenant”),
and is dated as of the date of the Office Lease (“Lease”) by and between
Landlord and Tenant to which this Rooftop Space Addendum is attached. The
agreements set forth in this Rooftop Space Addendum shall have the same force
and effect as if set forth in the Lease. To the extent the terms of this Rooftop
Space Addendum are inconsistent with the terms of the Lease, the terms of this
Rooftop Space Addendum shall control. All capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Lease.

1. Right to Install Rooftop Equipment. During the Lease Term, and, subject to
Tenant’s compliance with all Applicable Laws and covenants, conditions and
restrictions, and Landlord’s prior review and approval of plans and
specifications for all such installation, Tenant and Tenant’s contractors (which
shall first be reasonably approved by Landlord) shall have the right to access,
install, replace, remove, operate and maintain, subject to the terms of Article
8 of the Lease and this Rooftop Space Addendum, a microwave dish not exceeding
two (2) feet in diameter (the “Antenna”) on the rooftop of the Building at the
location more specifically shown on the diagram attached hereto as Schedule 1 to
Addendum 2 (or if no location is shown on Schedule 1 to Addendum 2, at a
location reasonably determined by Landlord), including the cabling and
connecting equipment (collectively, the “Connecting Equipment”). The Antenna and
the Connecting Equipment are collectively referred to as the “Rooftop
Equipment”.

2. Fee. In consideration for Tenant’s right to install and operate the Rooftop
Equipment as set forth in this Rooftop Space Addendum, Tenant shall pay to
Landlord, from and after the date the Rooftop Equipment is installed, a monthly
amount payable in advance on the first (1st) day of each month, equal to the sum
of $500.00. Such amount for any partial month shall be prorated based on the
number of days in such partial month. Notwithstanding the foregoing, no fee
under this Section 2 shall be payable by Tenant with respect to an Antenna
solely for receiving DirectTV® or similar satellite television service. In lieu
of Tenant’s right to install the Rooftop Equipment as provided herein, Tenant
may elect to tie-in to service provided by Landlord’s existing microwave and/or
satellite dish. In such event, Tenant’s tie-in to, and use of, Landlord’s
existing service shall be subject to all of the terms, covenants and conditions
of the Lease and Tenant shall pay to Landlord, together with payment of Base
Rent, a fee of $100.00 per month for such service.

3. Conditioned Upon Lease. This Rooftop Space Addendum is contingent upon the
Lease being in effect and compliance by Tenant with all of the terms and
provisions hereof. If the Lease terminates or expires for any reason, Tenant’s
rights under this Rooftop Space Addendum shall also terminate concurrently
therewith unless otherwise agreed in writing by Landlord in its sole and
absolute discretion.

4. No Assignment. Notwithstanding anything to the contrary set forth in Article
14 of the Lease Tenant’s rights under this Rooftop Space Addendum may not be
assigned, transferred to or used by any other person or entity except in
connection with a Permitted Transfer.

5. Installation. Tenant’s installation and operation of the Rooftop Equipment
shall be governed by the following terms and conditions:

a. Installation shall be conducted by licensed contractors approved by Landlord.
No roof penetrations shall permitted.

 

ADDENDUM 2

1



--------------------------------------------------------------------------------

b. All plans and specifications for the Rooftop Equipment shall be subject to
Landlord’s prior review and approval and the prior review and approval of all
other tenants or occupants of the Building maintaining or operating rooftop
equipment and related equipment at the Building. Upon Landlord’s request, Tenant
shall prepare and submit a detailed set of plans and specifications for the
proposed Rooftop Equipment, methods of installation and proposed locations
thereof to all tenants and occupants having a right to review Tenant’s proposed
Rooftop Equipment.

c. Tenant, at Tenant’s sole cost and expense, shall be responsible for any
modifications to the rooftop, risers, utility areas or other facilities or
portions of the Building which may be necessary to accommodate the Rooftop
Equipment.

d. It is expressly understood that Landlord retains the right to use the roof of
the Building for any purpose whatsoever (including granting rights to third
parties to utilize any portion of the roof not utilized by Tenant).

e. For the purposes of determining Tenant’s obligations with respect to its use
of the roof of the Building herein provided, all of the provisions of the Lease
relating to compliance with requirements as to insurance, indemnity, and
compliance with Applicable Laws shall apply to the installation, use and
maintenance of the Rooftop Equipment. Landlord shall not have any obligations
with respect to the Rooftop Equipment. Landlord makes no representation that the
Rooftop Equipment will function properly and Tenant agrees that Landlord shall
not be liable to Tenant therefor.

f. Tenant shall (i) be solely responsible for any damage caused as a result of
the Rooftop Equipment, (ii) promptly pay any tax, license or permit fees charged
pursuant to any Applicable Laws in connection with the installation, maintenance
or use of the Rooftop Equipment and comply with all Applicable Laws pertaining
to the use of the Rooftop Equipment, and (iii) pay for all necessary repairs,
replacements to or maintenance of the Rooftop Equipment.

g. To the extent not installed by Tenant in accordance with the terms and
conditions of the Tenant Work Letter, the installation of the Rooftop Equipment
shall constitute alterations and shall be performed in accordance with and
subject to the provisions of Article 8 of the Lease, including, without
limitation, Tenant’s obligation to obtain Landlord’s prior consent to the size
and other specifications of the Rooftop Equipment, which consent shall not be
unreasonably withheld, conditioned or delayed.

6. Design Considerations.

a. All Rooftop Equipment shall be properly screened from view for aesthetic
reasons, and must not be visible from street level.

b. The Antenna may not protrude above a height equal to the highest point of the
Building structure.

c. Tenant, at Tenant’s sole cost and expense, shall install and maintain such
fencing and other protective equipment and/or visual screening on or about the
Rooftop Equipment as Landlord may reasonably determine.

d. The Rooftop Equipment shall be clearly marked to show the name, address,
telephone number of the person to contact in case of emergency.

e. The Rooftop Equipment must be properly secured and installed so as not to be
affected by high winds or other elements.

f. The weight of the Rooftop Equipment shall not exceed the load limits of the
Building.

 

ADDENDUM 2

2



--------------------------------------------------------------------------------

7. Compliance with Laws. Tenant’s rights set forth in this Rooftop Space
Addendum shall be subject to all Applicable Laws. Landlord makes no
representation that any such Laws permit such installation and operation, and
Tenant shall be solely responsible to determine the feasibility and legality of
installing the Rooftop Equipment. Without limiting the generality of the
foregoing, if any testing, sampling or disclosures relating to rooftop equipment
at the Building are required to satisfy OSHA or other governmental agencies
(including for radio frequency [RF] or electromagnetic field [EMF] emissions),
Tenant shall pay the costs of any such required tests and studies (or its
prorata share thereof if the cost is properly shared by other rooftop users).
Landlord shall have no liability or responsibility for the maintenance or
compliance with laws of any towers, antennas or structures, including, without
limitation, compliance with Part 17 of the Federal Communications Commissions’
Rules.

8. No Interference.

a. The Rooftop Equipment and operations shall not interfere with the
communications configurations, frequencies or operating equipment of any
existing users on the rooftop (collectively, “Existing Users”), including any
equipment which the Existing Users have the right to install or operate but have
not yet installed. Further, the Rooftop Equipment and operations shall comply
with all non-interference rules of the Federal Communications Commission
(“FCC”). Upon receipt of written notice of apparent interference by Tenant with
Existing Users, Tenant shall have the responsibility to promptly terminate such
interference or to demonstrate with competent information that the apparent
interference in fact is not caused by Tenant’s Rooftop Equipment or operations.
Subsequent to the date Tenant commences the operation of the Rooftop Equipment,
Landlord shall not knowingly install or permit the installation of new equipment
at the Building if such new equipment is likely to cause interference with the
operation of the Rooftop Equipment, it being acknowledged that Landlord shall
have no right or responsibility to prevent the installation of equipment any
party has the right to install under the terms of its lease or occupancy
agreement, or pursuant to applicable laws or regulations. With respect to
equipment which the installing party has no right to install, Landlord shall
require the installing party to first provide Tenant with notice of the
equipment to be installed and Tenant shall then have the reasonable opportunity
to meet with the party wishing to install the additional equipment so that any
potential interference can be resolved to the satisfaction of Tenant. If in the
future equipment is installed at the Building which interferes with the
operation of the Rooftop Equipment, Tenant agrees to reasonably cooperate with
such other user to resolve such interference in a mutually acceptable manner,
subject to and in accordance with the rules of the FCC and the terms of any
rights of Existing Users to operate new or revised equipment at the Building.
Notwithstanding anything to the contrary herein, in no event shall Landlord have
any liability with respect to interference with Tenant’s operations or any loss
of business or profits, and Tenant’s sole remedy in the event of a breach of
this provision shall be to pursue an action for injunctive relief.

b. In no event shall the Antenna or any Connecting Equipment damage or adversely
affect or interfere with the normal operation of the Building (including, but
not limited to mechanical, electrical, life-safety, structural systems, window
washing or other maintenance functions of the Building). Tenant hereby agrees to
indemnify, defend and hold Landlord harmless from and against any and all
claims, costs, damages, expenses and liabilities (including reasonable
attorneys’ fees) arising out of Tenant’s failure to comply with the provisions
of this Rooftop Space Addendum, provided that Tenant’s indemnification
obligation hereunder shall not apply to the extent same is caused by the gross
negligence or willful misconduct of Landlord or its employees, agents or
contractors. Should the use of the Rooftop Equipment by Tenant interfere with
systems of the Building or telecommunications systems of any tenant, Tenant
shall make such adjustments to the Rooftop Equipment or its related equipment as
may be reasonably required by Landlord.

9. Access. Subject to the terms of this Rooftop Space Addendum, Tenant shall
have the right to access its Rooftop Equipment during the hours of the Building
more particularly set forth in Section 6.1.1 of the Lease. In exercising its
right of access to the roof, Tenant agrees to cooperate and comply with any
reasonable security procedures, access requirements and rules and regulations
utilized by Landlord for the Building and further agrees not to unduly disturb
or interfere with the business or other activities of Landlord or of other
tenants or occupants of the Project.

 

ADDENDUM 2

3



--------------------------------------------------------------------------------

10. Costs. Tenant shall be solely responsible for and shall pay all costs,
expenses and taxes incurred in connection with the ownership, installation,
operation, maintenance, use and removal of the Rooftop Equipment and the
appurtenant equipment located in or on the Building, plus an administrative fee
of five percent (5%).

11. Insurance. Tenant shall cause the insurance policies maintained by Tenant
pursuant to the Lease to include the Rooftop Equipment and all related equipment
and materials as part of Tenant’s insured property.

12. Indemnity. Tenant specifically agrees that the indemnification of Landlord
by Tenant in accordance with the Lease is deemed to include any claims arising
from the installation, operation, use, maintenance or removal of the Rooftop
Equipment, and the provisions of Article 10 of the Lease are incorporated herein
by reference.

13. Relocation. Landlord shall have the right, at its option and from time to
time, upon not less than thirty (30) days prior notice to Tenant, to relocate
the Rooftop Equipment to another location in the Building adequate to afford
equivalent service to Tenant. Landlord shall pay the costs of relocation
reasonably incurred by Tenant in connection with such substituted location,
subject to adequate substantiation of such costs.

14. Removal and Restoration. Upon the expiration or earlier termination of the
Lease, the Antenna and the Connecting Equipment shall be removed from the
Building by Tenant, at Tenant’s sole cost and expense, and Tenant shall pay to
repair any damage caused by such removal. If Tenant fails to remove the Antenna
(if requested by Landlord to be removed) and any related Connecting Equipment
(to the extent applicable) and repair the Building upon the expiration or
earlier termination of the Lease, Landlord, upon thirty (30) days’ written
notice to Tenant, may do so at Tenant’s expense. The provisions of this
Section 14 shall survive the expiration or earlier termination of the Lease. If
any tenant of the Building under a lease in effect on the date hereof has a
right to an antenna, and Landlord is unable to accommodate such antenna (for any
reason, including without limitation, physical or technical limitations
regarding the use and operability thereof and any restrictions imposed by any
governmental authority), but would be able to do so if the Antenna is removed,
then Landlord shall have the right, at its option, upon not less than fifteen
(15) days prior notice to Tenant, to require the removal of the Antenna by
Tenant. Upon such removal, the rights contained in this Rooftop Space Addendum
shall terminate, except for any accrued and unperformed obligations and
liabilities hereunder.

15. Termination. Landlord shall have the right to terminate this Rooftop Space
Addendum and the rights of Tenant hereunder (i) upon three (3) months prior
written notice in the event Landlord determines that due to a change of use or
any redevelopment of the Project or the Building, the Rooftop Equipment can no
longer be operated (provided that any election to terminate in such event shall
be made on a non discriminatory basis); or (ii) Tenant’s use unreasonably
interferes with an essential building system or function, which interference
cannot be remedied; or (iii) the operation of the Rooftop Equipment interferes
with the equipment or operations of any of the existing tenants, licensees, or
occupants of the Project. This Rooftop Space Addendum shall also terminate upon
any destruction or condemnation affecting the use or operation of the Rooftop
Equipment hereunder, unless otherwise agreed in writing by Landlord and Tenant.
If this Rooftop Space Addendum is terminated as set forth herein, no amounts
will be refunded or otherwise paid to Tenant and Tenant shall remain responsible
for removing Tenant’s Rooftop Equipment and restoring the Building in accordance
with the terms of this Rooftop Space Addendum.

 

ADDENDUM 2

4



--------------------------------------------------------------------------------

16. Default. If any of the conditions set forth in this Rooftop Space Addendum
are not complied with by Tenant, then such failure shall constitute a default by
Tenant under the Lease, subject to the terms of Article 19 thereof.

17. Incorporation. Except to the extent modified or superseded by the terms and
provisions of this Rooftop Space Addendum, the terms and provisions of the Lease
are incorporated by reference herein and shall have the same force and effect as
if set forth fully herein.

 

ADDENDUM 2

5



--------------------------------------------------------------------------------

SCHEDULE 1 TO ADDENDUM 2

PLAN

[to be attached]

 

ADDENDUM 2

6